Exhibit 10.1

 

LOAN AGREEMENT

Dated as of June 2, 2006

Between

BEHRINGER HARVARD SOUTH RIVERSIDE, LLC
as Borrower

And

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
as Lender

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1

 

1.1

Specific Definitions

 

1

 

1.2

Index of Other Definitions

 

13

 

1.3

Principles of Construction

 

15

 

 

 

 

2.

GENERAL LOAN TERMS

 

15

 

2.1

The Loan

 

15

 

2.2

Interest; Monthly Payments

 

16

 

 

2.2.1

Generally

 

16

 

 

2.2.2

Default Rate

 

16

 

 

2.2.3

Taxes

 

16

 

 

2.2.4

New Payment Date

 

17

 

2.3

Loan Repayment.

 

17

 

 

2.3.1

Repayment

 

17

 

 

2.3.2

Mandatory Prepayments

 

18

 

 

2.3.3

Defeasance

 

18

 

 

2.3.4

Optional Prepayments

 

20

 

2.4

Release of Property

 

20

 

 

2.4.1

Release on Defeasance

 

20

 

 

2.4.2

Release on Payment in Full

 

21

 

2.5

Payments and Computations

 

21

 

 

2.5.1

Making of Payments

 

21

 

 

2.5.2

Computations

 

21

 

 

2.5.3

Late Payment Charge

 

21

 

 

 

 

3.

CASH MANAGEMENT AND RESERVES

 

21

 

3.1

Cash Management Arrangements

 

21

 

3.2

Required Repairs

 

21

 

 

3.2.1

Completion of Required Repairs

 

21

 

 

3.2.2

Guaranty in Lieu of Required Repairs Reserve

 

22

 

3.3

Tax and Insurance Reserve

 

22

 

 

3.3.1

Reserve Deposits. If and to the extent required under the provisions of Section
3.3.2 below, Borrower shall, from and after the date (and if) Borrower is
required to do so under the provisions of Section 3.3.2 below, pay to Lender on
each Payment Date the Monthly Tax and Insurance Deposit (as determined by Lender
pursuant to the provisions of Section 3.3.2 below). Such amounts will be
transferred by Lender to a Subaccount (the “Tax and Insurance Subaccount”).
Provided that no monetary Event of Default or material non-monetary Event of
Default has occurred and is continuing, Lender will (a) apply funds in the Tax
and Insurance Subaccount to payments of Taxes and Insurance Premiums required to
be made by Borrower pursuant to Section 5.2 hereof and Section 7.1 hereof,
provided that Borrower has

 

 

 

i


--------------------------------------------------------------------------------




 

 

 

promptly supplied Lender with notices of all Taxes and Insurance Premiums due
and paid any deficiency between the amounts held in the Tax and Insurance
Subaccount and the amounts due with respect to such Taxes and Insurance
Premiums, or (b) reimburse Borrower for such amounts upon presentation of
evidence of payment; subject, however, to Borrower’s right to contest Taxes in
accordance with Section 5.2 hereof. In making any payment relating to Taxes and
Insurance Premiums, Lender may do so according to any bill, statement or
estimate procured from the appropriate public office (with respect to Taxes) or
insurer or agent (with respect to Insurance Premiums), without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof.

 

22

 

 

3.3.2

Guaranty in Lieu of Tax and Insurance Deposits. In lieu of a requirement for
monthly deposits by Borrower into the Tax and Insurance Subaccount, Guarantor,
pursuant to the Guaranty, has (among other obligations thereunder) guaranteed
payment in full of all Taxes and Insurance Premiums and agreed to pay to Lender,
upon Lender’s demand following the occurrence and during the continuance of an
Event of Default, an amount equal to the Guaranty Limit Amount, determined as
the sum of various amounts, including an amount (initially equal to $6,230,661)
equal to the sum of the estimated annual Taxes and Insurance Premiums (as such
estimate may increase from time to time, as reasonably determined by Lender, the
“Tax and Insurance Reserve Offset Amount”). Upon the occurrence of an Event of
Default (and without limiting any rights or remedies available to Lender in
connection therewith), Borrower shall make monthly deposits into the Tax and
Insurance Subaccount on each Payment Date in an amount equal to the sum of (i)
one-twelfth (1/12th) of the Taxes that Lender estimates will be payable during
the next twelve (12) months in order to accumulate with Lender sufficient funds
to pay all such Taxes at least thirty (30) days prior to their respective due
dates and (ii) one-twelfth (1/12th) of the Insurance Premiums that Lender
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (such monthly required deposit amount,
as adjusted by Lender from time to time in the event of increases or decreases
in annual estimated Taxes and Insurance Premiums, the “Monthly Tax and Insurance
Deposit”). If Lender receives the Tax and Insurance Reserve Offset Amount from
Guarantor under the Guaranty, Lender shall transfer the same to the Tax and
Insurance Subaccount to be applied as provided in Section 3.1.1 above,

 

 

 

ii


--------------------------------------------------------------------------------




 

 

 

subject to Lender’s right to apply the same otherwise as set forth in Section
3.10 below.

 

23

 

3.4

Capital Expense Reserves

 

23

 

 

3.4.1

Reserve Deposits. If and to the extent required under the provisions of Section
3.4.2 below, Borrower shall, from and after the date (and if) Borrower is
required to do so under the provisions of Section 3.4.2 below, pay to Lender
$19,741 (the “Monthly Capital Reserve Deposit Amount”) on each Payment Date
(such deposits, the “Monthly Capital Reserve Deposits”). Lender will transfer
such amounts into a Subaccount (the “Capital Reserve Subaccount”). Additionally,
upon thirty (30) days’ prior notice to Borrower, Lender may reassess the amount
of the monthly payment required under this Section 3.4 from time to time in its
reasonable discretion (based upon its then current underwriting standards).
Provided that no Event of Default has occurred and is continuing, Lender shall
disburse funds held in the Capital Reserve Subaccount to Borrower, within
fifteen (15) days after the delivery by Borrower to Lender of a request therefor
(but not more often than once per month), in minimum amounts of at least $5,000
provided that (i) such disbursement is for an Approved Capital Expense; (ii)
Lender shall have (if it desires) verified (by an inspection conducted at
Borrower’s expense (with respect to any disbursement in excess of $50,000))
performance of the work associated with such Approved Capital Expense; and (iii)
the request for disbursement is accompanied by (A) an Officer’s Certificate
certifying (1) that such funds will be used to pay or reimburse Borrower for
Approved Capital Expenses and a description thereof, (2) that all outstanding
trade payables (other than those not yet due and payable or those to be paid
from the requested disbursement or those constituting Permitted Indebtedness)
have been paid in full, (3) that the same has not been the subject of a previous
disbursement, and (4) that all previous disbursements have been used to pay the
previously identified Approved Capital Expenses, and (B) lien waivers or other
evidence of payment satisfactory to Lender, (C) with respect to any disbursement
that exceeds $50,000, at Lender’s option, a title search for the Property
indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender and (D) such other evidence as
Lender shall reasonably request that the Approved Capital Expenses at the
Property to be funded by the requested disbursement have been completed and are
paid for or will be paid upon such disbursement to Borrower. Any such
disbursement of more than $10,000 to pay (rather than reimburse) Approved
Capital Expenses may, at Lender’s option, be made by joint check payable to
Borrower and the payee on such Approved Capital Expenses.

 

23

 

iii


--------------------------------------------------------------------------------




 

 

3.4.2

Guaranty in Lieu of Reserve.

 

24

 

3.5

Rollover Reserves

 

25

 

3.6

Operating Expense Subaccount

 

26

 

3.7

Casualty/Condemnation Subaccount

 

27

 

3.8

Security Deposits

 

27

 

3.9

Cash Collateral Subaccount

 

27

 

3.10

Grant of Security Interest; Application of Funds

 

28

 

3.11

Property Cash Flow Allocation

 

28

 

3.12

Intentionally Omitted.

 

29

 

3.13

TI/LC Holdback Reserve. Attached hereto as Schedule 8 is a schedule of certain
tenant improvement costs and expenses required to be incurred by Borrower in
completing or reimbursing the tenants specified in Schedule 8 (the “TI/LC
Holdback Tenants”) for tenant improvements and/or paying leasing commissions
specified in Schedule 8 as the same are incurred or become due under the related
Leases specified on Schedule 8 (the “TI/LC Holdback Leases”), in each case
allocated among such leases as set forth on Schedule 8, in a total amount
aggregating to $5,947,407.07. On the date hereof, Borrower shall pay to Lender
$5,947,407.07. Lender will transfer such amount into a Subaccount (the “TI/LC
Holdback Reserve Subaccount”). Provided that no Event of Default has occurred
and is continuing, Lender shall disburse funds held in the TI/LC Holdback
Reserve Subaccount to Borrower, within 15 days after the delivery by Borrower to
Lender of a request therefor (but not more often than once per month), in
minimum amounts of at least $5,000, provided (i) such request includes an
estoppel from the related TI/LC Holdback Tenant certifying that all construction
to be performed and all improvements to be installed under the related TI/LC
Holdback Lease have been completed and fully accepted by the related TI/LC
Holdback Tenant, and that there are no defaults under such lease (nor does there
exist any event or condition, which with the passage of time or the giving of
notice, or both, could result in such a default); (ii) Lender shall have (if it
desires) verified (by an inspection conducted at Borrowers’ expense) performance
of any construction work associated with such tenant improvements; (iii) the
request for disbursement is accompanied by (A) an Officer’s Certificate
certifying (1) that such funds will be used only to pay (or reimburse Borrower
for) tenant improvements and/or leasing commissions under the related TI/LC
Holdback Lease, (2) that all outstanding trade payables (other than those not
yet due and payable or those to be paid from the requested disbursement or those
constituting Permitted Indebtedness) have been paid in full, and (3) that the
same has not been the subject of a previous disbursement, and (B) reasonably
detailed supporting documentation as to the amount, necessity and purpose
therefor; and (iv) the total amount of disbursements from the TI/LC Holdback
Reserve Subaccount on account of a given TI/LC Holdback Lease shall not
aggregate in excess of the amount for such TI/LC Holdback Lease indicated on
Schedule 8. Any such disbursement of more than $10,000 to

 

 

 

iv


--------------------------------------------------------------------------------




 

 

pay (rather than reimburse) tenant improvements under this Section may, at
Lender’s option, be made by joint check payable to Borrowers and the payee of
such tenant improvements or leasing commissions, as applicable.

 

29

 

3.14

Initial Deposits into Reserves. The initial deposits required to be made on the
date hereof into the reserve accounts established under this Article 3 are
funded from the proceeds of the Loan disbursed at closing.

 

30

 

3.15

Letters of Credit in Lieu of Reserves.

 

30

 

(C)  if Borrower shall have provided any Reserve Letter of Credit in accordance
with this Section 3.15 and provided that no Event of Default has occurred and is
continuing, the amount of the Reserve Letter of Credit shall be reduced from
time to time, upon Borrower’s written request to Lender, by an amount equal to
not more than the amount that Borrower would have been entitled to have
disbursed to it from the applicable Reserve Subaccount(s) if cash reserves had
continued to be held therein rather than such Reserve Letter of Credit
substituted therefor, and provided further, that: (1) such requests may be made
not more frequently than once per month; (2) without limiting any other
requirement hereunder, the amount of any reduction shall be in increments of
$100,000 or any whole multiple of $50,000 in excess thereof; (3) all
requirements of Section 3.5 and/or 3.13, as applicable, shall have been
satisfied as if cash reserves were then held in the applicable Reserve
Subaccount(s) rather than such Reserve Letter of Credit substituted therefor and
Borrower were requesting a disbursement of funds from the applicable Reserve
Subaccount(s) in an amount equal to the requested reduction in the amount of
such Reserve Letter of Credit. If the amount of the Reserve Letter of Credit is
reduced, Lender will cooperate with Borrower in amending or replacing the
Reserve Letter of Credit to reflect such reduced amount of the Reserve Letter of
Credit. Borrower shall pay any fees or other amounts charged by any issuing bank
with respect to any such request and shall promptly pay to Lender all costs and
expenses of Lender incurred in connection with any such request, including
Lender’s reasonable attorneys’ fees.

 

31

 

 

 

 

(D)

Lender shall have the right to draw upon each Reserve Letter of Credit in the
full amount thereof upon the occurrence of any of the following: (1) any Event
of Default; or (2) Lender receives a notice stating that the Reserve Letter of
Credit will not be renewed (as provided for in such Reserve Letter of Credit)
and a replacement for such Reserve Letter of Credit conforming with the
requirements of an Acceptable Letter of Credit shall not have been provided at
least thirty (30) days prior to the date on which the applicable Reserve Letter
of Credit is scheduled to expire or such Reserve Letter of Credit is to expire
within thirty (30) days and an extension or renewal of such Reserve Letter of
Credit conforming with the requirements of an Acceptable Letter of Credit shall
not have been provided. The proceeds of any draw under the Reserve Letter of
Credit pursuant to this Section 3.15(D)(1) above shall be allocated to the Debt,
in such order and in such manner as Lender shall elect in its sole and absolute
discretion, including (if the Loan has been accelerated) to make a prepayment of
Principal (together with the applicable Yield Maintenance Premium applicable
thereto). The

 

 

 

v


--------------------------------------------------------------------------------




 

proceeds of any draw under the Reserve Letter of Credit pursuant to this Section
3.15(D)(2) above shall be deposited by Lender into the applicable Reserve
Subaccount(s) and shall be governed by the provisions of Section 3.5 and/or
3.13, as applicable, as well as the other terms and conditions of this Agreement
and the other Loan Documents.  Borrower shall pay any fees or other amounts
charged by any issuing bank with respect to any such draw and shall promptly pay
to Lender all costs and expenses of Lender incurred in connection with any such
draw, including Lender’s reasonable attorneys’ fees.

 

31

 

3.16

DSCR Earnout Reserve

 

32

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

 

32

 

4.1

Organization; Special Purpose

 

32

 

4.2

Proceedings; Enforceability

 

32

 

4.3

No Conflicts

 

33

 

4.4

Litigation

 

33

 

4.5

Agreements

 

33

 

4.6

Title

 

33

 

4.7

No Bankruptcy Filing

 

34

 

4.8

Full and Accurate Disclosure

 

34

 

4.9

Tax Filings

 

35

 

4.10

ERISA; No Plan Assets

 

35

 

4.11

Compliance

 

35

 

4.12

Contracts

 

35

 

4.13

Federal Reserve Regulations; Investment Company Act

 

36

 

4.14

Easements; Utilities and Public Access

 

36

 

4.15

Physical Condition

 

36

 

4.16

Leases

 

36

 

4.17

Fraudulent Transfer

 

37

 

4.18

Ownership of Borrower

 

37

 

4.19

Purchase Options

 

38

 

4.20

Management Agreement

 

38

 

4.21

Hazardous Substances

 

38

 

4.22

Name; Principal Place of Business

 

39

 

4.23

Other Debt

 

39

 

4.24

Reciprocal Operating Agreements

 

39

 

 

 

 

5.

COVENANTS

 

40

 

5.1

Existence

 

40

 

5.2

Taxes and Other Charges

 

40

 

5.3

Access to Property

 

40

 

5.4

Repairs; Maintenance and Compliance; Alterations

 

41

 

 

5.4.1

Repairs; Maintenance and Compliance

 

41

 

 

5.4.2

Alterations

 

41

 

5.5

Performance of Other Agreements

 

41

 

5.6

Cooperate in Legal Proceedings

 

41

 

5.7

Further Assurances

 

42

 

5.8

Environmental Matters

 

42

 

vi


--------------------------------------------------------------------------------




 

 

5.8.1

Hazardous Substances

 

42

 

 

5.8.2

Environmental Monitoring

 

42

 

5.9

Title to the Property

 

44

 

5.10

Leases

 

44

 

 

5.10.1

Generally

 

44

 

 

5.10.2

Material Leases

 

44

 

 

5.10.3

Minor Leases

 

45

 

 

5.10.4

Additional Covenants with respect to Leases

 

45

 

5.11

Estoppel Statement

 

46

 

5.12

Property Management

 

46

 

 

5.12.1

Management Agreement

 

46

 

 

5.12.2

Termination of Manager

 

48

 

5.13

Special Purpose Bankruptcy Remote Entity

 

48

 

5.14

Assumption in Non-Consolidation Opinion

 

48

 

5.15

Change in Business or Operation of Property

 

48

 

5.16

Debt Cancellation

 

48

 

5.17

Affiliate Transactions

 

49

 

5.18

Zoning

 

49

 

5.19

No Joint Assessment

 

49

 

5.20

Principal Place of Business

 

49

 

5.21

Change of Name, Identity or Structure

 

49

 

5.22

Indebtedness

 

49

 

5.23

Licenses

 

50

 

5.24

Compliance with Restrictive Covenants, Etc.

 

50

 

5.25

ERISA

 

 

50

 

 

5.25.1

Borrower shall not engage in any transaction which would cause any obligation,
or action taken or to be taken, hereunder (or the exercise by Lender of any of
its rights under the Note, this Agreement or the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.

 

50

 

 

5.25.2

Borrower shall not maintain, sponsor, contribute to or become obligated to
contribute to, or suffer or permit any ERISA Affiliate of Borrower to, maintain,
sponsor, contribute to or become obligated to contribute to, any Plan or any
Welfare Plan or permit the assets of Borrower to become “plan assets,” whether
by operation of law or under regulations promulgated under ERISA.

 

50

 

 

5.25.3

Borrower shall deliver to Lender such certifications or other evidence from time
to time throughout the Term, as requested by Lender in its sole discretion, that
(A) Borrower is not and does not maintain an “employee benefit plan” as defined
in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(3) of ERISA; (B) Borrower is
not subject to state statutes regulating investments and fiduciary obligations
with respect to governmental plans; and (C) one or more of the following
circumstances is true:

 

50

 

vii


--------------------------------------------------------------------------------




 

5.26

Transfers

 

51

 

 

5.26.1

Generally

 

51

 

 

5.26.2

Transfer and Assumption

 

51

 

5.27

Liens

 

53

 

5.28

Dissolution

 

53

 

5.29

Expenses

 

53

 

5.30

Indemnity

 

54

 

5.31

Patriot Act Compliance

 

55

 

5.32

Reciprocal Operating Agreements

 

56

 

 

 

 

6.

NOTICES AND REPORTING

 

57

 

6.1

Notices

 

 

57

 

6.2

Borrower Notices and Deliveries

 

57

 

6.3

Financial Reporting

 

57

 

 

6.3.1

Bookkeeping

 

57

 

 

6.3.2

Annual Reports

 

58

 

 

6.3.3

Monthly/Quarterly Reports

 

58

 

 

6.3.4

Other Reports

 

59

 

 

6.3.5

Annual Budget

 

59

 

 

 

 

 

 

7.

INSURANCE; CASUALTY; AND CONDEMNATION

 

59

 

7.1

Insurance

 

59

 

 

7.1.1

Coverage

 

59

 

 

7.1.2

Policies

 

62

 

7.2

Casualty

 

63

 

 

7.2.1

Notice; Restoration

 

63

 

 

7.2.2

Settlement of Proceeds

 

63

 

7.3

Condemnation

 

64

 

 

7.3.1

Notice; Restoration

 

64

 

 

7.3.2

Collection of Award

 

64

 

7.4

Application of Proceeds or Award.

 

65

 

 

7.4.1

Application to Restoration

 

65

 

 

7.4.2

Application to Debt

 

65

 

 

7.4.3

Procedure for Application to Restoration

 

66

 

 

 

 

 

 

8.

DEFAULTS

 

67

 

8.1

Events of Default

 

67

 

8.2

Remedies

 

69

 

 

8.2.1

Acceleration

 

69

 

 

8.2.2

Remedies Cumulative

 

69

 

 

8.2.3

Severance

 

70

 

 

8.2.4

Delay

 

70

 

 

8.2.5

Lender’s Right to Perform

 

70

 

 

 

 

 

 

9.

SPECIAL PROVISIONS

 

71

 

9.1

Sale of Note and Secondary Market Transaction

 

71

 

 

9.1.1

General; Borrower Cooperation

 

71

 

viii


--------------------------------------------------------------------------------




 

 

9.1.2

Use of Information

 

72

 

 

9.1.3

Borrower Obligations Regarding Disclosure Documents

 

72

 

 

9.1.4

Borrower Indemnity Regarding Filings

 

73

 

 

9.1.5

Indemnification Procedure

 

73

 

 

9.1.6

Contribution

 

74

 

 

9.1.7

Severance of Loan

 

74

 

9.2

Costs and Expenses

 

74

 

9.3

Mezzanine Loan. Lender agrees to permit owner(s) of direct or indirect equity
interests in Borrower (the “Mezzanine Borrower”, provided however that in no
event shall any entity required hereunder to be a Special Purpose Bankruptcy
Remote Entity be a Mezzanine Borrower) to obtain a mezzanine loan (the
“Mezzanine Loan”) the proceeds of which may be used solely to make a capital
contribution to Borrower and in turn used by Borrower to pay Approved Leasing
Expenses incurred with respect to Leases entered into after the date hereof,
subject to satisfaction of the following conditions (provided that no more than
one Mezzanine Loan shall be permitted during the term of the Loan):

 

74

 

Borrower shall pay or reimburse to Lender all Rating Agency fees and all
reasonable costs and expenses incurred by Lender, including fees and expenses of
Lender’s counsel, in connection with the review and documentation concerning the
Mezzanine Loan regardless of whether such Mezzanine Loan is closed.

 

76

 

9.4

Letters of Credit

 

76

 

9.5

. Each of the letters of credit delivered by Borrower under this Agreement
(each, a “Letter of Credit”; collectively, the “Letters of Credit”) shall be
additional security for the payment of the Debt. In the event Lender transfers
any Letter of Credit to any successor or assignee of Lender, and the issuer of
the Letter of Credit charges a fee in connection with such transfer, Borrower
shall pay or reimburse Lender for such transfer fee.

 

76

 

 

 

 

 

 

10.

MISCELLANEOUS

 

76

 

10.1

Exculpation

 

76

 

10.2

Brokers and Financial Advisors

 

78

 

10.3

Retention of Servicer

 

78

 

10.4

Survival

 

79

 

10.5

Lender’s Discretion

 

79

 

10.6

Governing Law

 

79

 

10.7

Modification, Waiver in Writing

 

80

 

10.8

Trial by Jury

 

80

 

10.9

Headings/Exhibits

 

81

 

10.10

Severability

 

81

 

10.11

Preferences

 

81

 

10.12

Waiver of Notice

 

81

 

10.13

Remedies of Borrower

 

81

 

10.14

Prior Agreements

 

82

 

10.15

Offsets, Counterclaims and Defenses

 

82

 

10.16

Publicity

 

82

 

ix


--------------------------------------------------------------------------------




 

10.17

No Usury

 

82

 

10.18

Conflict; Construction of Documents

 

83

 

10.19

No Third Party Beneficiaries

 

83

 

10.20

Assignment

 

83

 

10.21

Set-Off

 

83

 

10.22

Certain Additional Rights of Lender

 

83

 

10.23

Counterparts

 

84

 

10.24

Yield Maintenance Premium

 

84

 

 

 

Schedule 1             Required Repairs
Schedule 2             Exceptions to Representations and Warranties
Schedule 3             Rent Roll
Schedule 4             Organization of Borrower
Schedule 5             Definition of Special Purpose Bankruptcy Remote Entity
Schedule 6             Intentionally Omitted
Schedule 7             Scheduled Rent Abatement Periods and Scheduled Rent
Abatements
Schedule 8             TI/LC Holdback Reserve Information

 

x


--------------------------------------------------------------------------------


 

LOAN AGREEMENT

LOAN AGREEMENT dated as of June 2, 2006 (as the same may be modified,
supplemented, amended or otherwise changed, this “Agreement”) between BEHRINGER
HARVARD SOUTH RIVERSIDE, LLC, a Delaware limited liability company, having an
office at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001 (together with
its permitted successors and assigns, “Borrower”), and GREENWICH CAPITAL
FINANCIAL PRODUCTS, INC., a Delaware corporation (together with its successors
and assigns, “Lender”).


1.     DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1.1          Specific Definitions. The following terms have the meanings set
forth below:

Acceptable Letter of Credit:   an irrevocable, unconditional, transferable,
clean sight draft letter of credit (either an evergreen letter of credit or one
with a stated expiration date at least thirty (30) Business Days after the
Stated Maturity Date, or having a stated expiration date not less than one year
after its date of issuance, provided that such initially issued Acceptable
Letter of Credit, or any renewal thereof, is renewed or substituted by an
Acceptable Letter of Credit satisfying all of the conditions of this definition
at least thirty (30) days prior to the date on which the Acceptable Letter of
Credit, or any renewal thereof, is scheduled to expire) in favor of Lender and
entitling Lender to draw thereon in New York, New York, or Chicago, Illinois,
issued by a domestic Approved Bank or the U.S. agency or branch of a foreign
Approved Bank, and otherwise in form and substance reasonably acceptable to
Lender. If at any time the bank issuing any such Acceptable Letter of Credit
shall cease to be an Approved Bank, Lender shall have the right after twenty
(20) Business Days notice thereof to draw down the same in full and hold the
proceeds of such draw in accordance with the applicable provisions hereof unless
the Borrower shall have delivered to Lender a replacement Acceptable Letter of
Credit prior to such draw down.

Acceptable Mezzanine Lender:  (i) any Person satisfying the definition of
“Qualified Transferee” (or any successor term) under clause (ii) (or such
corresponding subsection of any successor term) of the definition of “Qualified
Transferee” set forth in the form Intercreditor Agreement attached as Appendix
VI to the Standard & Poor’s U.S. CMBS Legal and Structural Finance Criteria
published May 1, 2003, as the same may have been amended or modified prior to
the date of the Mezzanine Loan, based on the default values for minimum total
assets and capital/statutory surplus or shareholders’ equity included in the
definition of “Eligibility Requirements” in such publication (or any successor
term) or (ii) any other Person that has been approved by Lender acting
reasonably, and provided, however, in the case of each of the foregoing clauses
(i) and (ii), that if the Mezzanine Loan is made after the occurrence of a
Secondary Market Transaction, such Person (1) was identified to the applicable
Rating Agencies as the proposed lender in connection with the request for a
Rating Comfort Letter referred to in Section 9.3(c), or (2) has otherwise been
approved in writing by the applicable Rating Agencies.


--------------------------------------------------------------------------------




Affiliate:  as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such Person or
is a director or officer of such Person or of an Affiliate of such Person.

Amortization Commencement Date:  July 6, 2011, as such date may be changed in
accordance with Section 2.2.4.

Approved Capital Expenses:  Capital Expenses incurred by Borrower, provided that
during a Cash Trap Period, such Capital Expenses shall either be (i) included in
the total Approved Capital Budget or (ii) approved by Lender.

Approved Bank: a bank, the long term unsecured debt obligations of which are
rated at least “AA” by S&P and its successors, and the equivalent by Fitch, Inc.
and its successors and Moody’s Investors Services, Inc. and its successors
(unless Lender approves in writing a financial institution other than a bank or
a lower rating, in each case in Lender’s sole and absolute discretion).

Approved Leasing Expenses:  actual out-of-pocket expenses incurred by Borrower
in leasing space at the Property pursuant to Leases entered into in accordance
with the Loan Documents, including brokerage commissions (including those paid
pursuant to the Management Agreement) and tenant improvements, which expenses
(i) are (A) specifically approved by Lender in connection with approving the
applicable Lease, (B) incurred in the ordinary course of business and on market
terms and conditions in connection with Leases which do not require Lender’s
approval under the Loan Documents, or (C) otherwise approved by Lender, which
approval shall not be unreasonably withheld or delayed, and (ii) are
substantiated by executed Lease documents and brokerage agreements.

Approved Operating Expenses:  during a Cash Trap Period, operating expenses
incurred by Borrower which (i) are within one hundred five percent (105%) of the
total amounts included in the Approved Operating Budget for the current calendar
month (or for unpaid operating expenses included in the Approved Operating
Budget for prior calendar months); provided that, for purposes hereof, operating
expenses in such Approved Operating Budget shall be deemed to be increased from
the amounts in the applicable Approved Operating Budget to the extent that such
increased amounts are at least equal to an increase in operating revenues from
the amounts in such Approved Operating Budget or directly relate to variances in
occupancy levels or emergencies or unforeseen circumstances, (ii) are for real
estate taxes, insurance premiums, electric, gas, oil, water, sewer or other
utility service to the Property, (iii) are for property management fees payable
to Manager under the Management Agreement, such amounts not to exceed three
percent (3%) of the monthly Rents (excluding however any asset management fees
payable by Borrower to Manager pursuant to the Management Agreement; provided,
however, the foregoing three percent (3%) limitation shall not be deemed to
preclude Borrower from paying any such asset management fees pursuant to the
terms of the Management Agreement from its own funds) or (iv) have been approved
by Lender, acting in a commercially reasonably manner. Notwithstanding the
foregoing, nothing herein shall be deemed to preclude Borrower from paying any
asset management fee (over and above the amount set forth above) pursuant to the
terms of the Management Agreement from its own funds.

2


--------------------------------------------------------------------------------




Available Cash:  as of each Payment Date during the continuance of a Cash Trap
Period, the amount of Rents, if any, remaining in the Deposit Account after the
application of all of the payments required under clauses (i) through (v) of
Section 3.11(a) hereof.

Behringer:  Behringer Harvard Holdings, LLC, a Delaware limited liability
company.

Business Day:  any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.

Calculation Date:  the last day of each calendar quarter during the Term.

Capital Expenses:  expenses that are capital in nature or required under GAAP to
be capitalized.

Cash Trap Period:  shall commence, if, (i) an Event of Default has occurred and
is continuing, and shall end if such Event of Default has been cured and no
other Event of Default has occurred and is continuing or (ii) as of any
Calculation Date, the Debt Service Coverage Ratio is less than 1.10:1, and shall
end upon Lender’s determination that the Property has achieved a Debt Service
Coverage Ratio of at least 1.10:1 for two (2) consecutive Calculation Dates.

Code:  the Internal Revenue Code of 1986, as amended and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

Control:  with respect to any Person, either (i) ownership directly or
indirectly of forty nine percent (49%) or more of all equity interests in such
Person or (ii) the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, by contract or otherwise.

Debt:  the unpaid Principal, all interest accrued and unpaid thereon, any Yield
Maintenance Premium and all other sums due to Lender in respect of the Loan or
under any Loan Document.

Debt Service:  with respect to any particular period, the scheduled Principal
and interest payments due under the Note in such period.

Debt Service Coverage Ratio:  as of any date, the ratio calculated by Lender of
(i) the Net Operating Income for the twelve (12)-month period ending with the
most recently completed calendar month to (ii) the Debt Service with respect to
such period (but assuming, only for the purpose of calculating the Debt Service
Coverage Ratio, that the Amortization Commencement Date has already occurred).

Default:  the occurrence of any event under any Loan Document which, with the
giving of notice or passage of time, or both, would be an Event of Default.

3


--------------------------------------------------------------------------------




Default Rate:  a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) five percent (5%) above the Interest Rate
(as applicable prior to the occurrence of an Event of Default), compounded
monthly.

Defeasance Collateral:  U.S. Obligations, which provide payments (i) on or prior
to, but as close as possible to, all Payment Dates and other scheduled payment
dates, if any, under the Note after the Defeasance Date and up to and including
the Defeasance Maturity Date, and (ii) in amounts equal to or greater than the
Scheduled Defeasance Payments.

Defeasance Maturity Date:  means the Permitted Prepayment Date.

Deposit Bank:  Wachovia Bank, National Association, or such other bank or
depository selected by Lender in its discretion.

Eligible Account:  a separate and identifiable account from all other funds held
by the holding institution that is either (i) an account or accounts
(A) maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (B) as to
which Lender has received a Rating Comfort Letter from each of the applicable
Rating Agencies with respect to holding funds in such account, or (ii) a
segregated trust account or accounts maintained with the corporate trust
department of a federal depository institution or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit similar
to Title 12 of the Code of Federal Regulations §9.10(b), having in either case
corporate trust powers, acting in its fiduciary capacity, and a combined capital
and surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authorities. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

Eligible Institution: a depository institution insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch,
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of Letters of Credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least “AA” by Fitch and S&P and “Aa2” by Moody’s.

ERISA:  the Employment Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

ERISA Affiliate:  all members of a controlled group of corporations and all
trades and business (whether or not incorporated) under common control and all
other entities which, together with Borrower, are treated as a single employer
under any or all of Section 414(b), (c), (m) or (o) of the Code.

GAAP:  generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.

Governmental Authority:  any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.

4


--------------------------------------------------------------------------------




Guarantor:  Behringer Harvard REIT I, Inc., a Maryland corporation.

Guaranty Limit Amount: as of any date of determination thereof, the sum, as of
such date after giving effect to any adjustments thereto pursuant to this
Agreement and the Guaranty, of (i) the Rollover Reserve Offset Amount plus
(ii) the Required Repairs Reserve Offset Amount, plus (iii) the Tax and
Insurance Reserve Offset Amount, plus (iv) the Capital Reserve Offset Amount.
The Guaranty Limit Amount as of the date hereof is $16,767,547.

Harvard Fund I:  individually or collectively, Behringer Harvard Short-Term
Opportunity Funds I, L.P., a Texas limited partnership and/or Behringer Harvard
Mid-Term Value Enhancement Fund I, L.P. a Texas limited partnership and/or
Behringer Harvard Strategic Opportunity Fund LLP, a Texas limited partnership
and/or any other fund for which Behringer Harvard Holdings, LLC, or an Affiliate
of it under its Control, serves as general partner, manager or advisor.

Harvard REIT:  individually or collectively, the Behringer Harvard Operating
Partnership I LP, a Texas limited partnership (the “Harvard REIT Operating
Partnership”) and/or Behringer Harvard REIT I, Inc., a Maryland corporation
(“Behringer Harvard REIT”) and/or Behringer Harvard Opportunity REIT I, Inc., a
Maryland corporation (“Behringer Harvard Opportunity REIT”) and/or any other
fund for which Behringer Harvard Holdings, LLC, or an Affiliate of it under its
Control, serves as general partner, manager or advisor.

Interest Period:  (i) the period from the date hereof through the first (1st)
day thereafter that is the fifth (5th) day of a calendar month and (ii) each
period thereafter from the sixth (6th) day of each calendar month through the
5th day of the following calendar month; except that the Interest Period, if
any, that would otherwise commence before and end after the Maturity Date shall
end on the Maturity Date. Notwithstanding the foregoing, if Lender exercises its
right to change the Payment Date to a New Payment Date in accordance with
Section 2.2.4 hereof, then from and after such election, each Interest Period
shall be the period from the New Payment Date in each calendar month through the
day in the next succeeding calendar month immediately preceding the New Payment
Date in such calendar month.

Interest Rate:  a rate of interest equal to (i) for the period from and
including the date hereof through and including the last day of the Interest
Period ending in the calendar month of June, 2008, 5.75% per annum, and (ii) for
all periods thereafter, 6.191% per annum (or, in either such case, when
applicable pursuant to this Agreement or any other Loan Document, the Default
Rate).

Leases:  all leases and other agreements or arrangements heretofore or hereafter
entered into providing for the use, enjoyment or occupancy of, or the conduct of
any activity upon or in, the Property or the Improvements, including any
guarantees, extensions, renewals, modifications or amendments thereof and all
additional remainders, reversions and other rights and estates appurtenant
thereunder.

Lease Termination Payments:  (i) all fees, penalties, commissions or other
payments made to Borrower in connection with or relating to the rejection,
buy-out, termination, surrender or cancellation of any Lease (including in
connection with any Bankruptcy

5


--------------------------------------------------------------------------------




Proceeding), (ii) any security deposits, or proceeds of letters of credit held
by Borrower in lieu of cash security deposits, which Borrower is permitted to
retain pursuant to the applicable provisions of any Lease and (iii) any payments
made to Borrower relating to unamortized tenant improvements and leasing
commissions under any Lease.

Legal Requirements: statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower, any Loan Document or all or part of the Property or the construction,
ownership, use, alteration or operation thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instrument, either of record or known to Borrower,
at any time in force affecting all or part of the Property.

Lien: any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment (intended
as security), security interest or any other encumbrance, charge or transfer
(intended as security) of, or any agreement to enter into or create any of the
foregoing, on or affecting all or any part of the Property or any interest
therein, or any direct or indirect interest in Borrower, including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

Loan Documents:  this Agreement and all other documents, agreements and
instruments now or hereafter evidencing or securing the Loan, or pursuant to
which any Person incurs, has incurred or assumes any obligation to or for the
benefit of Lender, or makes any certification, representation or warranty to
Lender in connection with the Loan, including, without limitation, the
following, each of which is dated as of the date hereof:  (i) the Promissory
Note or Promissory Notes made by Borrower to Lender in the aggregate principal
amount equal to the Loan (the “Note”), (ii) the Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing made by Borrower in favor of
Lender which covers the Property (the “Mortgage”), (iii) Assignment of Leases
and Rents from Borrower to Lender (the “Assignment of Leases”), (iv) Assignment
of Agreements, Licenses, Permits and Contracts from Borrower to Lender, (v) the
Clearing Account Agreement (the “Clearing Account Agreement”) among Borrower,
Lender, Manager and Clearing Bank, (vi) the Deposit Account Agreement (the
“Deposit Account Agreement”) among Borrower, Lender, Manager and the Deposit
Bank (vii) the Guaranty made by Guarantor (the “Guaranty”), and (viii) the LC
Security Deposit Cooperation Agreement among Borrower Member, Borrower and
Lender (the “LC Security Deposit Cooperation Agreement”); as each of the
foregoing may be (and each of the foregoing defined terms shall refer to such
documents as they may be) amended, restated, replaced, severed, split,
supplemented or otherwise modified from time to time (including pursuant to
Section 9.1.7 hereof).

Management Agreement:  the management agreement between Borrower and Manager,
pursuant to which Manager is to manage the Property, as same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with Section 5.12 hereof.

6


--------------------------------------------------------------------------------




Manager:  HPT Management Services LP, a Texas limited partnership, or any
successor, assignee or replacement manager appointed by Borrower in accordance
with Section 5.12 hereof.

Material Alteration: any alteration affecting structural elements of the
Property the cost of which exceeds $250,000; provided, however, that in no event
shall (i) any Required Repairs, (ii) any tenant improvement work performed
pursuant to any Lease existing on the date hereof or entered into hereafter in
accordance with the provisions of this Agreement, or (iii) alterations performed
as part of a Restoration, constitute a Material Alteration.

Material Lease:  all Leases which individually or in the aggregate with respect
to the same tenant and its Affiliates (i) cover more than 35,000 square feet of
the Improvements or (ii)  have a gross annual rent of more than five percent
(5%) of the total annual Rents or (iii) demise at least one (1) full floor of
the Improvements.

Maturity Date:  the date on which the final payment of principal of the Note (or
any replacement promissory note issued in connection with a Defeasance Event, if
applicable) becomes due and payable as therein provided, whether at the Stated
Maturity Date, the Defeasance Maturity Date, by declaration of acceleration, or
otherwise.

Minor Lease: any Lease that is not a Material Lease.

Net Operating Income:  for any period, the underwritten net cash flow of the
Property determined by Lender in its sole discretion exercised in good faith
(uniformly and consistently applied in the same manner as Lender exercises
similar discretion in other loans of this type and nature for comparable
properties) in accordance with Lender’s then current underwriting standards for
loans of this type and the then current underwriting standards of the Rating
Agencies (including adjustments for a management fee equal to the greater of the
combined management fees and asset management fees paid under the Management
Agreement during such period or three percent (3%) of gross revenues, market
vacancy, bankrupt tenants which are not in full occupancy of their respective
leased premises or which have rejected their respective leases or which are not
paying rent on a current basis, leasing costs and capital items).

Officer’s Certificate:  a certificate delivered to Lender by Borrower, which is
signed by the manager or a senior executive officer of Borrower.

Other Charges:  all ground rents, maintenance charges, impositions other than
Taxes, and any other charges, including vault charges and license fees for the
use of vaults, chutes and similar areas adjoining the Property, now or hereafter
levied or assessed or imposed against the Property or any part thereof.

Payment Date:  the sixth (6th) day of each calendar month or, upon Lender’s
exercise of its right to change the Payment Date in accordance with
Section 2.2.4 hereof, the New Payment Date (in either case, if such day is not a
Business Day, the Payment Date shall be the first Business Day thereafter). The
first Payment Date hereunder shall be July 6, 2006.

Permitted Encumbrances: (i) the Liens created by the Loan Documents, (ii) all
Liens and other matters disclosed in the Title Insurance Policy, (iii) Liens, if
any, for Taxes or

7


--------------------------------------------------------------------------------




Other Charges not yet due and payable and not delinquent, (iv) any workers’,
mechanics’ or other similar Liens on the Property provided that any such Lien is
bonded or discharged within thirty (30) days after Borrower first receives
notice of such Lien, (v) such other title and survey exceptions as Lender
approves in writing in Lender’s discretion, and (vi) Liens securing a Mezzanine
Loan in accordance with Section 9.3.

Permitted Transfers:

(i) a Lease entered into in accordance with the Loan Documents;

(ii) a Permitted Encumbrance;

(iii) a Transfer and Assumption pursuant to Section 5.26.2;

(iv) provided that no Event of Default shall then exist, a Transfer of a direct
or indirect interest in Borrower to any Person (including the Transfer or
issuance of publicly traded shares or of operating partnership units in the
Behringer Harvard REIT, Behringer Harvard Opportunity REIT, Harvard Fund I or
the Harvard REIT Operating Partnership, which shall be permitted whether or not
an Event of Default shall exist) provided that (A) the Harvard REIT Operating
Partnership shall at all times continue to own, directly or indirectly, not less
than fifty-one percent (51%) of Borrower, (B) such Transfer shall not (x) cause
the transferee (other than Behringer Harvard REIT), together with its
Affiliates, to acquire Control of Borrower or to increase its direct or indirect
interest in Borrower to an amount which equals or exceeds forty nine percent
(49%) or (y) result in Borrower no longer being Controlled by Behringer Harvard
REIT, (C) Borrower shall give Lender notice of such Transfer together with
copies of all instruments effecting such Transfer not less than 10 days prior to
the date of such Transfer (other than with respect to Transfers or issuances of
shares or “unit interests” in Harvard Fund I or the Harvard REIT), and (D) the
legal and financial structure of Borrower and its members and the single purpose
nature and bankruptcy remoteness of Borrower and its members after such
Transfer, shall satisfy Lender’s then current applicable underwriting criteria
and requirements;

(v) provided that no Event of Default shall then exist, a Transfer of a direct
or indirect interest in Borrower related to or in connection with the estate
planning of such transferor to (1) the spouse, children or grandchildren of such
transferor (and/or any spouse of a child or grandchild), or any other immediate
family member of such transferor, or (2) a trust established for the benefit of
any such parties, provided that (A) such Transfer shall not cause a change in
the Control of Borrower, (B) such Transfer shall not result in a change of the
day to day management and operations of the Property, (C) Borrower shall give
Lender notice of such Transfer together with copies of all instruments effecting
such Transfer not less than 10 days after the date of such Transfer and (D) the
legal and financial structure of Borrower, and the single purpose nature and
bankruptcy remoteness of Borrower after such Transfer, shall satisfy Lender’s
then current applicable underwriting criteria and requirements; or

(vi)  a Transfer of a direct or indirect interest in Borrower that occurs by
devise or bequest or by operation of law upon the death of a natural person that
was the holder of such interest to a member of the immediate family of such
interest holder or a trust established for the benefit of such immediate family
member, provided that (A) no such Transfer shall result in a

8


--------------------------------------------------------------------------------




change of the day to day operations of the Property, (B) Borrower shall give
Lender notice of such Transfer together with copies of all instruments effecting
such Transfer not less than 30 days after the date of such Transfer,
(C) Borrower shall continue to be a Special Purpose Bankruptcy Remote Entity,
(D) if any such Transfer would result in a change of Control of Borrower and
occurs prior to the occurrence of a Secondary Market Transaction, such Transfer
is approved by Lender in writing within 30 days after any such Transfer, and
(E) if any such Transfer would result in a change of Control of Borrower and
occurs after the occurrence of a Secondary Market Transaction, Borrower, at
Borrower’s sole cost and expense, shall, within 30 days after any such Transfer,
(a) deliver (or cause to be delivered) (x) a Rating Comfort Letter to Lender,
and (y) a substantive non-consolidation opinion to Lender and the Rating
Agencies with respect to Borrower and such transferee in form and substance
satisfactory to Lender and the Rating Agencies, (b) obtain the prior written
consent of Lender which shall not be unreasonably withheld and (c) reimburse
Lender for all reasonable expenses incurred by Lender in connection with such
Transfer.

Person:  any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any other person or
entity, and any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

Plan:  (i) an employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

Property: the parcel of real property and Improvements thereon owned by Borrower
and encumbered by the Mortgage; together with all rights pertaining to such real
property and Improvements, and all other collateral for the Loan as more
particularly described in the granting clauses of the Mortgage and referred to
therein as the Property. The Property is located at 222 South Riverside Plaza
and 444 West Jackson Boulevard, Chicago, Illinois.

Rating Agency:  each of Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”), and Fitch, Inc., a division of Fitch Ratings Ltd. (“Fitch”) or any
other nationally-recognized statistical rating organization to the extent any of
the foregoing have been engaged by Lender or its designee in connection with or
in anticipation of any Secondary Market Transaction.

Rating Comfort Letter:  a letter issued by each of the applicable Rating
Agencies which confirms that the taking of the action referenced to therein will
not result in any qualification, withdrawal or downgrading of any existing
ratings of Securities created in a Secondary Market Transaction.

Reciprocal Operating Agreements: means, collectively, (i) that certain Easement
and Operating Agreement between LaSalle National Bank, not personally but solely
as Trustee under Trust Agreement dated December 1, 1983 and known as Trust
No. 107363 and Chicago Union Station Company, an Illinois corporation (“CUSCO”),
as modified by that certain Lease Consolidation, Assignment and Amendment and
Easement and Operating Agreement dated

9


--------------------------------------------------------------------------------




September 1, 1998 among CUSCO and National Passenger Railroad Corporation and
222 Riverside Plaza Corp., as further modified by that certain Supplement to
Easement and Operating Agreement between CUSCO and 222 Riverside Plaza Corp.
dated October 10, 2001, and (ii) that certain Easement and Operating Agreement
between CUSCO and 222 South Riverside Fee, LLC, a Delaware limited liability
company dated October 10, 2001.

Release Date: the earlier to occur of (i) the thirty-sixth (36th) Payment Date
of the Term and (ii) the date that is two (2) years from the “startup day”
(within the meaning of Section 860G(a)(9) of the Code) of the REMIC Trust
established in connection with the final Secondary Market Transaction involving
this Loan.

REMIC Trust: a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code that holds the Note.

Rents:  all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other payment and
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower, Manager or any of their agents or employees
(other than fees paid under the Management Agreements and salaries paid to
employees) from any and all sources arising from or attributable to the Property
and the Improvements, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Property or rendering
of services by Borrower, Manager or any of their agents or employees and
proceeds, if any, from business interruption or other loss of income insurance.

Rollover Rent Abatement Periods:  The rent abatement periods (i.e. months, if
rent under the applicable Lease is paid monthly, or quarters, if rent under the
applicable Lease is paid quarterly) after the date hereof for which the
applicable tenants are entitled to Rollover Rent Abatements under the applicable
Leases.

Rollover Rent Abatements:  Rent abatements that tenants are entitled to from
time to time after the date hereof pursuant to Leases entered into in accordance
with the Loan Documents, which rent abatements (i) are (A) specifically approved
by Lender in connection with approving the applicable Lease, (B) incurred in the
ordinary course of business and on market terms and conditions in connection
with Leases which do not require Lender’s approval under the Loan Documents, or
(C) otherwise approved by Lender, which approval shall not be unreasonably
withheld or delayed, and (ii) are substantiated by executed Lease documents;
provided, however, that Rollover Rent Abatements shall specifically exclude the
Scheduled Rent Abatements.

Scheduled Defeasance Payments:  the Monthly Debt Service Payment Amount and/or
Monthly Interest Payment Amount (as applicable) required under the Note for all
Payment Dates occurring after the Defeasance Date but prior to the Defeasance
Maturity Date

10


--------------------------------------------------------------------------------




and the outstanding Principal balance on the Note as of the Defeasance Maturity
Date and all accrued and unpaid interest as of such date.

Scheduled Rent Abatement Periods:  The rent abatement periods for which certain
tenants under existing Leases are entitled to Scheduled Rent Abatements and
which are listed on Schedule 7 attached hereto.

Scheduled Rent Abatements: The rent abatement amounts that certain tenants are
entitled to pursuant to the terms of existing Leases and which are listed on
Schedule 7 attached hereto.

Security Agreement: a security agreement in form and substance that would be
satisfactory to Lender (in Lender’s sole but good faith discretion) pursuant to
which Borrower grants Lender a perfected, first priority security interest in
the Defeasance Collateral Account and the Defeasance Collateral.

Servicer:  a servicer selected by Lender to service the Loan, including any
“master servicer” or “special servicer” appointed under the terms of any pooling
and servicing agreement or similar agreement entered into as a result of a
Secondary Market Transaction.

State:  the state in which the Property is located.

Stated Maturity Date: June 6, 2016, as such date may be changed in accordance
with Section 2.2.4 hereof.

Taxes:  all real estate and personal property taxes, assessments, water rates or
sewer rents, maintenance charges, impositions, vault charges and license fees,
now or hereafter levied or assessed or imposed against all or part of the
Property.

Term:  the entire term of this Agreement, which shall expire upon repayment in
full of the Debt and full performance of each and every obligation to be
performed by Borrower pursuant to the Loan Documents (other than surviving
indemnity obligations with respect to matters as to which no claim for
indemnification is then pending).

Title Insurance Policy:  the ALTA mortgagee title insurance policy in the form
acceptable to Lender issued with respect to the Property and insuring the Lien
of the Mortgage.

Transfer:  any sale, conveyance, transfer, lease or assignment, or the entry
into any agreement to sell, convey, transfer, lease or assign, whether by law or
otherwise, of, on, in or affecting (i) all or part of the Property (including
any legal or beneficial direct or indirect interest therein), or (ii) any direct
or indirect interest in Borrower (including any profit interest).

UCC or Uniform Commercial Code:  the Uniform Commercial Code as in effect in the
State or the state in which any of the Cash Management Accounts are located, as
the case may be.

U.S. Obligations:  obligations that are “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
and, to the

11


--------------------------------------------------------------------------------




extent acceptable to the applicable Rating Agencies, other non-callable
government securities satisfying the REMIC Provisions (hereinafter defined), in
each case to the extent such obligations are not subject to prepayment, call or
early redemption. As used herein, “REMIC Provisions” mean provisions of the
federal income tax law relating to real estate mortgage investment conduits,
which appear at Sections 860A through 860G of Subchapter M of Chapter 1 of
Subtitle A of the Code, and related provisions, and temporary and final
regulations and, to the extent not inconsistent with such temporary and final
regulations, proposed regulations, and published rulings, notices and
announcements promulgated thereunder, as the foregoing may be in effect from
time to time.

Welfare Plan:  an employee welfare benefit plan, as defined in Section 3(1) of
ERISA.

Yield Maintenance Premium: an amount which, when added to the outstanding
Principal, would be sufficient to purchase U.S. Obligations which provide
payments (a) on or prior to, but as close as possible to, all successive
scheduled payment dates under this Agreement through the Stated Maturity Date
and (b) in amounts equal to the Monthly Debt Service Payment Amount and/or
Monthly Interest Payment Amount, as the case may be, required under this
Agreement through the Stated Maturity Date together with the outstanding
principal balance of the Note as of the Stated Maturity Date assuming all
payments of the Monthly Debt Service Payment Amount and/or Monthly Interest
Payment Amount, as the case may be, are made (including any servicing costs
associated therewith). In no event shall the Yield Maintenance Premium be less
than zero.

12


--------------------------------------------------------------------------------




 


1.2  INDEX OF OTHER DEFINITIONS.        THE FOLLOWING TERMS ARE DEFINED IN THE
SECTIONS OR LOAN DOCUMENTS INDICATED BELOW:

“Aggregate Approved Capital Costs” – 3.4.2

“Approved Annual Budget ” – 6.3.5

“Annual Budget ” – 6.3.5

“Approved Capital Budget” – 6.3.5

“Approved Operating Budget” – 6.3.5

“Applicable Taxes” – 2.2.3

“Assignment of Leases” – 1.1 (Definition of Loan Documents)

“Award” – 7.3.2

“Bankruptcy Proceeding” – 4.7

“Borrower Member” – 4.18

“Borrower’s Recourse Liabilities” – 10.1

“Base Capital Amount” – 3.4.2

“Calendar Quarter” – 3.4.2

“Capital Reserve Offset Amount” – 3.4.2

“Capital Reserve Subaccount” – 3.4

“Cash Collateral Subaccount” – 3.9

“Cash Management Accounts” – 3.10

“Casualty” – 7.2.1

“Casualty/Condemnation Prepayment” – 2.3.2

“Casualty/Condemnation Subaccount” – 3.7

“Clearing Account” – 3.1

“Clearing Account Agreement” – 1.1 (Definition of Loan Documents)

“Clearing Bank” – 3.1

“Condemnation” – 7.3.1

“CUSCO” – 1.1 (Definition of Reciprocal Operating Agreements)

“Defeasance Collateral Account” – 2.3.3

“Defeasance Event” – 2.3.3

“Defeasance Date” – 2.3.3

“Deposit Account” – 3.1

“Deposit Account Agreement” – 1.1 (Definition of Loan Documents)

“Disclosure Document” – 9.1.2

“DSCR Earnout Reserve Subaccount” – 3.16

“Easements” – 4.14

“Endorsement” – 5.26

“Environmental Laws” – 4.21

“Equipment” – Mortgage

“Event of Default” – 8.1

“Exchange Act” – 9.1.2

“Fitch” – 1.1 (Definition of Rating Agency)

“GCM Group” – 9.1.3

“Government Lists” – 5.31

“Guaranty” – 1.1 (Definition of Loan Documents)

“Harvard REIT Operating Partnership” – 1.1 (Definition of Harvard REIT)

“Hazardous Substances” –  4.21

13


--------------------------------------------------------------------------------




“Improvements” – Mortgage

“Incumbent Board” – 5.26.1

“Indemnified Liabilities” – 5.30

“Indemnified Party(ies)” – 5.30

“Independent Director” – Schedule 5

“Insurance Premiums” – 7.1.2

“Insured Casualty” – 7.2.2

“Issuer” – 9.1.3

“Intercreditor Agreement” – 9.3

“Late Payment Charge” – 2.5.3

“LC Security Deposit Cooperation Agreement” – 1.1 (Definition of Loan Documents)

“Lender’s Consultant” – 5.8.1

“Lender’s Losses” – 10.1

“Letter(s) of Credit” – 9.4

“Liabilities” – 9.1.3

“Licenses” – 4.11

“Loan” – 2.1

“Mezzanine Borrower” – 9.3

“Mezzanine Lender” – 9.3

“Mezzanine Loan” – 9.3

“Monthly Capital Reserve Deposit Amount” – 3.4.1

“Monthly Debt Service Payment Amount” – 2.2.1

“Monthly Interest Payment Amount” – 2.2.1

“Monthly Tax and Insurance Deposit” – 3.3.2

“Moody’s” – 1.1 (Definition of Rating Agency)

“Mortgage” – 1.1 (Definition of Loan Documents)

“New Payment Date” – 2.2.4

“Note” – 1.1 (Definition of Loan Documents)

“Notice” – 6.1
“OFAC” – 5.31

“Operating Expense Subaccount” – 3.6
“Patriot Act” – 5.31
“Patriot Act Offense” – 5.31

“Permitted Indebtedness” – 5.22

“Permitted Investments” – Deposit Account Agreement

“Permitted Prepayment Date” – 2.3.4

“Policies” – 7.1.2

“Principal” – 2.1

“Proceeds” – 7.2.2

“Proposed Material Lease” – 5.10.2

“Protective Advance” – 8.2.5

“Provided Information” – 9.1.1

“Qualified Carrier” – 7.1.1

“Registration Statement” – 9.1.3

“Remedial Work” – 5.8.2

“REMIC Provisions” – 1.1 (Definition of U.S. Obligations)

14


--------------------------------------------------------------------------------




“Rent Roll” – 4.16

“Required Repairs” – 3.2.1

“Required Repairs Reserve Offset Amount” – 3.2.2

“Reserve Letter of Credit” – 3.15

“Restoration” – 7.4.1

“Riverside Holding” – 4.18

“Rollover Reserve Offset Amount” – 3.5

“Rollover Reserve Subaccount” – 3.5

“S&P” – 1.1 (Definition of Rating Agency)

“Secondary Market Transaction” – 9.1.1

“Securities” – 9.1.1

“Securities Act” – 9.1.2

“Security Deposit Subaccount” – 3.8

“Significant Casualty” – 7.2.2

“Special Purpose Bankruptcy Remote Entity” – 5.13

“Springing Recourse Event” – 10.1

“Subaccounts” – 3.1

“Successor Borrower” – 2.3.3

“Tax and Insurance Reserve Offset Amount” – 3.3.2

“Tax and Insurance Subaccount” – 3.3

“Third Party Report” – 9.1.3

“TI/LC Holdback Reserve Subaccount” – 3.13

“TI/LC Holdback Leases” – 3.13

“TI/LC Holdback Tenants” – 3.13

“Toxic Mold” – 4.21

“Transfer and Assumption” – 5.26

“Transferee Borrower” – 5.26

“Underwriter Group” – 9.1.3

“Underwriters” - 9.1.3

                1.3 Principles of Construction. Unless otherwise specified,
(i) all references to sections and schedules are to those in this Agreement,
(ii) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision,
(iii) all definitions are equally applicable to the singular and plural forms of
the terms defined, (iv) the words “include” and “including” mean “including but
not limited to,” and (v) accounting terms not specifically defined herein shall
be construed in accordance with GAAP.


2.     GENERAL LOAN TERMS

                                2.1  The Loan.  Lender is making a loan (the
“Loan”) to Borrower on the date hereof, in the original principal amount (the
“Principal”) of $202,000,000, which shall mature on the Stated Maturity Date or,
if a Defeasance Event has occurred in accordance with Section 2.3.3 hereof, on
the Defeasance Maturity Date. Borrower acknowledges receipt of the Loan, the
proceeds of which are being and shall be used to (i) acquire the Property,
(ii) fund certain of the Subaccounts, and (iii) pay transaction costs. Any
excess proceeds may be used for any lawful purpose. No amount repaid in respect
of the Loan may be reborrowed.

15


--------------------------------------------------------------------------------




                2.2  Interest; Monthly Payments.

                                2.2.1  Generally.  From and after the date
hereof, interest on the unpaid Principal shall accrue at the Interest Rate and
be payable as hereinafter provided. On the date hereof, Borrower shall pay
interest on the unpaid Principal from the date hereof through and including
June 5, 2006. On July 6, 2006 and each Payment Date thereafter through and
including the Payment Date immediately preceding the Amortization Commencement
Date, Borrower shall pay interest only on the unpaid Principal accrued at the
Interest Rate during the Interest Period immediately preceding such Payment Date
(the “Monthly Interest Payment Amount”). On the Amortization Commencement Date
and each Payment Date thereafter through and including May 6, 2016 (as such date
may be changed in accordance with Section 2.2.4), the Principal and interest
thereon at the Interest Rate shall be payable in equal monthly installments of
$1,236,007.87 (the “Monthly Debt Service Payment Amount”); which is based on the
Interest Rate and a 360-month amortization schedule. The Monthly Debt Service
Payment Amount due on any Payment Date shall first be applied to the payment of
interest accrued during the preceding Interest Period and the remainder of such
Monthly Debt Service Payment Amount shall be applied to the reduction of the
unpaid Principal. All accrued and unpaid interest shall be due and payable on
the Maturity Date. If the Loan is repaid on any date other than on a Payment
Date (whether prior to or after the Stated Maturity Date), Borrower shall also
pay interest that would have accrued on such repaid Principal to but not
including the next Payment Date.

                                2.2.2  Default Rate.  After the occurrence and
during the continuance of an Event of Default, the entire unpaid Debt shall bear
interest at the Default Rate, and shall be payable upon demand from time to
time, to the extent permitted by applicable law.

                                2.2.3  Taxes.  Any and all payments by Borrower
hereunder and under the other Loan Documents shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on Lender’s income, and franchise taxes imposed on
Lender by the law or regulation of any Governmental Authority (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to in this Section 2.2.3 as “Applicable
Taxes”). If Borrower shall be required by law to deduct any Applicable Taxes
from or in respect of any sum payable hereunder to Lender, the following shall
apply:  (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.2.3), Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) Borrower shall
make such deductions and (iii) Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law. Payments pursuant to this Section 2.2.3 shall be made within ten (10) days
after the date Lender makes written demand therefor. If the amounts payable
hereunder relate to Applicable Taxes which are not of general application to
lending institutions making secured mortgage loans at such time, Borrower shall
have the option to prepay the Loan in full without any Yield Maintenance Premium
unless Lender, at its option, elects not to require Borrower to pay such
Applicable Taxes pursuant to this Section 2.2.3. Notwithstanding the foregoing,
if the Loan is transferred to a transferee which is organized under the laws of
any jurisdiction other than the United States of America or any state thereof,
the transferor shall cause such transferee,

16


--------------------------------------------------------------------------------




concurrently with the effectiveness of such transfer, to furnish to the
transferor and Borrower either a United States Internal Revenue Service
Form 4224 or United States Internal Revenue Service Form 1001 (wherein such
transferee claims entitlement to complete exemption from United States federal
withholding tax on all interest payments hereunder); provided, however, that in
the event that the transferor fails to cause the transferee to furnish either
such Form, Borrower shall deduct any Applicable Taxes to the extent required by
law and payments shall be made net of any Applicable Taxes without regard to the
provisions of clause (i) of the second sentence of this Section 2.2.3.

                                2.2.4  New Payment Date.  Lender shall have the
right, to be exercised not more than once during the term of the Loan, to change
the Payment Date to a date other than the sixth day of each month (a “New
Payment Date”), on thirty (30) days’ written notice to Borrower; provided,
however, that any such change in the Payment Date: (i) shall not modify the
amount of regularly scheduled monthly principal and interest payments, except
that the first payment of principal and interest payable on the New Payment Date
shall be accompanied by interest at the interest rate herein provided for the
period from the Payment Date in the month in which the New Payment Date first
occurs to the New Payment Date, (ii) shall extend the Amortization Commencement
Date to the New Payment Date occurring in the month set forth in the definition
of Amortization Commencement Date, and (iii) shall extend the Stated Maturity
Date to the New Payment Date occurring in the month set forth in the definition
of Stated Maturity Date.


2.3  LOAN REPAYMENT.

                                2.3.1  Repayment.  Borrower shall repay the
entire outstanding principal balance of the Note in full on the Maturity Date,
together with interest thereon to (but excluding) the date of repayment and any
other amounts due and owing under the Loan Documents. Borrower shall have no
right to prepay or defease all or any portion of the Principal except in
accordance with Section 2.2.3 above, Section 2.3.2 below, Section 2.3.3 below,
Section 2.3.4 below, Section 2.4 below and Section 7.4.2 below. Except during
the continuance of an Event of Default, all proceeds of any repayment, including
any prepayments of the Loan, shall be applied by Lender as follows in the
following order of priority:  First, accrued and unpaid interest at the Interest
Rate; Second, to Principal; and Third, to and any other amounts then due and
owing under the Loan Documents. If prior to the Stated Maturity Date the Debt is
accelerated by reason of an Event of Default, then Lender shall be entitled to
receive, in addition to the unpaid Principal and accrued interest and other sums
due under the Loan Documents, an amount equal to the Yield Maintenance Premium
applicable to such Principal so accelerated. During the continuance of an Event
of Default, all proceeds of repayment, including any payment or recovery on the
Property (whether through foreclosure, deed-in-lieu of foreclosure, or
otherwise) shall, unless otherwise provided in the Loan Documents, be applied in
such order and in such manner as Lender shall elect in Lender’s discretion.

                                2.3.2       Mandatory Prepayments. The Loan is
subject to mandatory prepayment in certain instances of Insured Casualty or
Condemnation (each a “Casualty/Condemnation Prepayment”), in the manner and to
the extent set forth in Section 7.4.2 hereof. Each Casualty/Condemnation
Prepayment, after deducting Lender’s costs and expenses (including reasonable
attorneys’ fees and expenses) in connection with the settlement or collection of
the Proceeds or Award, shall be applied in the same manner as repayments under
Section 2.3.1

17


--------------------------------------------------------------------------------




above, and if such Casualty/Condemnation Payment is made on any date other than
a Payment Date, then such Casualty/Condemnation Payment shall include interest
that would have accrued on the Principal prepaid to but not including the next
Payment Date. Provided that no Event of Default is continuing, any such
mandatory prepayment under this Section 2.3.2 shall be without the payment of
the Yield Maintenance Premium. Notwithstanding anything to the contrary
contained herein, each Casualty/Condemnation Prepayment shall be applied in
inverse order of maturity and shall not extend or postpone the due dates of the
monthly installments due under the Note or this Agreement, or change the amounts
of such installments. In addition, and notwithstanding anything to the contrary
contained herein or in any other Loan Document, provided no Event of Default is
continuing, no Yield Maintenance Premium shall be payable in connection with any
prepayment of the Debt required by Lender under Sections 5 and 6 of the
Mortgage.


2.3.3       DEFEASANCE

(A)  CONDITIONS TO DEFEASANCE.  PROVIDED NO EVENT OF DEFAULT SHALL BE
CONTINUING, BORROWER SHALL HAVE THE RIGHT ON ANY PAYMENT DATE AFTER THE RELEASE
DATE AND PRIOR TO THE PERMITTED PREPAYMENT DATE TO VOLUNTARILY DEFEASE THE
ENTIRE AMOUNT OF THE PRINCIPAL AND OBTAIN A RELEASE OF THE LIEN OF THE MORTGAGE
BY PROVIDING LENDER WITH THE DEFEASANCE COLLATERAL (A “DEFEASANCE EVENT”),
SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:

(I)    BORROWER SHALL GIVE LENDER NOT LESS THAN THIRTY (30) DAYS PRIOR WRITTEN
NOTICE SPECIFYING A PAYMENT DATE (THE “DEFEASANCE DATE”) ON WHICH THE DEFEASANCE
EVENT IS TO OCCUR.

(II)   BORROWER SHALL PAY TO LENDER (A) ALL PAYMENTS OF PRINCIPAL AND INTEREST
DUE ON THE LOAN TO AND INCLUDING THE DEFEASANCE DATE AND (B) ALL OTHER SUMS,
THEN DUE UNDER THE NOTE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

(III)  BORROWER SHALL DEPOSIT THE DEFEASANCE COLLATERAL INTO THE DEFEASANCE
COLLATERAL ACCOUNT AND OTHERWISE COMPLY WITH THE PROVISIONS OF SUBSECTIONS
(B) AND (C) OF THIS SECTION 2.3.3;

(IV)  BORROWER SHALL EXECUTE AND DELIVER TO LENDER A SECURITY AGREEMENT IN
RESPECT OF THE DEFEASANCE COLLATERAL ACCOUNT AND THE DEFEASANCE COLLATERAL;

(V)   BORROWER SHALL DELIVER TO LENDER AN OPINION OF COUNSEL FOR BORROWER THAT
IS STANDARD IN COMMERCIAL LENDING TRANSACTIONS AND SUBJECT ONLY TO CUSTOMARY
QUALIFICATIONS, ASSUMPTIONS AND EXCEPTIONS OPINING, AMONG OTHER THINGS, THAT
(I) LENDER HAS A LEGAL AND VALID PERFECTED FIRST PRIORITY SECURITY INTEREST IN
THE DEFEASANCE COLLATERAL ACCOUNT AND THE DEFEASANCE COLLATERAL, (II) IF A
SECURITIZATION HAS OCCURRED, THE REMIC TRUST FORMED PURSUANT TO SUCH
SECURITIZATION WILL NOT FAIL TO MAINTAIN ITS STATUS AS A “REAL ESTATE MORTGAGE
INVESTMENT CONDUIT” WITHIN THE MEANING OF SECTION 860D OF THE CODE AS A RESULT
OF A DEFEASANCE EVENT PURSUANT TO THIS SECTION 2.3.3, (III) THE DEFEASANCE EVENT
WILL NOT RESULT IN A SIGNIFICANT MODIFICATION AND WILL NOT BE AN EXCHANGE OF THE
NOTE FOR PURPOSES OF SECTION 1001 OF THE CODE AND THE TREASURY REGULATIONS
THEREUNDER, (IV) DELIVERY OF THE DEFEASANCE COLLATERAL AND THE GRANT OF A
SECURITY INTEREST THEREIN TO LENDER WILL NOT CONSTITUTE AN AVOIDABLE PREFERENCE
UNDER SECTION 547 OF THE

18


--------------------------------------------------------------------------------




BANKRUPTCY CODE OR APPLICABLE STATE LAW AND (V) A NON-CONSOLIDATION OPINION WITH
RESPECT TO THE SUCCESSOR BORROWER;

(VI)  BORROWER SHALL DELIVER TO LENDER A RATING COMFORT LETTER AS TO THE
DEFEASANCE EVENT;

(VII) BORROWER SHALL DELIVER AN OFFICER’S CERTIFICATE CERTIFYING THAT THE
REQUIREMENTS SET FORTH IN THIS SECTION 2.3.3 HAVE BEEN SATISFIED;

(VIII)        BORROWER SHALL DELIVER A CERTIFICATE OF A “BIG FOUR” OR OTHER
NATIONALLY RECOGNIZED PUBLIC ACCOUNTING FIRM ACCEPTABLE TO LENDER CERTIFYING
THAT (I) THE DEFEASANCE COLLATERAL WILL GENERATE MONTHLY AMOUNTS EQUAL TO OR
GREATER THAN THE SCHEDULED DEFEASANCE PAYMENTS, AND (II) THE SECURITIES THAT
COMPRISE THE DEFEASANCE COLLATERAL ARE NOT SUBJECT TO PREPAYMENT, CALL OR EARLY
REDEMPTION;

(IX)   BORROWER SHALL DELIVER SUCH OTHER CERTIFICATES, OPINIONS, DOCUMENTS AND
INSTRUMENTS AS LENDER MAY REASONABLY REQUEST; AND

(X)    BORROWER SHALL PAY ALL COSTS AND EXPENSES OF LENDER INCURRED IN
CONNECTION WITH THE DEFEASANCE EVENT, INCLUDING LENDER’S REASONABLE ATTORNEYS’
FEES AND EXPENSES AND RATING AGENCY FEES AND EXPENSES.

(B)   DEFEASANCE COLLATERAL ACCOUNT. ON OR BEFORE THE DATE ON WHICH BORROWER
DELIVERS THE DEFEASANCE COLLATERAL, BORROWER SHALL OPEN AT ANY ELIGIBLE
INSTITUTION THE DEFEASANCE COLLATERAL ACCOUNT (THE “DEFEASANCE COLLATERAL
ACCOUNT”) WHICH SHALL AT ALL TIMES BE AN ELIGIBLE ACCOUNT. THE DEFEASANCE
COLLATERAL ACCOUNT SHALL CONTAIN ONLY (I) DEFEASANCE COLLATERAL, AND (II) CASH
FROM INTEREST AND PRINCIPAL PAID ON THE DEFEASANCE COLLATERAL. ALL CASH FROM
INTEREST AND PRINCIPAL PAYMENTS PAID ON THE DEFEASANCE COLLATERAL SHALL BE PAID
OVER TO LENDER ON EACH PAYMENT DATE AND APPLIED FIRST TO ACCRUED AND UNPAID
INTEREST AND THEN TO PRINCIPAL. ANY CASH FROM INTEREST AND PRINCIPAL PAID ON THE
DEFEASANCE COLLATERAL NOT NEEDED TO PAY ACCRUED AND UNPAID INTEREST OR PRINCIPAL
SHALL BE RETAINED IN THE DEFEASANCE COLLATERAL ACCOUNT AS ADDITIONAL COLLATERAL
FOR THE LOAN. BORROWER SHALL CAUSE THE ELIGIBLE INSTITUTION AT WHICH THE
DEFEASANCE COLLATERAL IS DEPOSITED TO ENTER AN AGREEMENT WITH BORROWER AND
LENDER, SATISFACTORY TO LENDER IN ITS SOLE DISCRETION, PURSUANT TO WHICH SUCH
ELIGIBLE INSTITUTION SHALL AGREE TO HOLD AND DISTRIBUTE THE DEFEASANCE
COLLATERAL IN ACCORDANCE WITH THIS AGREEMENT. THE SUCCESSOR BORROWER SHALL BE
THE OWNER OF THE DEFEASANCE COLLATERAL ACCOUNT AND SHALL REPORT ALL INCOME
ACCRUED ON DEFEASANCE COLLATERAL FOR FEDERAL, STATE AND LOCAL INCOME TAX
PURPOSES IN ITS INCOME TAX RETURN. BORROWER SHALL PREPAY ALL COST AND EXPENSES
ASSOCIATED WITH OPENING AND MAINTAINING THE DEFEASANCE COLLATERAL ACCOUNT.
LENDER SHALL NOT IN ANY WAY BE LIABLE BY REASON OF ANY INSUFFICIENCY IN THE
DEFEASANCE COLLATERAL ACCOUNT.

(C)   SUCCESSOR BORROWER. IN CONNECTION WITH A DEFEASANCE EVENT UNDER THIS
SECTION 2.3.3, BORROWER SHALL, IF REQUIRED BY THE RATING AGENCIES OR IF BORROWER
ELECTS TO DO SO, ESTABLISH OR DESIGNATE A SUCCESSOR ENTITY (THE “SUCCESSOR
BORROWER”) WHICH SHALL BE A SINGLE PURPOSE BANKRUPTCY REMOTE ENTITY AND WHICH
SHALL BE APPROVED BY THE RATING AGENCIES. ANY SUCH SUCCESSOR BORROWER MAY, AT
BORROWER’S OPTION, BE AN AFFILIATE OF BORROWER UNLESS THE RATING AGENCIES SHALL
REQUIRE OTHERWISE. BORROWER SHALL TRANSFER AND ASSIGN ALL OBLIGATIONS,

19


--------------------------------------------------------------------------------




RIGHTS AND DUTIES UNDER AND TO THE DEFEASED NOTE, TOGETHER WITH THE DEFEASANCE
COLLATERAL TO SUCH SUCCESSOR BORROWER. SUCH SUCCESSOR BORROWER SHALL ASSUME THE
OBLIGATIONS UNDER THE NOTE AND THE SECURITY AGREEMENT AND BORROWER SHALL BE
RELIEVED OF ITS OBLIGATIONS UNDER SUCH DOCUMENTS. BORROWER SHALL PAY A MINIMUM
OF $1,000 TO ANY SUCH SUCCESSOR BORROWER AS CONSIDERATION FOR ASSUMING THE
OBLIGATIONS UNDER THE NOTE AND THE SECURITY AGREEMENT. BORROWER SHALL PAY ALL
COSTS AND EXPENSES INCURRED BY LENDER, INCLUDING LENDER’S ATTORNEY’S FEES AND
EXPENSES, INCURRED IN CONNECTION THEREWITH.

                                2.3.4  Optional Prepayments.  On and after the
third Payment Date prior to the Stated Maturity Date (the “Permitted Prepayment
Date”), Borrower shall have the right to prepay the Loan in whole (but not in
part), provided that Borrower gives Lender at least fifteen (15) days’ prior
written notice thereof. If any such prepayment is not made on a Payment Date,
Borrower shall also pay interest that would have accrued on such prepaid
Principal to, but not including, the next Payment Date. Any such prepayment
shall be made without payment of the Yield Maintenance Premium.

                2.4  Release of Property.

2.4.1  RELEASE ON DEFEASANCE.  IF BORROWER HAS ELECTED TO DEFEASE THE NOTE AND
THE REQUIREMENTS OF SECTION 2.3.3 ABOVE AND THIS SECTION 2.4 HAVE BEEN
SATISFIED, THE PROPERTY SHALL BE RELEASED FROM THE LIEN OF THE MORTGAGE AND THE
DEFEASANCE COLLATERAL PLEDGED PURSUANT TO THE SECURITY AGREEMENT SHALL BE THE
SOLE SOURCE OF COLLATERAL SECURING THE NOTE. IN CONNECTION WITH THE RELEASE OF
THE LIEN, BORROWER SHALL SUBMIT TO LENDER, NOT LESS THAN THIRTY (30) DAYS PRIOR
TO THE DEFEASANCE DATE (OR SUCH SHORTER TIME AS IS ACCEPTABLE TO LENDER IN ITS
SOLE DISCRETION), A RELEASE OF LIEN (AND RELATED LOAN DOCUMENTS) FOR EXECUTION
BY LENDER. SUCH RELEASE SHALL BE IN A FORM APPROPRIATE IN THE JURISDICTION IN
WHICH THE PROPERTY IS LOCATED AND CONTAIN STANDARD PROVISIONS PROTECTING THE
RIGHTS OF THE RELEASING LENDER. IN ADDITION, BORROWER SHALL PROVIDE ALL OTHER
DOCUMENTATION LENDER REASONABLY REQUIRES TO BE DELIVERED BY BORROWER IN
CONNECTION WITH SUCH RELEASE, TOGETHER WITH AN OFFICER’S CERTIFICATE CERTIFYING
THAT SUCH DOCUMENTATION (I) IS IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS, AND
(II) WILL EFFECT SUCH RELEASE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.
BORROWER SHALL PAY ALL COSTS, TAXES AND EXPENSES ASSOCIATED WITH THE RELEASE OF
THE LIEN OF THE MORTGAGE, INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES.

                                2.4.2  Release on Payment in Full.  Lender
shall, upon the written request and at the expense of Borrower, upon payment in
full of the Debt in accordance herewith, release or, if requested by Borrower,
assign to Borrower’s designee (without any representation or warranty by and
without any recourse against Lender whatsoever), the Lien of the Loan Documents
if not theretofore released.

                2.5  Payments and Computations.

                                2.5.1  Making of Payments.  Each payment by
Borrower shall be made in funds settled through the New York Clearing House
Interbank Payments System or other funds immediately available to Lender by
11:00 a.m., New York City time, on the date such payment is due, to Lender by
deposit to such account as Lender may designate by written notice to Borrower.
Whenever any such payment shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the first Business Day thereafter.
All such payments shall

20


--------------------------------------------------------------------------------


 

be made irrespective of, and without any deduction, set-off or counterclaim
whatsoever and are payable without relief from valuation and appraisement laws
and with all costs and charges incurred in the collection or enforcement
thereof, including attorneys’ fees and court costs.

                                2.5.2  Computations.  Interest payable under the
Loan Documents shall be computed on the basis of the actual number of days
elapsed over a 360-day year.

                                2.5.3  Late Payment Charge.  If any regularly
scheduled payment of Principal, interest or other monthly payment or reserve or
escrow deposit due under any Loan Document is not paid by Borrower on the date
on which it is due, and, subject to the last sentence of this Section 2.5.3,
such failure continues for five (5) days, Borrower shall pay to Lender upon
demand an amount equal to the lesser of five percent (5%) of such unpaid sum or
the maximum amount permitted by applicable law (the “Late Payment Charge”), in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment.  Such amount shall be secured by the Loan Documents.  With
respect to the foregoing 5 day grace period, the parties agree that such 5 day
grace period shall only be applicable no more than twice during the Term, and in
all other instances, the Late Payment Charge shall be payable in accordance with
this Section 2.5.3 with respect to any Principal, interest or other sum due
under any Loan Document which is not paid by Borrower on the date on which the
same is due (other than the balloon payment of Principal due on the Maturity
Date or acceleration of the Loan).


3.  CASH MANAGEMENT AND RESERVES

                3.1  Cash Management Arrangements.  Borrower shall cause all
Rents to be transmitted directly by tenants of the Property into an Eligible
Account (the “Clearing Account”) maintained by Borrower at a local bank selected
by Borrower, which shall at all times be an Eligible Institution (the “Clearing
Bank”) as more fully described in the Clearing Account Agreement.  Without in
any way limiting the foregoing, all Rents received by Borrower or Manager shall
be deposited into the Clearing Account within two Business Days of receipt. 
Funds deposited into the Clearing Account shall be swept by the Clearing Bank on
a daily basis into an Eligible Account at the Deposit Bank controlled by Lender
(the “Deposit Account”) and applied and disbursed in accordance with this
Agreement.  Funds in the Deposit Account shall be invested at Lender’s
discretion only in Permitted Investments.  Lender will also establish
subaccounts of the Deposit Account which shall at all times be Eligible Accounts
(and may be ledger or book entry accounts and not actual accounts) (such
subaccounts are collectively referred to herein as “Subaccounts”).  The Deposit
Account and any Subaccount will be under the sole control and dominion of
Lender, and Borrower shall not have any right of withdrawal therefrom.  Borrower
shall pay for all expenses of opening and maintaining all of the above accounts.

                3.2  Required Repairs.

                                3.2.1  Completion of Required Repairs.  Borrower
shall perform and complete each item of the repairs and environmental remedial
work at the Property described on Schedule 1 hereto (the “Required Repairs”)
within six (6) months of the date hereof; provided, however, that if such
Required Repairs cannot reasonably be completed within such six (6) month
period, upon Borrower’s request, such period shall be extended in Lender’s
reasonable discretion for

21


--------------------------------------------------------------------------------




such additional period of time as is reasonably necessary for Borrower in the
exercise of due diligence to complete such Required Repairs, so long as
(a) Borrower in good faith commences its efforts to perform such Required
Repairs promptly after the date hereof and thereafter diligently and
expeditiously proceeds to perform and complete the same, and (b) Borrower’s
failure to have completed such Required Repairs does not materially adversely
affect the value, operation or use of the Property, Lender’s rights under the
Loan Documents or Borrower’s ability to repay the Loan.

                                3.2.2  Guaranty in Lieu of Required Repairs
Reserve.  In lieu of a requirement hereunder for a reserve to be established
with Lender on the date hereof for the Required Repairs, Guarantor, pursuant to
the Guaranty, has (among other obligations thereunder) guaranteed payment and
performance in full of the Required Repairs and agreed to pay to Lender, upon
Lender’s demand following the occurrence and during the continuance of an Event
of Default, an amount equal to the Guaranty Limit Amount, determined as the sum
of various amounts, including an amount equal to $300,000, being 125% of the
estimated cost of the Required Repairs (subject to reduction as provided below,
the “Required Repairs Reserve Offset Amount”).  So long as no Event of Default
exists, upon Borrower’s completion of the Required Repairs in accordance with
applicable Legal Requirements and payment in full of the cost thereof,
demonstrated to Lender’s reasonable satisfaction with such evidence of payment
and completion as Lender may reasonably require (including paid invoices and a
certificate of Borrower, and, if required by Lender, an inspection of the work
at Borrower’s expense), the Required Repairs Reserve Offset Amount shall be
reduced to zero, with a corresponding dollar for dollar reduction of the
Guaranty Limit Amount.  If Lender receives the Required Repairs Reserve Offset
Amount from Guarantor under the Guaranty, Lender shall transfer the same to a
Subaccount to be applied to the payment of the costs of the Required Repairs,
subject to Lender’s right to apply the same otherwise as set forth in
Section 3.10 below.

                3.3  Tax and Insurance Reserve.


3.3.1  RESERVE DEPOSITS.  IF AND TO THE EXTENT REQUIRED UNDER THE PROVISIONS OF
SECTION 3.3.2 BELOW, BORROWER SHALL, FROM AND AFTER THE DATE (AND IF) BORROWER
IS REQUIRED TO DO SO UNDER THE PROVISIONS OF SECTION 3.3.2 BELOW, PAY TO LENDER
ON EACH PAYMENT DATE THE MONTHLY TAX AND INSURANCE DEPOSIT (AS DETERMINED BY
LENDER PURSUANT TO THE PROVISIONS OF SECTION 3.3.2 BELOW).  SUCH AMOUNTS WILL BE
TRANSFERRED BY LENDER TO A SUBACCOUNT (THE “TAX AND INSURANCE SUBACCOUNT”). 
PROVIDED THAT NO MONETARY EVENT OF DEFAULT OR MATERIAL NON-MONETARY EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, LENDER WILL (A) APPLY FUNDS IN THE TAX
AND INSURANCE SUBACCOUNT TO PAYMENTS OF TAXES AND INSURANCE PREMIUMS REQUIRED TO
BE MADE BY BORROWER PURSUANT TO SECTION 5.2 HEREOF AND SECTION 7.1 HEREOF,
PROVIDED THAT BORROWER HAS PROMPTLY SUPPLIED LENDER WITH NOTICES OF ALL TAXES
AND INSURANCE PREMIUMS DUE AND PAID ANY DEFICIENCY BETWEEN THE AMOUNTS HELD IN
THE TAX AND INSURANCE SUBACCOUNT AND THE AMOUNTS DUE WITH RESPECT TO SUCH TAXES
AND INSURANCE PREMIUMS, OR (B) REIMBURSE BORROWER FOR SUCH AMOUNTS UPON
PRESENTATION OF EVIDENCE OF PAYMENT; SUBJECT, HOWEVER, TO BORROWER’S RIGHT TO
CONTEST TAXES IN ACCORDANCE WITH SECTION 5.2 HEREOF.  IN MAKING ANY PAYMENT
RELATING TO TAXES AND INSURANCE PREMIUMS, LENDER MAY DO SO ACCORDING TO ANY
BILL, STATEMENT OR ESTIMATE PROCURED FROM THE APPROPRIATE PUBLIC OFFICE (WITH
RESPECT TO TAXES) OR INSURER OR AGENT (WITH RESPECT TO INSURANCE PREMIUMS),
WITHOUT INQUIRY INTO THE ACCURACY OF SUCH BILL, STATEMENT OR ESTIMATE OR INTO
THE VALIDITY OF ANY TAX, ASSESSMENT, SALE, FORFEITURE, TAX LIEN OR TITLE OR
CLAIM THEREOF.

22


--------------------------------------------------------------------------------





3.3.2  GUARANTY IN LIEU OF TAX AND INSURANCE DEPOSITS.  IN LIEU OF A REQUIREMENT
FOR MONTHLY DEPOSITS BY BORROWER INTO THE TAX AND INSURANCE SUBACCOUNT,
GUARANTOR, PURSUANT TO THE GUARANTY, HAS (AMONG OTHER OBLIGATIONS THEREUNDER)
GUARANTEED PAYMENT IN FULL OF ALL TAXES AND INSURANCE PREMIUMS AND AGREED TO PAY
TO LENDER, UPON LENDER’S DEMAND FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, AN AMOUNT EQUAL TO THE GUARANTY LIMIT
AMOUNT, DETERMINED AS THE SUM OF VARIOUS AMOUNTS, INCLUDING AN AMOUNT (INITIALLY
EQUAL TO $6,230,661) EQUAL TO THE SUM OF THE ESTIMATED ANNUAL TAXES AND
INSURANCE PREMIUMS (AS SUCH ESTIMATE MAY INCREASE FROM TIME TO TIME, AS
REASONABLY DETERMINED BY LENDER, THE “TAX AND INSURANCE RESERVE OFFSET
AMOUNT”).  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT (AND WITHOUT LIMITING ANY
RIGHTS OR REMEDIES AVAILABLE TO LENDER IN CONNECTION THEREWITH), BORROWER SHALL
MAKE MONTHLY DEPOSITS INTO THE TAX AND INSURANCE SUBACCOUNT ON EACH PAYMENT DATE
IN AN AMOUNT EQUAL TO THE SUM OF (I) ONE-TWELFTH (1/12TH) OF THE TAXES THAT
LENDER ESTIMATES WILL BE PAYABLE DURING THE NEXT TWELVE (12) MONTHS IN ORDER TO
ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO PAY ALL SUCH TAXES AT LEAST THIRTY
(30) DAYS PRIOR TO THEIR RESPECTIVE DUE DATES AND (II) ONE-TWELFTH (1/12TH) OF
THE INSURANCE PREMIUMS THAT LENDER ESTIMATES WILL BE PAYABLE FOR THE RENEWAL OF
THE COVERAGE AFFORDED BY THE POLICIES UPON THE EXPIRATION THEREOF IN ORDER TO
ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO PAY ALL SUCH INSURANCE PREMIUMS AT
LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF THE POLICIES (SUCH MONTHLY
REQUIRED DEPOSIT AMOUNT, AS ADJUSTED BY LENDER FROM TIME TO TIME IN THE EVENT OF
INCREASES OR DECREASES IN ANNUAL ESTIMATED TAXES AND INSURANCE PREMIUMS, THE
“MONTHLY TAX AND INSURANCE DEPOSIT”).  IF LENDER RECEIVES THE TAX AND INSURANCE
RESERVE OFFSET AMOUNT FROM GUARANTOR UNDER THE GUARANTY, LENDER SHALL TRANSFER
THE SAME TO THE TAX AND INSURANCE SUBACCOUNT TO BE APPLIED AS PROVIDED IN
SECTION 3.1.1 ABOVE, SUBJECT TO LENDER’S RIGHT TO APPLY THE SAME OTHERWISE AS
SET FORTH IN SECTION 3.10 BELOW.

                3.4  Capital Expense Reserves.


3.4.1  RESERVE DEPOSITS.  IF AND TO THE EXTENT REQUIRED UNDER THE PROVISIONS OF
SECTION 3.4.2 BELOW, BORROWER SHALL, FROM AND AFTER THE DATE (AND IF) BORROWER
IS REQUIRED TO DO SO UNDER THE PROVISIONS OF SECTION 3.4.2 BELOW, PAY TO LENDER
$19,741 (THE “MONTHLY CAPITAL RESERVE DEPOSIT AMOUNT”) ON EACH PAYMENT DATE
(SUCH DEPOSITS, THE “MONTHLY CAPITAL RESERVE DEPOSITS”).  LENDER WILL TRANSFER
SUCH AMOUNTS INTO A SUBACCOUNT (THE “CAPITAL RESERVE SUBACCOUNT”). 
ADDITIONALLY, UPON THIRTY (30) DAYS’ PRIOR NOTICE TO BORROWER, LENDER MAY
REASSESS THE AMOUNT OF THE MONTHLY PAYMENT REQUIRED UNDER THIS SECTION 3.4 FROM
TIME TO TIME IN ITS REASONABLE DISCRETION (BASED UPON ITS THEN CURRENT
UNDERWRITING STANDARDS).  PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, LENDER SHALL DISBURSE FUNDS HELD IN THE CAPITAL RESERVE SUBACCOUNT
TO BORROWER, WITHIN FIFTEEN (15) DAYS AFTER THE DELIVERY BY BORROWER TO LENDER
OF A REQUEST THEREFOR (BUT NOT MORE OFTEN THAN ONCE PER MONTH), IN MINIMUM
AMOUNTS OF AT LEAST $5,000 PROVIDED THAT (I) SUCH DISBURSEMENT IS FOR AN
APPROVED CAPITAL EXPENSE; (II) LENDER SHALL HAVE (IF IT DESIRES) VERIFIED (BY AN
INSPECTION CONDUCTED AT BORROWER’S EXPENSE (WITH RESPECT TO ANY DISBURSEMENT IN
EXCESS OF $50,000)) PERFORMANCE OF THE WORK ASSOCIATED WITH SUCH APPROVED
CAPITAL EXPENSE; AND (III) THE REQUEST FOR DISBURSEMENT IS ACCOMPANIED BY (A) AN
OFFICER’S CERTIFICATE CERTIFYING (1) THAT SUCH FUNDS WILL BE USED TO PAY OR
REIMBURSE BORROWER FOR APPROVED CAPITAL EXPENSES AND A DESCRIPTION THEREOF,
(2) THAT ALL OUTSTANDING TRADE PAYABLES (OTHER THAN THOSE NOT YET DUE AND
PAYABLE OR THOSE TO BE PAID FROM THE REQUESTED DISBURSEMENT OR THOSE
CONSTITUTING PERMITTED INDEBTEDNESS) HAVE BEEN PAID IN FULL, (3) THAT THE SAME
HAS NOT BEEN THE SUBJECT OF A PREVIOUS DISBURSEMENT, AND (4) THAT ALL PREVIOUS
DISBURSEMENTS HAVE BEEN USED TO PAY THE PREVIOUSLY IDENTIFIED APPROVED CAPITAL
EXPENSES, AND (B) LIEN WAIVERS

23


--------------------------------------------------------------------------------





OR OTHER EVIDENCE OF PAYMENT SATISFACTORY TO LENDER, (C) WITH RESPECT TO ANY
DISBURSEMENT THAT EXCEEDS $50,000, AT LENDER’S OPTION, A TITLE SEARCH FOR THE
PROPERTY INDICATING THAT THE PROPERTY IS FREE FROM ALL LIENS, CLAIMS AND OTHER
ENCUMBRANCES NOT PREVIOUSLY APPROVED BY LENDER AND (D) SUCH OTHER EVIDENCE AS
LENDER SHALL REASONABLY REQUEST THAT THE APPROVED CAPITAL EXPENSES AT THE
PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED AND ARE
PAID FOR OR WILL BE PAID UPON SUCH DISBURSEMENT TO BORROWER.  ANY SUCH
DISBURSEMENT OF MORE THAN $10,000 TO PAY (RATHER THAN REIMBURSE) APPROVED
CAPITAL EXPENSES MAY, AT LENDER’S OPTION, BE MADE BY JOINT CHECK PAYABLE TO
BORROWER AND THE PAYEE ON SUCH APPROVED CAPITAL EXPENSES.


3.4.2  GUARANTY IN LIEU OF RESERVE.

(A)  In lieu of a requirement for monthly deposits by Borrower into the Capital
Reserve Subaccount, Guarantor, pursuant to the Guaranty, has (among other
obligations thereunder) guaranteed payment and performance in full of all
Capital Expenses and work relating thereto and agreed to pay to Lender, upon
Lender’s demand following the occurrence and during the continuance of an Event
of Default, an amount equal to the Guaranty Limit Amount, determined as the sum
of various amounts, including an amount equal to the Capital Reserve Offset
Amount (as hereafter defined).  As used herein, “Capital Reserve Offset Amount”
shall mean, initially, an amount equal to $236,886 (such initial $236,886 amount
is herein referred to as the “Base Capital Amount”), and thereafter on any date
of determination, an amount equal to the greater of (I) the Base Capital Amount,
and (II) the following:

(1) the product of the Base Capital Amount multiplied by a fraction, the
numerator of which is the number of Calendar Quarters which have ended (and for
which the reports required under Section 6.3.3 hereof have been delivered or
were required to have been delivered) as of the date of determination (a
“Calendar Quarter” shall be the three calendar month period ending on June 30,
2006 and each three calendar month period ending on each September 30,
December 31, March 31 and June 30 thereafter), and the denominator of which is
four (4); for example, a calculation made August 10, 2007 would be for the 5
Calendar Quarters ending June 30, 2006, September 30, 2006, December 31, 2006,
March 31, 2007 and June 30, 2007, and thus $236,886 X [5/4] = $296,107.50);
minus

(2) the Aggregate Approved Capital Costs (as hereafter defined) for such
Calendar Quarters;

As used herein, the term  “Aggregate Approved Capital Costs” shall mean amounts
hereafter paid by Borrower for reasonable Approved Capital Expenses (other than
those for which a credit has been provided against the purchase price under the
purchase agreement pursuant to which the constituent owners of Borrower acquired
the indirect interests in Borrower as of the date hereof), as demonstrated by
Borrower to Lender reasonable satisfaction.

(B) Upon the occurrence of an Event of Default (and without limiting any rights
or remedies available to Lender in connection therewith), Borrower shall on each
Payment Date thereafter deposit with Lender the Monthly Capital Reserve Deposit
Amount.  If Lender receives the Capital Reserve Offset Amount from Guarantor
under the Guaranty, Lender shall transfer the same to the

24


--------------------------------------------------------------------------------




Capital Reserve Subaccount to be applied as provided in Section 3.4.1 above,
subject to Lender’s right to apply the same otherwise as set forth in
Section 3.10 below.

                3.5  Rollover Reserves.  (a)  Borrower shall pay to Lender
$10,000,000 on the date hereof.  Lender will transfer such amount into a
Subaccount (the “Rollover Reserve Subaccount”).  In lieu of a requirement
hereunder for an additional $10,000,000 to be deposited into the Rollover
Reserve Subaccount, Guarantor, pursuant to the Guaranty, has (among other
obligations thereunder) guaranteed payment and performance in full of all
Approved Leasing Expenses with respect to Leases hereafter executed and all work
relating thereto and agreed to pay to Lender, upon Lender’s demand following the
occurrence and during the continuance of an Event of Default, an amount equal to
the Guaranty Limit Amount, determined as the sum of various amounts, including
an amount equal to $10,000,000 (subject to reduction as provided below, the
“Rollover Reserve Offset Amount”).  Borrower shall also pay to Lender for
transfer into the Rollover Reserve Subaccount all Lease Termination Payments
received by Borrower.  Provided that no Event of Default has occurred and is
continuing, Lender shall disburse funds held in the Rollover Reserve Subaccount
to Borrower, within ten (10) days after the delivery by Borrower to Lender of a
request therefor (but not more often than once per month), in minimum amounts of
at least $5,000, provided (i) such disbursement is for Approved Leasing Expenses
with respect to Leases hereafter executed (it being acknowledged that leasing
costs with respect to Leases existing as of the date hereof shall not qualify
for disbursements from the Rollover Reserve Subaccount); (ii) Lender shall have
(if it desires) verified (by an inspection conducted at Borrower’s expense)
performance of any construction work associated with such Approved Leasing
Expenses; (iii) the request for disbursement is accompanied by (A) an Officer’s
Certificate certifying (1) that such funds will be used only to pay (or
reimburse Borrower for) Approved Leasing Expenses and a description thereof,
(2) that all outstanding trade payables (other than those not yet due and
payable or those to be paid from the requested disbursement or those
constituting Permitted Indebtedness) have been paid in full, (3) that the same
has not been the subject of a previous disbursement, and (4) that all previous
disbursements have been used only to pay (or reimburse Borrower for) the
previously identified Approved Leasing Expenses, and with respect to the first
$10,000,000 in disbursements from the Rollover Reserve Subaccount (each
disbursement thereof in an amount equal to 50% of the related Approved Leasing
Expenses), the remaining 50% portion of such Approved Leasing Expenses not paid
from such previous disbursements has also been paid, and (B) reasonably detailed
supporting documentation as to the amount, necessity and purpose therefor; and
(iv) the first $10,000,000 in aggregate disbursements from the Rollover Reserve
Subaccount for (x) Approved Leasing Expenses pursuant to this Section 3.5(a) or
(y) on account of Rollover Rent Abatements pursuant to Section 3.5(b) below
shall be made in an amount equal to 50% of such Approved Leasing Expenses for
which the provisions of the foregoing clauses (i)-(iii) are satisfied, and upon
each such 50% disbursement and payment of 100% of the related Approved Leasing
Expenses or expiration of the related Rollover Rent Abatement Periods to which
such disbursement relates (as evidenced to Lender’s reasonable satisfaction),
the Rollover Reserve Offset Amount shall reduce dollar for dollar in the amount
of such disbursements from the Rollover Reserve Subaccount until the Rollover
Reserve Offset Amount reduces to zero, with a corresponding dollar for dollar
reduction of the Guaranty Limit Amount.  For example, if disbursements from the
Rollover Reserve Subaccount on account of Approved Leasing Expenses are
$5,000,000 (on account of $10,000,000 in Approved Leasing Expenses qualifying
under clause (i)-(iii) of the

25


--------------------------------------------------------------------------------




foregoing provision), and disbursements from the Rollover Reserve Subaccount on
account of Rollover Rent Abatements are $500,000 (on account of Rollover Rent
Abatement Periods expiring with respect to $1,000,000 in Rollover Rent
Abatements), the Rollover Reserve Offset Amount shall, upon payment of 100% of
the related Approved Leasing Expenses or expiration of the related Rollover Rent
Abatement Periods to which such disbursements relate (as evidenced to Lender’s
reasonable satisfaction), decrease by $5,500,000, with a resulting Rollover
Reserve Offset Amount of $4,500,000.  Any such disbursement of more than $10,000
to pay (rather than reimburse) Approved Leasing Expenses may, at Lender’s
option, be made by joint check payable to Borrower and the payee of such
Approved Leasing Expenses.  If Lender receives the Rollover Reserve Offset
Amount from Guarantor under the Guaranty, Lender shall transfer the same to the
Rollover Reserve Subaccount to be applied as provided in this Section 3.5,
subject to Lender’s right to apply the same otherwise as set forth in
Section 3.10 below.

(b)          Provided no Event of Default exists, funds shall be disbursed from
the Rollover Reserve Subaccount to the Deposit Account (for application in the
same manner as rents transferred from the Clearing Account to the Deposit
Account) as Rollover Rent Abatement Periods expire with respect to any
applicable Leases, within ten (10) days after the delivery by Borrower to Lender
of a request therefor (but not more often than once per month), in minimum
amounts of at least $5,000, provided: (i) the request for disbursement is
accompanied by (A) an Officer’s Certificate certifying (1) that such funds are
for a Rollover Rent Abatement for a Rollover Rent Abatement Period that has
expired pursuant to the applicable Lease to which it relates, and (2) that the
same has not been the subject of a previous disbursement, and (B) reasonably
detailed supporting documentation as to the amount thereof; (ii) the amount
disbursed in any instance shall (subject to clause (iii) below) be an amount
equal to 50% of the applicable Rollover Rent Abatement with respect to the
applicable Lease for the Rollover Rent Abatement Period that has expired under
such Lease; and (iii) the total amount that shall be disbursed from the Rollover
Reserve Subaccount pursuant to this Section 3.5(b) shall in no event exceed an
aggregate total of $1,500,000 (on account of Rollover Rent Abatement Periods
expiring with respect to $3,000,000 in Rollover Rent Abatements).  For example,
if a Lease has a Rollover Rent Abatement of $50,000 per month for 20 months
after the date hereof, the amount to be disbursed from the Rollover Reserve
Subaccount to the Deposit Account on account of such Lease would be $25,000 per
month for 20 months, resulting in a corresponding $25,000 per month dollar for
dollar decrease in the Rollover Reserve Offset Amount.

                3.6  Operating Expense Subaccount.  On each Payment Date during
the continuance of a Cash Trap Period, a portion of the Rents that have been
deposited into the Deposit Account during the immediately preceding Interest
Period in an amount equal to the monthly amount set forth in the Approved
Operating Budget for the following month (plus any other amounts requested by
Borrower for such month for payment of items constituting Approved Operating
Expenses, which are not included in the Approved Operating Budget), shall be
transferred into a Subaccount for the purpose of payment of Approved Operating
Expenses for the month in which such Payment Date occurs (the “Operating Expense
Subaccount”).  Provided no Event of Default has occurred and is continuing,
Lender shall disburse funds held in the Operating Expense Subaccount to Borrower
(or at Borrower’s direction, to the Manager), within five (5) Business Days
after delivery by Borrower to Lender of a request therefor (but not more often
than weekly), in minimum amounts of at least $1,000, provided (i) such
disbursement is for an Approved Operating Expense; and (ii) such disbursement is
accompanied by (A) an Officer’s

26


--------------------------------------------------------------------------------




Certificate certifying (1) that such funds will be used to pay Approved
Operating Expenses and a description thereof, (2) that all outstanding trade
payables (other than those not yet due and payable or those to be paid from the
requested disbursement or those constituting Permitted Indebtedness) have been
paid in full, (3) that the same has not been the subject of a previous
disbursement, and (4) that all previous disbursements have been or will be used
to pay the previously identified Approved Operating Expenses, and (B) reasonably
detailed documentation satisfactory to Lender as to the amount, necessity and
purpose therefor.  Notwithstanding anything to the contrary contained herein, to
the extent that (i) Borrower has requested a disbursement of funds from the
Operating Expense Subaccount in accordance with the foregoing provisions and
(ii) at the time of such request, the funds that have been collected in the
Operating Expense Subaccount are insufficient to cover the same, then Lender
shall nonetheless disburse additional funds that are thereafter deposited into
the Operating Expense Subaccount to Borrower (without any requirement for
Borrower to submit an additional request therefor); provided that sufficient
funds have been collected in the Deposit Account to make the payments required
under clauses (i) - (v) of Section 3.11(a) on the next succeeding Payment Date.

                3.7  Casualty/Condemnation Subaccount.  Borrower shall pay, or
cause to be paid, to Lender all Proceeds or Awards due to any Casualty or
Condemnation to be transferred to a Subaccount (the “Casualty/Condemnation
Subaccount”) in accordance with the provisions of Article 7 hereof.  All amounts
in the Casualty/Condemnation Subaccount shall disbursed in accordance with the
provisions of Article 7 hereof.

                3.8  Security Deposits.  Borrower shall keep all security
deposits under Leases in accordance with applicable Legal Requirements.  After
the occurrence and during the continuance of an Event of Default, Borrower
shall, upon Lender’s request, if permitted by applicable Legal Requirements,
turn over to Lender the security deposits (and any interest theretofore earned
thereon) under Leases, to be held by Lender in a Subaccount (the “Security
Deposit Subaccount”) subject to the terms of the Leases.  Security deposits held
in the Security Deposit Subaccount will be released by Lender upon notice from
Borrower together with such evidence as Lender may reasonably request that such
security deposit is required to be returned to a tenant pursuant to the terms of
a Lease or may be applied as Rent pursuant to the rights of Borrower under the
applicable Lease.  Any letter of credit or other instrument that Borrower
receives in lieu of a cash security deposit under any Lease shall (i) be
maintained in full force and effect in the full amount unless replaced by a cash
deposit as hereinabove described and (ii) if permitted pursuant to any Legal
Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender).

                3.9  Cash Collateral Subaccount.  If a Cash Trap Period shall
have commenced then on the immediately succeeding Payment Date and on each
Payment Date thereafter during the continuance of such Cash Trap Period, all
Available Cash shall be paid to Lender, which amounts shall be transferred by
Lender into a Subaccount (the “Cash Collateral Subaccount”) as cash collateral
for the Debt.  Any funds in the Cash Collateral Subaccount and not previously
disbursed or applied shall be disbursed to Borrower upon the termination of such
Cash Trap Period.  Lender shall have the right, but not the obligation, at any
time during the continuance of a monetary Event of Default or material
non-monetary Event of Default, in its sole and absolute discretion to apply all
sums then on deposit in the Cash Collateral Subaccount to the Debt, in such
order and in such manner as Lender shall elect in its sole and absolute
discretion, including

27


--------------------------------------------------------------------------------




(if the Loan has been accelerated) to make a prepayment of Principal (together
with the applicable Yield Maintenance Premium applicable thereto). 
Notwithstanding anything to the contrary contained above, Lender shall have the
right, but not the obligation, in its sole and absolute discretion from time to
time, to disburse funds deposited into the Cash Collateral Subaccount to
Borrower for application to Approved Leasing Expenses or capital expenditures
approved by Lender, subject to such terms and conditions as Lender may require.

                3.10  Grant of Security Interest; Application of Funds.  As
security for payment of the Debt and the performance by Borrower of all other
terms, conditions and provisions of the Loan Documents, Borrower hereby pledges
and assigns to Lender, and grants to Lender a security interest in, all
Borrower’s right, title and interest in and to all Rents and in and to all
payments to or monies held in the Clearing Account, the Deposit Account, all
Subaccounts created pursuant to this Agreement (collectively, the “Cash
Management Accounts”).  Borrower hereby grants to Lender a continuing security
interest in, and agrees to hold in trust for the benefit of Lender, all Rents in
its possession prior to the (i) payment of such Rents to Lender or (ii) deposit
of such Rents into the Deposit Account.  Borrower shall not, without obtaining
the prior written consent of Lender, further pledge, assign or grant any
security interest in any Cash Management Account, or permit any Lien to attach
thereto, or any levy to be made thereon, or any UCC Financing Statements, except
those naming Lender as the secured party, to be filed with respect thereto. 
This Agreement is, among other things, intended by the parties to be a security
agreement for purposes of the UCC.  Upon the occurrence and during the
continuance of an Event of Default, Lender may apply any sums in any Cash
Management Account in any order and in any manner as Lender shall elect in
Lender’s discretion without seeking the appointment of a receiver and without
adversely affecting the rights of Lender to foreclose the Lien of the Mortgage
or exercise its other rights under the Loan Documents, provided that Lender will
not apply any such sums to prepayment of Principal unless it has accelerated the
Loan.  Cash Management Accounts shall not constitute trust funds and may be
commingled with other monies held by Lender.  All interest which accrues on the
funds in any Cash Management Account (other than the Tax and Insurance
Subaccount) shall accrue for the benefit of Borrower and shall be taxable to
Borrower and shall be added to and disbursed in the same manner and under the
same conditions as the principal sum on which said interest accrued.  Upon
repayment in full of the Debt, all remaining funds in the Subaccounts, if any,
shall be promptly disbursed to Borrower.

                3.11  Property Cash Flow Allocation.

(A)  ALL RENTS DEPOSITED INTO THE DEPOSIT ACCOUNT DURING THE IMMEDIATELY
PRECEDING INTEREST PERIOD SHALL BE APPLIED ON EACH PAYMENT DATE AS FOLLOWS IN
THE FOLLOWING ORDER OF PRIORITY:

(i)  First, to make payments into the Tax and Insurance Subaccount if and as
required (and only if and as required) under Section 3.3 hereof;

(ii)  Second, to pay the monthly portion of the fees charged by the Deposit Bank
in accordance with the Deposit Account Agreement;

28


--------------------------------------------------------------------------------




(iii)  Third, to Lender to pay the Monthly Debt Service Payment Amount or the
Monthly Interest Payment Amount, as the case may be, due on such Payment Date
(plus, if applicable, interest at the Default Rate and all other amounts, other
than those described under other clauses of this Section 3.11(a), then due to
Lender under the Loan Documents);

(iv)  Fourth, to make payments into the Capital Reserve Subaccount if and as
required (and only if and as required) under Section 3.4 hereof;

(v)  Fifth, during the continuance of a Cash Trap Period, to make payments for
Approved Operating Expenses as required under Section 3.6 hereof;

(vi)  Sixth, during the continuance of a Cash Trap Period, to make payments in
an amount equal to all remaining Available Cash on such Payment Date into the
Cash Collateral Subaccount in accordance with Section 3.9 hereof; and

(vii)  Lastly, provided that no Cash Trap Period is then continuing, payments to
Borrower of any remaining amounts.

Notwithstanding the foregoing, except during the continuance of a Cash Trap
Period, provided that in any given Interest Period, all amounts referred to in
the foregoing clauses (i) - (iv) have been paid, then at Borrower’s request, the
payments to Borrower under the foregoing clause (vii) shall be made on a weekly
basis.

(B)  THE FAILURE OF BORROWER TO MAKE ALL OF THE PAYMENTS REQUIRED UNDER CLAUSES
(I) THROUGH (VI) OF SECTION 3.11(A) ABOVE IN FULL ON EACH PAYMENT DATE SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT; PROVIDED, HOWEVER, IF
ADEQUATE FUNDS ARE AVAILABLE IN THE DEPOSIT ACCOUNT FOR SUCH PAYMENTS, THE
FAILURE BY THE DEPOSIT BANK TO ALLOCATE SUCH FUNDS INTO THE APPROPRIATE
SUBACCOUNTS SHALL NOT CONSTITUTE AN EVENT OF DEFAULT.

(C)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 3.11,
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER MAY APPLY ALL RENTS
DEPOSITED INTO THE DEPOSIT ACCOUNT AND OTHER PROCEEDS OF REPAYMENT IN SUCH ORDER
AND IN SUCH MANNER AS LENDER SHALL ELECT.


3.12  INTENTIONALLY OMITTED.


3.13  TI/LC HOLDBACK RESERVE.  ATTACHED HERETO AS SCHEDULE 8 IS A SCHEDULE OF
CERTAIN TENANT IMPROVEMENT COSTS AND EXPENSES REQUIRED TO BE INCURRED BY
BORROWER IN COMPLETING OR REIMBURSING THE TENANTS SPECIFIED IN SCHEDULE 8 (THE
“TI/LC HOLDBACK TENANTS”) FOR TENANT IMPROVEMENTS AND/OR PAYING LEASING
COMMISSIONS SPECIFIED IN SCHEDULE 8 AS THE SAME ARE INCURRED OR BECOME DUE UNDER
THE RELATED LEASES SPECIFIED ON SCHEDULE 8 (THE “TI/LC HOLDBACK LEASES”), IN
EACH CASE ALLOCATED AMONG SUCH LEASES AS SET FORTH ON SCHEDULE 8, IN A TOTAL
AMOUNT AGGREGATING TO $5,947,407.07.  ON THE DATE HEREOF, BORROWER SHALL PAY TO
LENDER $5,947,407.07.  LENDER WILL TRANSFER SUCH AMOUNT INTO A SUBACCOUNT (THE
“TI/LC  HOLDBACK RESERVE SUBACCOUNT”).  PROVIDED THAT NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, LENDER SHALL DISBURSE FUNDS HELD IN THE TI/LC
HOLDBACK RESERVE SUBACCOUNT TO BORROWER, WITHIN 15 DAYS AFTER THE DELIVERY BY
BORROWER TO LENDER OF A REQUEST THEREFOR (BUT NOT MORE OFTEN THAN ONCE PER
MONTH), IN MINIMUM AMOUNTS OF AT LEAST $5,000, PROVIDED (I) SUCH REQUEST
INCLUDES AN

29


--------------------------------------------------------------------------------





ESTOPPEL FROM THE RELATED TI/LC HOLDBACK TENANT CERTIFYING THAT ALL CONSTRUCTION
TO BE PERFORMED AND ALL IMPROVEMENTS TO BE INSTALLED UNDER THE RELATED TI/LC
HOLDBACK LEASE HAVE BEEN COMPLETED AND FULLY ACCEPTED BY THE RELATED TI/LC
HOLDBACK TENANT, AND THAT THERE ARE NO DEFAULTS UNDER SUCH LEASE (NOR DOES THERE
EXIST ANY EVENT OR CONDITION, WHICH WITH THE PASSAGE OF TIME OR THE GIVING OF
NOTICE, OR BOTH, COULD RESULT IN SUCH A DEFAULT); (II) LENDER SHALL HAVE (IF IT
DESIRES) VERIFIED (BY AN INSPECTION CONDUCTED AT BORROWERS’ EXPENSE) PERFORMANCE
OF ANY CONSTRUCTION WORK ASSOCIATED WITH SUCH TENANT IMPROVEMENTS; (III) THE
REQUEST FOR DISBURSEMENT IS ACCOMPANIED BY (A) AN OFFICER’S CERTIFICATE
CERTIFYING (1) THAT SUCH FUNDS WILL BE USED ONLY TO PAY (OR REIMBURSE BORROWER
FOR) TENANT IMPROVEMENTS AND/OR LEASING COMMISSIONS UNDER THE RELATED TI/LC
HOLDBACK LEASE, (2) THAT ALL OUTSTANDING TRADE PAYABLES (OTHER THAN THOSE NOT
YET DUE AND PAYABLE OR THOSE TO BE PAID FROM THE REQUESTED DISBURSEMENT OR THOSE
CONSTITUTING PERMITTED INDEBTEDNESS) HAVE BEEN PAID IN FULL, AND (3) THAT THE
SAME HAS NOT BEEN THE SUBJECT OF A PREVIOUS DISBURSEMENT, AND (B) REASONABLY
DETAILED SUPPORTING DOCUMENTATION AS TO THE AMOUNT, NECESSITY AND PURPOSE
THEREFOR; AND (IV) THE TOTAL AMOUNT OF DISBURSEMENTS FROM THE TI/LC HOLDBACK
RESERVE SUBACCOUNT ON ACCOUNT OF A GIVEN TI/LC HOLDBACK LEASE SHALL NOT
AGGREGATE IN EXCESS OF THE AMOUNT FOR SUCH TI/LC HOLDBACK LEASE INDICATED ON
SCHEDULE 8.  ANY SUCH DISBURSEMENT OF MORE THAN $10,000 TO PAY (RATHER THAN
REIMBURSE) TENANT IMPROVEMENTS UNDER THIS SECTION MAY, AT LENDER’S OPTION, BE
MADE BY JOINT CHECK PAYABLE TO BORROWERS AND THE PAYEE OF SUCH TENANT
IMPROVEMENTS OR LEASING COMMISSIONS, AS APPLICABLE.


3.14  INITIAL DEPOSITS INTO RESERVES.  THE INITIAL DEPOSITS REQUIRED TO BE MADE
ON THE DATE HEREOF INTO THE RESERVE ACCOUNTS ESTABLISHED UNDER THIS ARTICLE 3
ARE FUNDED FROM THE PROCEEDS OF THE LOAN DISBURSED AT CLOSING.


3.15  LETTERS OF CREDIT IN LIEU OF RESERVES.

(A)  Notwithstanding the foregoing provisions of Sections 3.5 and 3.13
pertaining to the requirement for the undisbursed balance of cash reserves
provided hereunder to be held in the TI/LC Holdback Reserve Subaccount and/or
the Rollover Reserve Subaccount (collectively, the “Reserve Subaccounts”),
provided no Event of Default has occurred and is continuing, Borrower shall have
the right to deliver to Lender, in substitution of any then undisbursed balance
in such Reserve Subaccounts, an Acceptable Letter of Credit in favor of Lender
in an aggregate principal amount equal to all or a designated portion (of not
less than $2,000,000, with the Reserve Subaccount(s) to which such portion
pertains to be designated by the Borrower at the time such letter of credit is
provided) of the undisbursed balance of such Reserve Subaccounts providing that
the Lender or its successors and assigns may draw the full amount thereof at any
time upon demand (and subject to no other drawing requirements or conditions)
and otherwise in form and content satisfactory to Lender (each any every such
letter of credit collectively the “Reserve Letter of Credit”; the term “Reserve
Letter of Credit”, as used herein, shall mean each initial Reserve Letter of
Credit and any replacement or renewal letters of credit, and collectively all
Reserve Letters of Credit).  Upon provision of such Reserve Letter of Credit,
the funds held in the Reserve Subaccount(s) for which such Reserve Letter of
Credit is provided as a substitute shall be disbursed to Borrower in the amount
of such Reserve Letter of Credit.  Subject to the provisions of this Section,
Lender shall retain custody of each Reserve Letter of Credit until such time as
the Loan is repaid in full.

30


--------------------------------------------------------------------------------




(B)  If Borrower shall have provided a Reserve Letter of Credit in lieu of a
cash reserve required hereunder, then provided no Event of Default exists
Borrower may obtain a return of such Reserve Letter of Credit by depositing with
Lender substitute cash reserves in the amount of such Reserve Letter of Credit,
which cash reserve amounts shall be deposited and held in the applicable
Subaccount(s) for the reserve(s) for which such Reserve Letter of Credit was
provided, and applied in accordance with this Agreement and the other Loan
Documents pertaining to such reserve(s).


(C)  IF BORROWER SHALL HAVE PROVIDED ANY RESERVE LETTER OF CREDIT IN ACCORDANCE
WITH THIS SECTION 3.15 AND PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE AMOUNT OF THE RESERVE LETTER OF CREDIT SHALL BE REDUCED FROM
TIME TO TIME, UPON BORROWER’S WRITTEN REQUEST TO LENDER, BY AN AMOUNT EQUAL TO
NOT MORE THAN THE AMOUNT THAT BORROWER WOULD HAVE BEEN ENTITLED TO HAVE
DISBURSED TO IT FROM THE APPLICABLE RESERVE SUBACCOUNT(S) IF CASH RESERVES HAD
CONTINUED TO BE HELD THEREIN RATHER THAN SUCH RESERVE LETTER OF CREDIT
SUBSTITUTED THEREFOR, AND PROVIDED FURTHER, THAT: (1) SUCH REQUESTS MAY BE MADE
NOT MORE FREQUENTLY THAN ONCE PER MONTH; (2) WITHOUT LIMITING ANY OTHER
REQUIREMENT HEREUNDER, THE AMOUNT OF ANY REDUCTION SHALL BE IN INCREMENTS OF
$100,000 OR ANY WHOLE MULTIPLE OF $50,000 IN EXCESS THEREOF; (3) ALL
REQUIREMENTS OF SECTION 3.5 AND/OR 3.13, AS APPLICABLE, SHALL HAVE BEEN
SATISFIED AS IF CASH RESERVES WERE THEN HELD IN THE APPLICABLE RESERVE
SUBACCOUNT(S) RATHER THAN SUCH RESERVE LETTER OF CREDIT SUBSTITUTED THEREFOR AND
BORROWER WERE REQUESTING A DISBURSEMENT OF FUNDS FROM THE APPLICABLE RESERVE
SUBACCOUNT(S) IN AN AMOUNT EQUAL TO THE REQUESTED REDUCTION IN THE AMOUNT OF
SUCH RESERVE LETTER OF CREDIT.  IF THE AMOUNT OF THE RESERVE LETTER OF CREDIT IS
REDUCED, LENDER WILL COOPERATE WITH BORROWER IN AMENDING OR REPLACING THE
RESERVE LETTER OF CREDIT TO REFLECT SUCH REDUCED AMOUNT OF THE RESERVE LETTER OF
CREDIT.  BORROWER SHALL PAY ANY FEES OR OTHER AMOUNTS CHARGED BY ANY ISSUING
BANK WITH RESPECT TO ANY SUCH REQUEST AND SHALL PROMPTLY PAY TO LENDER ALL COSTS
AND EXPENSES OF LENDER INCURRED IN CONNECTION WITH ANY SUCH REQUEST, INCLUDING
LENDER’S REASONABLE ATTORNEYS’ FEES.


(D)  LENDER SHALL HAVE THE RIGHT TO DRAW UPON EACH RESERVE LETTER OF CREDIT IN
THE FULL AMOUNT THEREOF UPON THE OCCURRENCE OF ANY OF THE FOLLOWING: (1) ANY
EVENT OF DEFAULT; OR (2) LENDER RECEIVES A NOTICE STATING THAT THE RESERVE
LETTER OF CREDIT WILL NOT BE RENEWED (AS PROVIDED FOR IN SUCH RESERVE LETTER OF
CREDIT) AND A REPLACEMENT FOR SUCH RESERVE LETTER OF CREDIT CONFORMING WITH THE
REQUIREMENTS OF AN ACCEPTABLE LETTER OF CREDIT SHALL NOT HAVE BEEN PROVIDED AT
LEAST THIRTY (30) DAYS PRIOR TO THE DATE ON WHICH THE APPLICABLE RESERVE LETTER
OF CREDIT IS SCHEDULED TO EXPIRE OR SUCH RESERVE LETTER OF CREDIT IS TO EXPIRE
WITHIN THIRTY (30) DAYS AND AN EXTENSION OR RENEWAL OF SUCH RESERVE LETTER OF
CREDIT CONFORMING WITH THE REQUIREMENTS OF AN ACCEPTABLE LETTER OF CREDIT SHALL
NOT HAVE BEEN PROVIDED.  THE PROCEEDS OF ANY DRAW UNDER THE RESERVE LETTER OF
CREDIT PURSUANT TO THIS SECTION 3.15(D)(1) ABOVE SHALL BE ALLOCATED TO THE DEBT,
IN SUCH ORDER AND IN SUCH MANNER AS LENDER SHALL ELECT IN ITS SOLE AND ABSOLUTE
DISCRETION, INCLUDING (IF THE LOAN HAS BEEN ACCELERATED) TO MAKE A PREPAYMENT OF
PRINCIPAL (TOGETHER WITH THE APPLICABLE YIELD MAINTENANCE PREMIUM APPLICABLE
THERETO).  THE PROCEEDS OF ANY DRAW UNDER THE RESERVE LETTER OF CREDIT PURSUANT
TO THIS SECTION 3.15(D)(2) ABOVE SHALL BE DEPOSITED BY LENDER INTO THE
APPLICABLE RESERVE SUBACCOUNT(S) AND SHALL BE GOVERNED BY THE PROVISIONS OF
SECTION 3.5 AND/OR 3.13, AS APPLICABLE, AS WELL AS THE OTHER TERMS AND
CONDITIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  BORROWER SHALL PAY
ANY FEES OR OTHER AMOUNTS CHARGED BY ANY ISSUING BANK WITH RESPECT TO ANY SUCH
DRAW AND SHALL PROMPTLY PAY TO LENDER ALL COSTS AND EXPENSES OF

31


--------------------------------------------------------------------------------





LENDER INCURRED IN CONNECTION WITH ANY SUCH DRAW, INCLUDING LENDER’S REASONABLE
ATTORNEYS’ FEES.


3.16  DSCR EARNOUT RESERVE.

Borrower shall pay to Lender $10,000,000 on the date hereof.  Lender will
transfer such amount into a Subaccount (the “DSCR Earnout Reserve Subaccount”). 
Provided that no Event of Default has occurred and is continuing, Lender shall
disburse all funds held in the DSCR Earnout Reserve Subaccount to Borrower,
within ten (10) days after the delivery by Borrower to Lender of a written
request therefor, provided that Lender shall have received evidence reasonably
acceptable to Lender that sufficient new Leases shall have been entered into
with tenants having taken occupancy and commenced paying rent under their
respective Leases with all associated tenant improvement costs and allowances
and leasing commissions paid, to result in a Debt Service Coverage Ratio equal
to 1.20:1.00 or greater; provided, however, that in calculating the Debt Service
Coverage Ratio for purposes of this Section only, the calculation as otherwise
reflected in the definition of Debt Service Coverage Ratio shall be adjusted by
(a) taking into account in the measurement of Net Operating Income (i) base
rents and recoveries on such additional Leases and other Leases then in place,
on an annualized basis, rather than rental revenues for the past twelve month
period, (ii) an adjustment for a leasing costs and capital items in an aggregate
amount equal to one dollar ($1.00) per square foot, (iii) a market vacancy
adjustment not to exceed ten percent (10%), and (iv) an adjustment to expenses
to reflect any increases in annualized expenses resulting from such new Leases,
and (b) using an assumed annual Debt Service for the applicable period of
calculation equal to $12,324,020.


4.  REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender as of the date hereof that, except to
the extent (if any) disclosed on Schedule 2 hereto with reference to a specific
Section of this Article 4:

                4.1  Organization; Special Purpose.  Borrower has been duly
organized and is validly existing and in good standing under the laws of the
state of its formation, with requisite power and authority, and all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
own its properties and to transact the business in which it is now engaged. 
Borrower is duly qualified to do business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with its
properties, business and operations.  Borrower is a Special Purpose Bankruptcy
Remote Entity.

                4.2  Proceedings; Enforceability.  Borrower has taken all
necessary action to authorize the execution, delivery and performance of the
Loan Documents.  The Loan Documents to which Borrower is a party have been duly
executed and delivered by Borrower and constitute legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
respective terms, subject to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and general principles of equity.  The
Loan Documents to which Borrower’s Guarantor and/or Affiliates are a party have
been duly executed and delivered by such Guarantor and/or Affiliates that are
parties thereto, and constitute legal, valid and binding obligations of such
Guarantor and/or Affiliates that are parties thereto, enforceable against such

32


--------------------------------------------------------------------------------




Guarantor and/or Affiliates that are parties thereto in accordance with their
respective terms, subject to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and general principles of equity.  The
Loan Documents are not subject to, and Borrower has not asserted, any right of
rescission, set-off, counterclaim or defense, including the defense of usury. 
No exercise of any of the terms of the Loan Documents, or any right thereunder,
will render any Loan Document unenforceable.

                4.3  No Conflicts.  The execution, delivery and performance of
the Loan Documents by Borrower and the transactions contemplated hereby will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to the Loan Documents) upon any of the property of Borrower
pursuant to the terms of, any agreement or instrument to which Borrower is a
party or by which its property is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any Governmental Authority having jurisdiction over Borrower or the Property. 
Borrower’s rights under the Licenses and the Management Agreement will not be
adversely affected by the execution and delivery of the Loan Documents,
Borrower’s performance thereunder, or the recordation of the Mortgage.  Any
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Borrower of the Loan Documents has been obtained and is in full
force and effect.

                4.4  Litigation.  There are no actions, suits or other
proceedings at law or in equity by or before any Governmental Authority now
pending or threatened against or affecting Borrower, the Manager or the
Property, which, if adversely determined, might materially adversely affect the
condition (financial or otherwise) or business of Borrower, Manager or the
condition or ownership of the Property.

                4.5  Agreements.  Borrower is not a party to any agreement or
instrument or subject to any restriction which might adversely affect Borrower
or the Property, or Borrower’s business, properties, operations or condition,
financial or otherwise.  Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which Borrower is a party or by which Borrower or the Property is
bound.

                4.6  Title.  Borrower has good, marketable and indefeasible
title in fee to the real property and good title to the balance of the Property,
free and clear of all Liens except the Permitted Encumbrances.  All transfer
taxes, deed stamps, intangible taxes or other amounts in the nature of transfer
taxes required to be paid by any Person under applicable Legal Requirements in
connection with the transfer of the Property to Borrower have been paid.  The
Mortgage when properly recorded in the appropriate records, together with any
UCC financing statements required to be filed in connection therewith and the
other Loan Documents, will create (i) a valid, perfected first priority lien on
Borrower’s interest in that portion of the Property, the Leases (to the extent
not subject to the Uniform Commercial Code) and the Rents constituting interests
in real estate or real property interests (including fixtures) and (ii) to the
extent that a security interest therein may be created under the Uniform
Commercial Code, a valid security interest in that portion of the Property, the
Leases  (to the extent subject to the Uniform Commercial Code) and Rents and
other collateral for the Loan constituting personal property, which security
interest

33


--------------------------------------------------------------------------------




constitutes a perfected first priority security interest (a) to the extent that
a security interest therein may be perfected by the filing of a UCC financing
statement and (b) with respect to the Cash Management Accounts, by virtue of
Lender’s control of such Cash Management Accounts, all in accordance with the
terms of such Loan Documents, in each case subject only to any applicable
Permitted Encumbrances.  All mortgage, recording, stamp, intangible or other
similar taxes required to be paid by any Person under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents have been
(or will, contemporaneously with such recordation or filing, be) paid by
Borrower.  The Permitted Encumbrances do not materially adversely affect the
value, operation or use of the Property, or Borrower’s ability to repay the
Loan.  No Condemnation or other proceeding has been commenced or, to Borrower’s
best knowledge, is contemplated with respect to all or part of the Property or
for the relocation of roadways providing access to the Property.  There are no
claims for payment for work, labor or materials affecting the Property which are
or may become a Lien prior to, or of equal priority with, the Liens created by
the Loan Documents.  There are no outstanding options to purchase or rights of
first refusal affecting all or any portion of the Property.  The survey for the
Property delivered to Lender does not fail to reflect any material matter
affecting the Property or the title thereto.  Except as shown on the survey, all
of the Improvements included in determining the appraised value of the Property
lie wholly within the boundaries and building restriction lines of the Property,
and no improvement on an adjoining property encroaches upon the Property, and no
easement or other encumbrance upon the Property encroaches upon any of the
Improvements, except those insured against by the Title Insurance Policy.  Each
parcel comprising the Property is a separate tax lot and is not a portion of any
other tax lot that is not a part of the Property.  To the best of Borrower’s
knowledge, there are no pending or proposed special or other assessments for
public improvements or otherwise affecting the Property, or any contemplated
improvements to the Property that may result in such special or other
assessments.

                4.7  No Bankruptcy Filing.  Borrower is not contemplating either
the filing of a petition by it under any state or federal bankruptcy or
insolvency law or the liquidation of all or a major portion of its property (a
“Bankruptcy Proceeding”), and Borrower has no knowledge of any Person
contemplating the filing of any such petition against Borrower.  In addition,
neither Borrower nor any principal or Affiliate of Borrower has been a party to,
or the subject of a Bankruptcy Proceeding for the past ten (10) years.

                4.8  Full and Accurate Disclosure.  No statement of fact made by
Borrower in any of the Loan Documents contains any untrue statement of a
material fact or omits to state any material fact necessary to make statements
contained therein not misleading.  There is no material fact presently known to
Borrower that has not been disclosed to Lender which adversely affects, or, as
far as Borrower can foresee, might adversely affect, the Property or the
business, operations or condition (financial or otherwise) of Borrower.  All
financial data, including the statements of cash flow and income and operating
expense, that have been delivered to Lender in respect of Borrower and, to
Borrower’s knowledge, the Property (i) are true, complete and correct in all
material respects, (ii) accurately represent the financial condition of 
Borrower and the Property as of the date of such reports, and (iii) to the
extent prepared by an independent certified public accounting firm, have been
prepared in accordance with GAAP consistently applied throughout the periods
covered, except as disclosed therein.  Borrower does not have any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments,
unrealized or

34


--------------------------------------------------------------------------------




anticipated losses from any unfavorable commitments or any liabilities or
obligations not expressly permitted by this Agreement.  Since the date of such
financial statements, there has been no materially adverse change in the
financial condition, operations or business of Borrower or the Property from
that set forth in said financial statements.

                4.9  Tax Filings.  To the extent required, Borrower has filed
(or has obtained effective extensions for filing) all federal, state and local
tax returns required to be filed and have paid or made adequate provision for
the payment of all federal, state and local taxes, charges and assessments
payable by Borrower.  Borrower believes that its tax returns (if any) properly
reflect the income and taxes of Borrower for the periods covered thereby,
subject only to reasonable adjustments required by the Internal Revenue Service
or other applicable tax authority upon audit.

                4.10  ERISA; No Plan Assets.  As of the date hereof and
throughout the Term (i) Borrower is not and will not be an “employee benefit
plan,” as defined in Section 3(3) of ERISA, subject to Title I of ERISA,
(ii) none of the assets of Borrower constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R.  Section 2510.3-101,
(iii) Borrower is not and will not be a “governmental plan” within the meaning
of Section 3(32) of ERISA, and (iv) transactions by or with Borrower are not and
will not be subject to state statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans.  As of the date hereof, neither
Borrower, nor any member of a “controlled group of corporations” (within the
meaning of Section 414 of the Code) maintains, sponsors or contributes to a
“defined benefit plan” (within the meaning of Section 3(35) of ERISA) or a
“multiemployer pension plan” (within the meaning of Section 3(37)(A) of ERISA).

                4.11  Compliance.  Borrower and, to Borrower’s best knowledge,
the Property and the use thereof comply in all material respects with all
applicable Legal Requirements (including with respect to parking and applicable
zoning and land use laws, regulations and ordinances).  Borrower is not in
default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority, the violation of which might materially adversely affect
the condition (financial or otherwise) or business of Borrower.  The Property is
used exclusively as an office building property and other appurtenant and
related uses.  In the event that all or any part of the Improvements are
destroyed or damaged, said Improvements can be legally reconstructed to their
condition prior to such damage or destruction, and thereafter exist for the same
use without violating any zoning or other ordinances applicable thereto and
without the necessity of obtaining any variances or special permits.  No legal
proceedings are pending or, to the knowledge of Borrower, threatened with
respect to the zoning of the Property.  Neither the zoning nor any other right
to construct, use or operate the Property is in any way dependent upon or
related to any property other than the Property.  All certifications, permits,
licenses and approvals, including certificates of completion and occupancy
permits required for the legal use, occupancy and operation of the Property
(collectively, the “Licenses”), have been obtained and are in full force and
effect.  The use being made of the Property is in conformity with the
certificate of occupancy issued for the Property and all other restrictions,
covenants and conditions affecting the Property.

                4.12  Contracts.  There are no service, maintenance or repair
contracts affecting the Property that are not terminable on one (1) month’s
notice or less without cause and without penalty or premium.  All service,
maintenance or repair contracts affecting the Property have

35


--------------------------------------------------------------------------------




been entered into at arms-length in the ordinary course of Borrower’s business
(or that of its predecessor in interest) and provide for the payment of fees in
amounts and upon terms comparable to existing market rates.

                4.13  Federal Reserve Regulations; Investment Company Act.  No
part of the proceeds of the Loan will be used for the purpose of purchasing or
acquiring any “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System or for any other purpose that would be
inconsistent with such Regulation U or any other regulation of such Board of
Governors, or for any purpose prohibited by Legal Requirements or any Loan
Document.  Borrower is not (i) an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended; (ii) a “holding company” or a “subsidiary company” of a
“holding company” or an “affiliate” of either a “holding company” or a
“subsidiary company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended; or (iii) subject to any other federal or state law or
regulation which purports to restrict or regulate its ability to borrow money.

                4.14  Easements; Utilities and Public Access.  All easements,
cross easements, licenses, air rights and rights-of-way or other similar
property interests (collectively, “Easements”), if any, necessary for the full
utilization of the Improvements for their intended purposes have been obtained,
are described in the Title Insurance Policy and are in full force and effect
without default thereunder.  The Property has rights of access to public ways
and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service it for its intended uses.  All public utilities necessary or
convenient to the full use and enjoyment of the Property are located in the
public right-of-way abutting the Property, and all such utilities are connected
so as to serve the Property without passing over other property absent a valid
easement.  All roads necessary for the use of the Property for its current
purpose have been completed and dedicated to public use and accepted by all
Governmental Authorities.

                4.15  Physical Condition.  Other than the Required Repairs, to
Borrower’s knowledge, the Property, including all Improvements, parking
facilities, systems, Equipment and landscaping, are in good condition, order and
repair in all material respects; to Borrower’s knowledge, there exists no
structural or other material defect or damages to the Property, whether latent
or otherwise.  Borrower has not received notice from any insurance company or
bonding company of any defect or inadequacy in the Property, or any part
thereof, which would adversely affect its insurability or cause the imposition
of extraordinary premiums or charges thereon or any termination of any policy of
insurance or bond.  No portion of the Property is located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards.  The Improvements have suffered no material casualty or damage
which has not been fully repaired and the cost thereof fully paid.

                4.16  Leases.  The rent roll attached hereto as Schedule 3 (the
“Rent Roll”) is true, complete and correct and the Property is not subject to
any Leases other than the Leases described in the Rent Roll.  Except as set
forth on the Rent Roll or tenant estoppel certificates delivered to Lender prior
to the date hereof: (i) each Lease is in full force and effect; (ii) the tenants
under the Leases have accepted possession of and are in occupancy of all of
their respective demised premises, have commenced the payment of rent under the
Leases, and there are no offsets, claims or defenses to the enforcement thereof;
(iii) all rents due and payable under

36


--------------------------------------------------------------------------------




the Leases have been paid and no portion thereof has been paid for any period
more than thirty (30) days in advance; (iv) the rent payable under each Lease is
the amount of fixed rent set forth in the Rent Roll, and there is no claim or
basis for a claim by the tenant thereunder for an adjustment to the rent; (v) to
Borrower’s best knowledge, no tenant has made any claim against the landlord
under any Lease which remains outstanding, there are no defaults on the part of
the landlord under any Lease, and no event has occurred which, with the giving
of notice or passage of time, or both, would constitute such a default; (vi) to
Borrower’s best knowledge, there is no present material default by the tenant
under any Lease; (vii) all security deposits under Leases are as set forth on
the Rent Roll and are held consistent with Section 3.8 hereof; (viii) Borrower
is the sole owner of the entire lessor’s interest in each Lease; (ix) each Lease
is the valid, binding and enforceable obligation of the Borrower and the
applicable tenant thereunder; (x) to Borrower’s best knowledge, no Person has
any possessory interest in, or right to occupy, the Property except under the
terms of the Lease; and (xi) each Lease is subordinate to the Loan Documents,
either pursuant to its terms or pursuant to a subordination and attornment
agreement.  None of the Leases contains any option to purchase or right of first
refusal to purchase the Property or any part thereof.  Neither the Leases nor
the Rents have been assigned or pledged except to Lender, and no other Person
has any interest therein except the tenants thereunder.

                4.17  Fraudulent Transfer.  Borrower has not entered into the
Loan or any Loan Document with the actual intent to hinder, delay, or defraud
any creditor, and Borrower has received reasonably equivalent value in exchange
for its obligations under the Loan Documents.  Giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of Borrower’s assets
exceeds and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower’s total probable liabilities, including subordinated,
unliquidated, disputed or contingent liabilities, including the maximum amount
of its contingent liabilities or its debts as such debts become absolute and
matured.  Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted.  Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower).

                4.18  Ownership of Borrower.  The sole member of Borrower is 222
South Riverside Property LLC, a Delaware limited liability company (“Borrower
Member”).  The sole member of Borrower Member is Behringer Harvard Riverside
Holding Business Trust, a Maryland business trust (“Riverside Holding”).  The
sole owner of 100% of the equity interests in Riverside Holding is the Harvard
REIT Operating Partnership.  The only partners of the Harvard REIT Operating
Partnership are (i) the Behringer Harvard REIT (0.1% general partner), (ii) BHR
Partners, LLC, a Delaware limited liability company (in excess of 99% limited
partner), which is 100% owned by the Behringer Harvard REIT, and (iii) certain
other individual holders of equity interests (less than 1% limited partners in
the aggregate).  The foregoing membership interests in Borrower and Borrower
Member, the equity interests in Riverside Holding, the general partnership
interests in Harvard REIT Operating Partnership, and the limited partnership
interests of BHR Partners, LLC in Harvard REIT Operating Partnership, are all
owned free and clear of all Liens, warrants, options and rights to purchase. 
Borrower has no obligation to any Person to purchase, repurchase or issue any
ownership interest in it.  The organizational chart attached

37


--------------------------------------------------------------------------------




hereto as Schedule 4 is complete and accurate and illustrates all Persons who
have a direct or indirect ownership interest in Borrower.

                4.19  Purchase Options.  Neither the Property nor any part
thereof is subject to any purchase options or other similar rights in favor of
third parties.

                4.20  Management Agreement.  The Management Agreement is in full
force and effect.  There is no default, breach or violation existing thereunder,
and no event has occurred (other than payments due but not yet delinquent) that,
with the passage of time or the giving of notice, or both, would constitute a
default, breach or violation thereunder, by either party thereto.  Pursuant to
the Management Agreement, Borrower has appointed the Manager as its agent for
(i) hiring, terminating (subject to the provisions thereof), overseeing and
otherwise dealing with any sub-property manager for the Property, (ii) otherwise
overseeing the operation and management of the Property, and (iii) making
decisions and otherwise interacting and dealing with Lender with respect to the
Loan, this Agreement, the other Loan Documents and the Property.  Additionally,
subject to the provisions of Section 3.1 hereof, the Clearing Account Agreement
and the Deposit Account Agreement, the Manager has control of all operating and
other bank accounts with respect to the Property.

                4.21  Hazardous Substances.  Except as disclosed in the
environmental assessment report delivered to Lender in connection with the Loan,
(i) to the best of Borrower’s knowledge, after due inquiry, the Property is not
in violation of any Legal Requirement pertaining to or imposing liability or
standards of conduct concerning environmental regulation, contamination or
clean-up, including the Comprehensive Environmental Response, Compensation and
Liability Act, the Resource Conservation and Recovery Act, the Emergency
Planning and Community Right-to-Know Act of 1986, the Hazardous Substances
Transportation Act, the Solid Waste Disposal Act, the Clean Water Act, the Clean
Air Act, the Toxic Substance Control Act, the Safe Drinking Water Act, the
Occupational Safety and Health Act, any state super-lien and environmental
clean-up statutes (including with respect to Toxic Mold), any local law
requiring related permits and licenses and all amendments to and regulations in
respect of the foregoing laws (collectively, “Environmental Laws”); (ii) to the
best of Borrower’s knowledge, after due inquiry, the Property is not subject to
any private or governmental Lien or judicial or administrative notice or action
or inquiry, investigation or claim relating to hazardous, toxic and/or dangerous
substances, toxic mold or fungus of a type that may pose a risk to human health
or the environment or would negatively impact the value of the Property (“Toxic
Mold”) or any other substances or materials which are included under or
regulated by Environmental Laws (collectively, “Hazardous Substances”); (iii) to
the best of Borrower’s knowledge, after due inquiry, no Hazardous Substances are
or have been (including the period prior to Borrower’s acquisition of the
Property), discharged, generated, treated, disposed of or stored on,
incorporated in, or removed or transported from the Property other than in
compliance with all Environmental Laws; (iv) to the best of Borrower’s
knowledge, after due inquiry, no Hazardous Substances are present in, on or
under any nearby real property which could migrate to or otherwise affect the
Property; (v) to the best of Borrower’s knowledge, after due inquiry, no Toxic
Mold is on or about the Property which requires remediation; and (vi) to the
best of Borrower’s knowledge, after due inquiry, no underground storage tanks
exist on the Property and the Property has never been used as a landfill.  To
the best of Borrower’s knowledge, after due

38


--------------------------------------------------------------------------------




inquiry, there have been no environmental investigations, studies, audits,
reviews or other analyses conducted by or on behalf of Borrower which have not
been provided to Lender.

                4.22  Name; Principal Place of Business.  Borrower has not used,
does not use and will not use any trade name, nor has Borrower done, or will in
the future do, business under any name, other than its actual name set forth
herein and the trade name of the Property.  The principal place of business of
Borrower is its primary address for notices as set forth in Section 6.1 hereof,
and Borrower has no other place of business.

                4.23  Other Debt.  There is no indebtedness with respect to the
Property or any excess cash flow or any residual interest therein, whether
secured or unsecured, other than Permitted Encumbrances and Permitted
Indebtedness.


4.24  RECIPROCAL OPERATING AGREEMENTS.

(1)  BORROWER IS A PARTY TO THE RECIPROCAL OPERATING AGREEMENTS AND THE
RECIPROCAL OPERATING AGREEMENTS ARE IN FULL FORCE AND EFFECT AND HAVE NOT BEEN
AMENDED OR MODIFIED AND BORROWER’S INTEREST THEREIN HAS NOT BEEN ASSIGNED
PURSUANT TO ANY ASSIGNMENT WHICH SURVIVES THE CLOSING DATE EXCEPT THE ASSIGNMENT
TO LENDER PURSUANT TO THE LOAN DOCUMENTS;

(2)  BORROWER IS NOT IN DEFAULT UNDER THE RECIPROCAL OPERATING AGREEMENTS AND,
TO BORROWER’S KNOWLEDGE, NO OTHER PARTY TO THE RECIPROCAL OPERATING AGREEMENTS
IS IN DEFAULT THEREUNDER AND THERE ARE NO GROUNDS FOR DEFAULT THEREUNDER AFTER
THE GIVING OF THE REQUISITE NOTICE THEREUNDER;

(3)  BORROWER HAS NO KNOWLEDGE OF ANY NOTICE OF TERMINATION OR DEFAULT GIVEN
WITH RESPECT TO THE RECIPROCAL OPERATING AGREEMENTS;

(4)  THERE ARE NO SET-OFFS, CLAIMS, COUNTERCLAIMS OR DEFENSES BEING ASSERTED OR,
TO BORROWER’S KNOWLEDGE, CAPABLE OF BEING ASSERTED (AFTER GIVING THE REQUISITE
NOTICE, IF ANY, REQUIRED UNDER THE RECIPROCAL OPERATING AGREEMENTS OR OTHERWISE)
BY BORROWER OR ANY OTHER PARTY TO THE RECIPROCAL OPERATING AGREEMENTS FOR THE
ENFORCEMENT OF THE OBLIGATIONS UNDER THE RECIPROCAL OPERATING AGREEMENTS;

(5)  THERE ARE NO LIENS CAPABLE OF BEING ASSERTED FOR AMOUNTS DUE UNDER THE
PROVISIONS OF THE RECIPROCAL OPERATING AGREEMENTS WHICH, IF UNPAID, MAY BE
ASSERTED AS A LIEN PRIOR TO THE LIEN OF THE MORTGAGE;

(6)  NEITHER BORROWER NOR TO BORROWER’S KNOWLEDGE, ANY OTHER PARTY TO THE
RECIPROCAL OPERATING AGREEMENTS HAS REQUESTED THAT A MATTER BE SUBMITTED TO
ARBITRATION UNDER THE RECIPROCAL OPERATING AGREEMENTS;

(7)  ALL COMMON CHARGES AND OTHER SUMS DUE FROM BORROWER UNDER THE RECIPROCAL
OPERATING AGREEMENTS HAVE BEEN PAID TO THE EXTENT THEY ARE PAYABLE TO THE DATE
HEREOF; AND

(8)  BORROWER ENJOYS THE QUIET AND PEACEFUL POSSESSION OF ALL EASEMENTS RELATING
TO OR APPURTENANT TO THE PROPERTY GRANTED BY THE RECIPROCAL OPERATING
AGREEMENTS.

39


--------------------------------------------------------------------------------




All of the representations and warranties in this Article 4 and elsewhere in the
Loan Documents (i) shall survive for so long as any portion of the Debt remains
owing to Lender and (ii) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf, provided, however, that the representations and warranties set forth
in Section 4.21 above shall survive in perpetuity.


5.  COVENANTS

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

                5.1  Existence.  Borrower shall (i) do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its
existence, rights, and franchises, (ii) continue to engage in the business
presently conducted by it, (iii) obtain and maintain all Licenses, and
(iv) qualify to do business and remain in good standing under the laws of each
jurisdiction, in each case as and to the extent required for the ownership,
maintenance, management and operation of the Property.

                5.2  Taxes and Other Charges.  Borrower shall pay all Taxes and
Other Charges prior to delinquency, and deliver to Lender receipts for payment
or other evidence satisfactory to Lender that the Taxes and Other Charges have
been so paid prior to delinquency (provided, however, that Borrower need not pay
such Taxes nor furnish such receipts for payment of Taxes paid by Lender
pursuant to Section 3.3 hereof).  Borrower shall not suffer and shall promptly
cause to be paid and discharged any Lien against the Property, and shall
promptly pay for all utility services provided to the Property.  After prior
notice to Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application of any Taxes or Other Charges,
provided that (i) no Event of Default has occurred and is continuing, (ii) such
proceeding shall suspend the collection of the Taxes or such Other Charges,
(iii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Borrower is subject and
shall not constitute a default thereunder, (iv) no part of or interest in the
Property will be in imminent danger of being sold, forfeited, terminated,
canceled or lost, (v) Borrower shall have furnished such security as may be
required in the proceeding, or as may be requested by Lender, to insure the
payment of any such Taxes or Other Charges, together with all interest and
penalties thereon, which shall not be less than one hundred twenty five percent
(125%) of the Taxes and Other Charges being contested (less amounts then being
retained in the Taxes and Insurance Subaccount to pay such Taxes so contested),
and (vi) Borrower shall promptly upon final determination thereof pay the amount
of such Taxes or Other Charges, together with all costs, interest and
penalties.  Lender may, with the prior approval of Borrower (not to be
unreasonably withheld), pay over any such security or part thereof held by
Lender to the claimant entitled thereto at any time when, in the judgment of
Lender, the entitlement of such claimant is established.


5.3  ACCESS TO PROPERTY.  BORROWER SHALL PERMIT AGENTS, REPRESENTATIVES,
CONSULTANTS AND EMPLOYEES OF LENDER TO INSPECT THE PROPERTY OR ANY PART THEREOF
AT REASONABLE HOURS UPON REASONABLE ADVANCE NOTICE, SUBJECT TO THE RIGHTS OF
TENANTS OF THE PROPERTY UNDER THEIR RESPECTIVE LEASES.

 

40


--------------------------------------------------------------------------------


5.4          Repairs; Maintenance and Compliance; Alterations.

5.4.1       Repairs; Maintenance and Compliance. Borrower shall at all times
maintain, preserve and protect all franchises and trade names, and Borrower
shall cause the Property to be maintained in a good and safe condition and
repair and shall not remove, demolish or alter the Improvements or Equipment
(except for alterations performed in accordance with Section 5.4.2 below and
normal replacement of Equipment with Equipment of equivalent value and
functionality or removal of Equipment that is not material to the operation or
value of the Property as an office building). Borrower shall promptly comply
with all Legal Requirements and immediately cure properly any violation of a
Legal Requirement. Borrower shall notify Lender in writing within three
(3) Business Days after Borrower first receives notice of any such
non-compliance. Borrower shall promptly repair, replace or rebuild any part of
the Property that becomes damaged, worn or dilapidated and shall complete and
pay for any Improvements at any time in the process of construction or repair.

5.4.2       Alterations. Borrower may, without Lender’s consent, perform
alterations to the Improvements and Equipment which (i) do not constitute a
Material Alteration, (ii) do not adversely affect Borrower’s financial condition
or the value or Net Operating Income of the Property and (iii) are in the
ordinary course of Borrower’s business. Borrower shall not perform any Material
Alteration without Lender’s prior written consent, which consent shall not be
unreasonably withheld or delayed. Lender may, as a condition to giving its
consent to a Material Alteration, require that Borrower deliver to Lender
security for payment of the cost of such Material Alteration in an amount equal
to one hundred twenty five percent (125%) of the cost of the Material Alteration
as estimated by Lender. Upon substantial completion of the Material Alteration,
Borrower shall provide evidence satisfactory to Lender that (i) the Material
Alteration was constructed in accordance with applicable Legal Requirements and
substantially in accordance with plans and specifications approved by Lender
(which approval shall not be unreasonably withheld or delayed), (ii) all
contractors, subcontractors, materialmen and professionals who provided work,
materials or services in connection with the Material Alteration have been paid
in full and have delivered unconditional releases of lien and (iii) all material
Licenses necessary for the use, operation and occupancy of the Material
Alteration (other than those which depend on the performance of tenant
improvement work) have been issued. Borrower shall reimburse Lender upon demand
for all out-of-pocket costs and expenses (including the reasonable fees of any
architect, engineer or other professional engaged by Lender) incurred by Lender
in reviewing plans and specifications or in making any determinations necessary
to implement the provisions of this Section 5.4.2.

5.5          Performance of Other Agreements. Borrower shall observe and perform
each and every term to be observed or performed by Borrower pursuant to the
terms of any agreement or instrument affecting or pertaining to the Property,
including the Loan Documents.

5.6          Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to, and permit Lender, at its option, to participate in, any
proceedings before any Governmental Authority which may in any way affect the
rights of Lender under any Loan Document.

41


--------------------------------------------------------------------------------




5.7          Further Assurances. Borrower shall, at Borrower’s sole cost and
expense, (i) execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Debt and/or for the better and more effective
carrying out of the intents and purposes of the Loan Documents, as Lender may
reasonably require from time to time; and (ii) upon Lender’s request therefor
given from time to time after the occurrence of any Default or Event of Default
pay for (a) reports of UCC, federal tax lien, state tax lien, judgment and
pending litigation searches with respect to Borrower and Guarantor and
(b) searches of title to the Property, each such search to be conducted by
search firms reasonably designated by Lender in each of the locations reasonably
designated by Lender.

5.8          Environmental Matters.

5.8.1       Hazardous Substances. So long as Borrower owns or is in possession
of the Property, Borrower shall (i) keep the Property free from Hazardous
Substances and in compliance with all Environmental Laws, (ii) promptly notify
Lender if Borrower shall become aware that (A) any Hazardous Substance is on or
near the Property, (B) the Property is in violation of any Environmental Laws or
(C) any condition on or near the Property shall pose a threat to the health,
safety or welfare of humans and (iii) remove such Hazardous Substances and/or
cure such violations and/or remove such threats, as applicable, as required by
law (or as shall be required by Lender in the case of removal which is not
required by law, but in response to the opinion of a licensed hydrogeologist,
licensed environmental engineer or other qualified environmental consulting firm
engaged by Lender (“Lender’s Consultant”)), promptly after Borrower becomes
aware of same, at Borrower’s sole expense. Nothing herein shall prevent Borrower
from recovering such expenses from any other party that may be liable for such
removal or cure.

5.8.2       Environmental Monitoring.

(A)   BORROWER SHALL GIVE PROMPT WRITTEN NOTICE TO LENDER OF (I) ANY PROCEEDING
OR INQUIRY BY ANY PARTY (INCLUDING ANY GOVERNMENTAL AUTHORITY) WITH RESPECT TO
THE PRESENCE OF ANY HAZARDOUS SUBSTANCE ON, UNDER, FROM OR ABOUT THE PROPERTY,
(II) ALL CLAIMS MADE OR THREATENED BY ANY THIRD PARTY (INCLUDING ANY
GOVERNMENTAL AUTHORITY) AGAINST BORROWER OR THE PROPERTY OR ANY PARTY OCCUPYING
THE PROPERTY RELATING TO ANY LOSS OR INJURY RESULTING FROM ANY HAZARDOUS
SUBSTANCE, AND (III) BORROWER’S DISCOVERY OF ANY OCCURRENCE OR CONDITION ON ANY
REAL PROPERTY ADJOINING OR IN THE VICINITY OF THE PROPERTY THAT COULD CAUSE THE
PROPERTY TO BE SUBJECT TO ANY INVESTIGATION OR CLEANUP PURSUANT TO ANY
ENVIRONMENTAL LAW. UPON BECOMING AWARE OF THE PRESENCE OF MOLD OR FUNGUS AT THE
PROPERTY, BORROWER SHALL (I) UNDERTAKE AN INVESTIGATION TO IDENTIFY THE
SOURCE(S) OF SUCH MOLD OR FUNGUS AND SHALL DEVELOP AND IMPLEMENT AN APPROPRIATE
REMEDIATION PLAN TO ELIMINATE THE PRESENCE OF ANY TOXIC MOLD, (II) PERFORM OR
CAUSE TO BE PERFORMED ALL ACTS REASONABLY NECESSARY FOR THE REMEDIATION OF ANY
TOXIC MOLD (INCLUDING TAKING ANY ACTION NECESSARY TO CLEAN AND DISINFECT ANY
PORTIONS OF THE PROPERTY AFFECTED BY TOXIC MOLD, INCLUDING PROVIDING ANY
NECESSARY MOISTURE CONTROL SYSTEMS AT THE PROPERTY), AND (III) PROVIDE EVIDENCE
REASONABLY SATISFACTORY TO LENDER OF THE FOREGOING. BORROWER SHALL PERMIT LENDER
TO JOIN AND PARTICIPATE IN, AS A PARTY IF IT SO ELECTS, ANY LEGAL OR
ADMINISTRATIVE PROCEEDINGS OR OTHER ACTIONS INITIATED WITH RESPECT TO THE
PROPERTY IN CONNECTION WITH ANY ENVIRONMENTAL LAW OR

42


--------------------------------------------------------------------------------




HAZARDOUS SUBSTANCE, AND BORROWER SHALL PAY ALL REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS INCURRED BY LENDER IN CONNECTION THEREWITH.

(B)   UPON LENDER’S REQUEST, AT ANY TIME AND FROM TIME TO TIME, BORROWER SHALL
PROVIDE AN INSPECTION OR AUDIT OF THE PROPERTY PREPARED BY A LICENSED
HYDROGEOLOGIST, LICENSED ENVIRONMENTAL ENGINEER OR QUALIFIED ENVIRONMENTAL
CONSULTING FIRM APPROVED BY LENDER ASSESSING THE PRESENCE OR ABSENCE OF
HAZARDOUS SUBSTANCES ON, IN OR NEAR THE PROPERTY, AND IF LENDER IN ITS GOOD
FAITH JUDGMENT DETERMINES THAT REASONABLE CAUSE EXISTS FOR THE PERFORMANCE OF
SUCH ENVIRONMENTAL INSPECTION OR AUDIT, THEN THE COST AND EXPENSE OF SUCH AUDIT
OR INSPECTION SHALL BE PAID BY BORROWER. SUCH INSPECTIONS AND AUDIT MAY INCLUDE
SOIL BORINGS AND GROUND WATER MONITORING. IF BORROWER FAILS TO PROVIDE ANY SUCH
INSPECTION OR AUDIT WITHIN THIRTY (30) DAYS AFTER SUCH REQUEST, LENDER MAY ORDER
SAME, AND BORROWER HEREBY GRANTS TO LENDER AND ITS EMPLOYEES AND AGENTS ACCESS
TO THE PROPERTY AND A LICENSE TO UNDERTAKE SUCH INSPECTION OR AUDIT.

(C)   IF ANY ENVIRONMENTAL SITE ASSESSMENT REPORT PREPARED IN CONNECTION WITH
SUCH INSPECTION OR AUDIT RECOMMENDS THAT AN OPERATIONS AND MAINTENANCE PLAN BE
IMPLEMENTED FOR ANY HAZARDOUS SUBSTANCE, WHETHER SUCH HAZARDOUS SUBSTANCE
EXISTED PRIOR TO THE OWNERSHIP OF THE PROPERTY BY BORROWER, OR PRESENTLY EXISTS
OR IS REASONABLY SUSPECTED OF EXISTING, BORROWER SHALL CAUSE SUCH OPERATIONS AND
MAINTENANCE PLAN TO BE PREPARED AND IMPLEMENTED AT ITS EXPENSE UPON REQUEST OF
LENDER, AND WITH RESPECT TO ANY TOXIC MOLD, BORROWER SHALL TAKE ALL ACTION
NECESSARY TO CLEAN AND DISINFECT ANY PORTIONS OF THE IMPROVEMENTS AFFECTED BY
TOXIC MOLD IN OR ABOUT THE IMPROVEMENTS, INCLUDING PROVIDING ANY NECESSARY
MOISTURE CONTROL SYSTEMS AT THE PROPERTY. IF ANY INVESTIGATION, SITE MONITORING,
CONTAINMENT, CLEANUP, REMOVAL, RESTORATION OR OTHER WORK OF ANY KIND IS
REASONABLY NECESSARY UNDER AN APPLICABLE ENVIRONMENTAL LAW (“REMEDIAL WORK”),
BORROWER SHALL COMMENCE ALL SUCH REMEDIAL WORK WITHIN THIRTY (30) DAYS AFTER
WRITTEN DEMAND BY LENDER AND THEREAFTER DILIGENTLY PROSECUTE TO COMPLETION ALL
SUCH REMEDIAL WORK WITHIN SUCH PERIOD OF TIME AS MAY BE REQUIRED UNDER
APPLICABLE LAW. ALL REMEDIAL WORK SHALL BE PERFORMED BY LICENSED CONTRACTORS
APPROVED IN ADVANCE BY LENDER AND UNDER THE SUPERVISION OF A CONSULTING ENGINEER
APPROVED BY LENDER. ALL COSTS OF SUCH REMEDIAL WORK SHALL BE PAID BY BORROWER,
INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED IN
CONNECTION WITH THE MONITORING OR REVIEW OF SUCH REMEDIAL WORK. IF BORROWER DOES
NOT TIMELY COMMENCE AND DILIGENTLY PROSECUTE TO COMPLETION THE REMEDIAL WORK,
LENDER MAY (BUT SHALL NOT BE OBLIGATED TO) CAUSE SUCH REMEDIAL WORK TO BE
PERFORMED AT BORROWER’S EXPENSE. NOTWITHSTANDING THE FOREGOING, BORROWER SHALL
NOT BE REQUIRED TO COMMENCE SUCH REMEDIAL WORK WITHIN THE ABOVE SPECIFIED TIME
PERIOD: (X) IF PREVENTED FROM DOING SO BY ANY GOVERNMENTAL AUTHORITY, (Y) IF
COMMENCING SUCH REMEDIAL WORK WITHIN SUCH TIME PERIOD WOULD RESULT IN BORROWER
OR SUCH REMEDIAL WORK VIOLATING ANY ENVIRONMENTAL LAW, OR (Z) IF BORROWER, AT
ITS EXPENSE AND AFTER PRIOR WRITTEN NOTICE TO LENDER, IS CONTESTING BY
APPROPRIATE LEGAL, ADMINISTRATIVE OR OTHER PROCEEDINGS, CONDUCTED IN GOOD FAITH
AND WITH DUE DILIGENCE, THE NEED TO PERFORM REMEDIAL WORK. BORROWER SHALL HAVE
THE RIGHT TO CONTEST THE NEED TO PERFORM SUCH REMEDIAL WORK, PROVIDED THAT,
(1) BORROWER IS PERMITTED BY THE APPLICABLE ENVIRONMENTAL LAWS TO DELAY
PERFORMANCE OF THE REMEDIAL WORK PENDING SUCH PROCEEDINGS, (2) NEITHER THE
PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE SOLD, FORFEITED OR
LOST IF BORROWER FAILS TO PROMPTLY PERFORM THE REMEDIAL WORK BEING CONTESTED,
AND IF BORROWER FAILS TO PREVAIL IN CONTEST, BORROWER WOULD THEREAFTER HAVE THE
OPPORTUNITY TO PERFORM SUCH REMEDIAL WORK, (3) LENDER WOULD NOT, BY VIRTUE OF
SUCH PERMITTED CONTEST, BE EXPOSED TO ANY RISK OF ANY CIVIL LIABILITY FOR WHICH
BORROWER HAS NOT FURNISHED ADDITIONAL SECURITY AS PROVIDED IN CLAUSE (4) BELOW,
OR TO ANY RISK OF CRIMINAL LIABILITY,

43


--------------------------------------------------------------------------------




AND NEITHER THE PROPERTY NOR ANY INTEREST THEREIN WOULD BE SUBJECT TO THE
IMPOSITION OF ANY LIEN FOR WHICH BORROWER HAS NOT FURNISHED ADDITIONAL SECURITY
AS PROVIDED IN CLAUSE (4) BELOW, AS A RESULT OF THE FAILURE TO PERFORM SUCH
REMEDIAL WORK AND (4) BORROWER SHALL HAVE FURNISHED TO LENDER ADDITIONAL
SECURITY IN RESPECT OF THE REMEDIAL WORK BEING CONTESTED AND THE LOSS OR DAMAGE
THAT MAY RESULT FROM BORROWER’S FAILURE TO PREVAIL IN SUCH CONTEST IN SUCH
AMOUNT AS MAY BE REASONABLY REQUESTED BY LENDER BUT IN NO EVENT LESS THAN ONE
HUNDRED TWENTY FIVE PERCENT (125%) OF THE COST OF SUCH REMEDIAL WORK AS
ESTIMATED BY LENDER OR LENDER’S CONSULTANT AND ANY LOSS OR DAMAGE THAT MAY
RESULT FROM BORROWER’S FAILURE TO PREVAIL IN SUCH CONTEST, WHICH AMOUNT SHALL
PERIODICALLY BE DISBURSED TO BORROWER DURING THE COURSE OF SUCH REMEDIAL WORK IN
ACCORDANCE WITH THOSE PROCEDURES AND REQUIREMENTS THAT LENDER MAY DETERMINE ARE
REASONABLY NECESSARY IN CONNECTION THEREWITH. UPON COMPLETION OF THE REMEDIAL
WORK, ANY UNUSED PORTION OF ANY SECURITY DEPOSITED WITH LENDER PURSUANT TO THIS
SECTION 5.8.2 SHALL PROMPTLY BE RELEASED TO BORROWER.

(D)   BORROWER SHALL NOT INSTALL OR PERMIT TO BE INSTALLED ON THE PROPERTY ANY
UNDERGROUND STORAGE TANK.

5.9          Title to the Property. Borrower will warrant and defend the title
to the Property, and the validity and priority of all Liens granted or otherwise
given to Lender under the Loan Documents, subject only to Permitted
Encumbrances, against the claims of all Persons.

5.10        Leases.

5.10.1     Generally. Upon request, Borrower shall furnish Lender with executed
copies of all Leases then in effect (other than Leases that have previously been
furnished to Lender). All renewals of Leases and all proposed leases shall
provide for rental rates and terms comparable to existing local market rates and
shall be arm’s length transactions with bona fide, independent third-party
tenants.

5.10.2     Material Leases. Borrower shall not enter into a proposed Material
Lease or a proposed renewal, extension (other than a renewal or extension that
is being unilaterally exercised by a tenant pursuant to the terms of an existing
Lease, with respect to which Lender shall not have any consent rights) or
modification of an existing Material Lease without the prior written consent of
Lender, which consent shall not, so long as no Event of Default is continuing,
be  unreasonably withheld or delayed. Prior to seeking Lender’s consent to any
Material Lease, Borrower shall deliver to Lender a copy of such proposed lease
(a “Proposed Material Lease”) and, if such Proposed Material Lease is based on
the standard form of Lease approved by Lender, blacklined to show changes from
the standard form of Lease approved by Lender and then being used by Borrower.
Lender shall approve or disapprove each Proposed Material Lease or proposed
renewal, extension or modification of an existing Material Lease for which
Lender’s approval is required under this Agreement within ten (10) Business Days
of the submission by Borrower to Lender of a written request for such approval,
accompanied by a final copy of the Proposed Material Lease or proposed renewal,
extension or modification of an existing Material Lease. If requested by
Borrower, Lender will grant conditional approvals of Proposed Material Leases or
proposed renewals, extensions or modifications of existing Material Leases at
any stage of the leasing process, from initial “term sheet” through negotiated
lease drafts, provided that Lender shall retain the right to disapprove any such
Proposed Material Lease or proposed

44


--------------------------------------------------------------------------------




renewal, extension or modification of an existing Material Lease, if subsequent
to any preliminary approval material changes are made to the terms previously
approved by Lender, or additional material terms are added that had not
previously been considered and approved by Lender in connection with such
Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease. Provided that no Event of Default is continuing, if
Borrower provides Lender with a written request for approval (which written
request shall specifically refer to this Section 5.10.2 and shall explicitly
state that failure by Lender to approve or disapprove within ten (10) Business
Days will constitute a deemed approval) and Lender fails to reject the request
in writing delivered to Borrower within ten (10) Business Days after receipt by
Lender of the request, the Proposed Material Lease or proposed renewal,
extension or modification of an existing Material Lease shall be deemed approved
by Lender, and Borrower shall be entitled to enter into such Proposed Material
Lease or proposed renewal, extension or modification of an existing Material
Lease. Notwithstanding anything to the contrary in this Section 5.10, unless
expressly agreed to in writing by Lender, any approval or deemed approval by
Lender of a proposed Lease or proposed renewal, extension or modification of an
existing Lease pursuant to this Section 5.10 shall not be deemed to constitute
(in and of itself) an approval or deemed approval by Lender of any Approved
Leasing Expenses in connection therewith.

5.10.3     Minor Leases. Notwithstanding the provisions of Section 5.10.2 above,
provided that no Event of Default is continuing, renewals, amendments and
modifications of existing Leases and proposed Leases, shall not be subject to
the prior approval of Lender provided (i) the proposed Lease would be a Minor
Lease or the existing Lease as amended or modified or the renewal Lease is a
Minor Lease, (ii) the proposed Lease shall be written substantially in
accordance with the standard form of Lease which shall have been approved by
Lender, (iii) the Lease as amended or modified or the renewal Lease or series of
Leases or proposed Lease or series of Leases: (a) shall provide for net
effective rental rates comparable to existing local market rates for similarly
situated properties, (b) with respect to any new Lease with a new tenant (other
than kiosks and vending machines), shall have an initial term (together with all
renewal options) of not less than three (3) years or greater than ten
(10) years, (c) shall provide for automatic self-operative subordination to the
Mortgage and, at Lender’s option, (x) attornment to Lender and (y) the
unilateral right by Lender, at the option of Lender, to subordinate the Lien of
the Mortgage to the Lease, and (d) shall not contain any option to purchase, any
right of first refusal to purchase, any right to terminate (except in the event
of the destruction or condemnation of substantially all of the Property), any
requirement for a non-disturbance or recognition agreement, or any other
provision which might adversely affect the rights of Lender under the Loan
Documents in any material respect. Borrower shall deliver to Lender copies of
all Leases which are entered into pursuant to the preceding sentence together
with Borrower’s certification that it has satisfied all of the conditions of the
preceding sentence within ten (10) days after the execution of the Lease.
Notwithstanding anything in this Section 5.10 to the contrary, at Borrower’s
request and at Borrower’s sole cost and expense, Lender shall enter into a
subordination, non-disturbance and attornment agreement on Lender’s then current
form with any tenant under a Lease of at least 2,500 rentable square feet.

5.10.4     Additional Covenants with respect to Leases. Borrower (i) shall
observe and perform the material obligations imposed upon the lessor under the
Leases and shall not do or permit anything to impair the value of the Leases as
security for the Debt;  (ii) shall

45


--------------------------------------------------------------------------------




promptly send copies to Lender of all notices of default that Borrower shall
send or receive under any Lease; (iii) shall enforce, in accordance with
commercially reasonable practices for properties similar to the Property, the
terms, covenants and conditions in the Leases to be observed or performed by the
lessees, short of termination thereof; (iv)  shall not collect any of the Rents
more than one (1) month in advance (other than security deposits); (v) shall not
execute any other assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Loan Documents); (vi) shall not modify any Lease
in a manner inconsistent with the Loan Documents; (vii) shall not convey or
transfer or suffer or permit a conveyance or transfer of the Property so as to
effect a merger of the estates and rights of, or a termination or diminution of
the obligations of, lessees under Leases; (viii) shall not consent to any
assignment of or subletting under any Material Lease unless required in
accordance with its terms without the prior written consent of Lender, which,
with respect to a subletting, may not, so long as no Event of Default is
continuing,  be unreasonably withheld or delayed; and  (ix) shall not cancel or
terminate any Lease or accept a surrender thereof (except in the exercise of
Borrower’s commercially reasonable judgment in connection with a tenant default
under a Minor Lease or as expressly permitted under the terms of such Lease in
accordance with Section 5.10.3(d)) without the prior written consent of Lender,
which consent shall not, so long as no Event of Default is continuing, be
unreasonably withheld or delayed.

5.11        Estoppel Statement. After request by Lender, Borrower shall within
ten (10) days furnish Lender with a statement addressed to Lender, its
successors and assigns, duly acknowledged and certified, setting forth (i) the
unpaid Principal, (ii) the Interest Rate, (iii) the date installments of
interest and/or Principal were last paid, (iv) any offsets or defenses to the
payment of the Debt, and (v) that the Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification.

5.12        Property Management.

5.12.1     Management Agreement. Borrower shall (i) cause the Property to be
managed pursuant to the Management Agreement; (ii) promptly perform and observe
all of the covenants required to be performed and observed by it under the
Management Agreement and do all things necessary to preserve and to keep
unimpaired its rights thereunder; (iii) promptly notify Lender of any default
under the Management Agreement of which it is aware; (iv) promptly deliver to
Lender a copy of each financial statement, business plan, capital expenditure
plan, and property improvement plan and any other notice, report and estimate
received by Borrower under the Management Agreement; and (v) promptly enforce
the performance and observance of all of the covenants required to be performed
and observed by Manager under the Management Agreement. Without Lender’s prior
written consent, Borrower shall not (a) surrender, terminate, cancel, extend or
renew the Management Agreement (other than extensions or renewals pursuant to
the express renewal/extension provisions set forth in the Management Agreement
on the same terms and conditions set forth therein (as in effect on the date
hereof, or as hereafter amended or modified in accordance with the terms and
conditions set forth in this Agreement)) or otherwise replace the Manager or
enter into any other management agreement (except pursuant to Section 5.12.2
below); (b) reduce or consent to the reduction of the term of the Management
Agreement; (c) increase or consent to the increase of the amount of any charges
under the Management Agreement; (d) otherwise modify, change, supplement, alter
or amend in any material respect, or waive or release any of its rights and
remedies under, the Management

46


--------------------------------------------------------------------------------




Agreement; (e) suffer or permit the occurrence and continuance of a default
beyond any applicable cure period under the Management Agreement (or any
successor Management Agreement) if such default permits the Manager to terminate
the Management Agreement (or such successor Management Agreement); (f) suffer or
permit the ownership, management or control of the Manager to be transferred to
a Person other than an Affiliate of Behringer; or (g) engage (or permit any
Manager to engage) any submanaging agent or enter into (or permit any Manager to
enter into) any submanagement agreement (other than the Subcontract for
Management Services dated May 29, 2003 between the current Manager and Trammell
Crow Services, Inc., or as otherwise permitted under Section 5.12.2 below), it
being acknowledged that any new submanaging agent must be acceptable to Lender
(in Lender’s reasonable discretion) and the terms and conditions of any new
submanagement agreement must be reasonably satisfactory to Lender and may, if
required by Lender, be conditioned on Borrower delivering a Rating Comfort
Letter as to such new submanaging agent and new submanagement agreement and a
subordination and consent executed by the submanaging agent in the form of that
delivered by the current submanaging agent on or about the date hereof or such
other form as shall be reasonably acceptable to Lender.

5.12.2     Termination of Manager. If (i) an Event of Default shall be
continuing, or (ii) Manager is in default under the Management Agreement, or
(iii) upon the gross negligence, malfeasance or willful misconduct of the
Manager, Borrower shall, at the request of Lender, terminate the Management
Agreement and replace Manager with a replacement Manager acceptable to Lender
(in Lender’s discretion), on terms and conditions satisfactory to Lender, which
acceptance may, if required by Lender, be conditioned upon Borrower delivering a
Rating Comfort Letter as to such successor Manager and the successor Management
Agreement. Additionally, and without limitation of any of the foregoing, if, as
of any two (2) consecutive Calculation Dates, Borrower fails to maintain a Debt
Service Coverage Ratio of at least 1.01:1.00, then Borrower shall, if requested
by Lender, terminate (or cause the termination of) any submanagement agreement
and, in such event, shall either (A) cause the Property to be managed directly
by the then-existing prime Manager under the then-existing prime Management
Agreement then in place between such Manager and Borrower in accordance with
this Agreement (without any replacement submanaging agent being utilized to
manage the Property), or (B) replace (or cause the replacement of) the
submanaging agent thereunder with a replacement submanaging agent acceptable to
Lender (in Lender’s reasonable discretion), on terms and conditions satisfactory
to Lender, which acceptance may, if required by Lender, be conditioned upon
Borrower delivering a Rating Comfort Letter as to such successor submanaging
agent and the successor submanagement agreement (it being acknowledged that in
such event Borrower shall be required to take one of the actions described in
the foregoing clauses (A) or (B) but that it shall be Borrower’s option which of
such actions Borrower shall take). If, at any time, Borrower elects, pursuant to
clause (A) of the immediately preceding sentence, to cause the Property to be
managed directly by the then-existing prime Manager without any replacement
submanaging agent, then, if Borrower continues to fail to maintain a Debt
Service Coverage Ratio of at least 1.01:1.00 as of the next Calculation Date (or
if Borrower does achieve a Debt Service Coverage Ratio of at least 1.01:1.00 as
of the next Calculation Date but thereafter, as of any two (2) consecutive
Calculation Dates, Borrower fails to maintain a Debt Service Coverage Ratio of
at least 1.01:1.00), then Borrower shall, if requested by Lender, take one of
the following two actions: (I) terminate the Management Agreement and replace
Manager with a replacement Manager acceptable to Lender (in Lender’s
discretion), on terms and

47


--------------------------------------------------------------------------------




conditions satisfactory to Lender, which acceptance may, if required by Lender,
be conditioned upon Borrower delivering a Rating Comfort Letter as to such
successor Manager and the successor Management Agreement, or (II) engage (or
cause the engagement of) a new submanaging agent acceptable to Lender (in
Lender’s reasonable discretion), on terms and conditions satisfactory to Lender,
which acceptance may, if required by Lender, be conditioned upon Borrower
delivering a Rating Comfort Letter as to such new submanaging agent and the new
submanagement agreement (it being acknowledged that in such event Borrower shall
be required to take one of the actions described in the foregoing clauses (I) or
(II) but that it shall be Borrower’s option which of such actions Borrower shall
take). All calculations of the Debt Service Coverage Ratio for purposes of this
Section 5.12.2 shall (a) be subject to verification by Lender, and (b) use, as
the adjustment for management fees made in calculating Net Operating Income in
connection therewith, the greater of actual combined management fees and asset
management fees paid under the Management Agreement (including any submanagement
agreement) or two percent (2%) of gross revenues (instead of three percent (3%)
as otherwise provided in the definition of Net Operating Income hereunder). In
any such event described in this Section 5.12.2, Borrower’s failure to appoint
an acceptable replacement Manager (or, as the case may be, submanaging agent)
within thirty (30) days after Lender’s request of Borrower to terminate the
Management Agreement (or, as the case may be, submanagement agreement) shall
constitute an immediate Event of Default. Borrower may from time to time appoint
a successor Manager to manage the Property, provided that such successor Manager
and corresponding replacement Management Agreement shall be approved in writing
by Lender (in Lender’s discretion), which approval may, if required by Lender,
be conditioned upon Borrower delivering a Rating Comfort Letter as to such
successor manager and Management Agreement.

5.13        Special Purpose Bankruptcy Remote Entity. Borrower shall at all
times be a Special Purpose Bankruptcy Remote Entity. Borrower shall not directly
or indirectly make any change, amendment or modification to its organizational
documents, or otherwise take any action which could result in Borrower not being
a Special Purpose Bankruptcy Remote Entity. A “Special Purpose Bankruptcy Remote
Entity” shall have the meaning set forth on Schedule 5 hereto.

5.14        Assumption in Non-Consolidation Opinion. Borrower shall conduct its
business so that the assumptions (with respect to each Person) made in that
certain substantive non-consolidation opinion letter dated the date hereof
delivered by Borrower’s counsel in connection with the Loan, shall be true and
correct in all respects.

5.15        Change in Business or Operation of Property. Borrower shall not
purchase or own any real property other than the Property and shall not enter
into any line of business other than the ownership and operation of the
Property, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business or otherwise cease to operate
the Property as an office building property or terminate such business for any
reason whatsoever (other than temporary cessation in connection with renovations
to the Property).

5.16        Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

48


--------------------------------------------------------------------------------




5.17        Affiliate Transactions. Other than the Management Agreement,
Borrower shall not enter into, or be a party to, any transaction with an
Affiliate of Borrower or any of the members of Borrower except in the ordinary
course of business and on terms which are fully disclosed to Lender in advance
and are no less favorable to Borrower or such Affiliate than would be obtained
in a comparable arm’s-length transaction with an unrelated third party. With
respect to the foregoing, Lender hereby acknowledges that it has approved the
Management Agreement in the form delivered to Lender by Borrower on or before
the date hereof.

5.18        Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.

5.19        No Joint Assessment. Borrower shall not suffer, permit or initiate
the joint assessment of the Property (i) with any other real property
constituting a tax lot separate from the Property, and (ii) with any portion of
the Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

5.20        Principal Place of Business. Borrower shall not change its principal
place of business or chief executive office without first giving Lender thirty
(30) days’ prior notice.

5.21        Change of Name, Identity or Structure. Borrower shall not change its
name, identity (including its trade name or names) or Borrower’s corporate,
partnership or other structure without notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change
and, in the case of a change in Borrower’s structure, without first obtaining
the prior written consent of Lender. Borrower shall execute and deliver to
Lender, prior to or contemporaneously with the effective date of any such
change, any financing statement or financing statement change required by Lender
to establish or maintain the validity, perfection and priority of the security
interest granted herein. At the request of Lender, Borrower shall execute a
certificate in form satisfactory to Lender listing the trade names under which
Borrower intends to operate the Property, and representing and warranting that
Borrower does business under no other trade name with respect to the Property.

5.22        Indebtedness. Borrower shall not directly or indirectly create,
incur or assume any indebtedness other than the Debt and unsecured trade
payables incurred in the ordinary course of business relating to the ownership
and operation of the Property which do not exceed, at any time, a maximum amount
of two percent (2%) of the original amount of the Principal and are paid within
sixty (60) days of the date incurred or invoiced (collectively, “Permitted
Indebtedness”); provided, however, such two percent (2%) limitation shall not
apply to (i) any asset management or property management fee payable pursuant to
the terms of the Management Agreement or (ii) any amounts that are payable out
of the Capital Reserve Subaccount, the Rollover Reserve Subaccount or any other
reserves established under this Agreement. Notwithstanding the foregoing, with
respect to the 60-day period set forth above, Borrower may, after prior notice
to Lender, at its own expense, contest by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity of

49


--------------------------------------------------------------------------------




any such Permitted Indebtedness (during which time such 60-day period shall be
tolled), provided that if Borrower desires to withhold payment of such Permitted
Indebtedness during the pendency of the contest, (i) no Event of Default has
occurred and is continuing, (ii) no part of or interest in the Property will be
in danger of being sold, forfeited, terminated, canceled or lost, (iii) Borrower
shall have furnished such security as may be required in the proceeding, or as
may be reasonably requested by Lender, to insure the payment of any such
Permitted Indebtedness, together with all interest and penalties thereon, which
security shall not be less than one hundred twenty five percent (125%) of the
Permitted Indebtedness being contested, and (iv) Borrower shall promptly upon
final determination thereof pay the amount of such Permitted Indebtedness,
together with all costs, interest and penalties and Borrower shall be permitted
to use such security to make such payment.

5.23        Licenses. Borrower shall not Transfer any License required for the
operation of the Property (other than in connection with a Lender-approved
Transfer and Assumption pursuant to Section 5.26.2 below).

5.24        Compliance with Restrictive Covenants, Etc. Borrower will not enter
into, modify, waive in any material respect or release any Easements,
restrictive covenants or other Permitted Encumbrances, or suffer, consent to or
permit the foregoing, without Lender’s prior written consent, which consent may
be granted or denied in Lender’s sole discretion.


5.25        ERISA.


5.25.1     BORROWER SHALL NOT ENGAGE IN ANY TRANSACTION WHICH WOULD CAUSE ANY
OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE BY LENDER
OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS)
TO BE A NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS EXEMPTION)
PROHIBITED TRANSACTION UNDER ERISA.


5.25.2     BORROWER SHALL NOT MAINTAIN, SPONSOR, CONTRIBUTE TO OR BECOME
OBLIGATED TO CONTRIBUTE TO, OR SUFFER OR PERMIT ANY ERISA AFFILIATE OF BORROWER
TO, MAINTAIN, SPONSOR, CONTRIBUTE TO OR BECOME OBLIGATED TO CONTRIBUTE TO, ANY
PLAN OR ANY WELFARE PLAN OR PERMIT THE ASSETS OF BORROWER TO BECOME “PLAN
ASSETS,” WHETHER BY OPERATION OF LAW OR UNDER REGULATIONS PROMULGATED UNDER
ERISA.


5.25.3     BORROWER SHALL DELIVER TO LENDER SUCH CERTIFICATIONS OR OTHER
EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM, AS REQUESTED BY LENDER IN ITS
SOLE DISCRETION, THAT (A) BORROWER IS NOT AND DOES NOT MAINTAIN AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I
OF ERISA, OR A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(3) OF ERISA;
(B) BORROWER IS NOT SUBJECT TO STATE STATUTES REGULATING INVESTMENTS AND
FIDUCIARY OBLIGATIONS WITH RESPECT TO GOVERNMENTAL PLANS; AND (C) ONE OR MORE OF
THE FOLLOWING CIRCUMSTANCES IS TRUE:

(1)   EQUITY INTERESTS IN BORROWER ARE PUBLICLY OFFERED SECURITIES, WITHIN THE
MEANING OF 29 C.F.R. §2510.3-101(B)(2);

(2)   LESS THAN TWENTY FIVE PERCENT (25%) OF EACH OUTSTANDING CLASS OF EQUITY
INTERESTS IN BORROWER ARE HELD BY “BENEFIT PLAN INVESTORS” WITHIN THE MEANING OF
29 C.F.R. §2510.3-101(F)(2); OR

50


--------------------------------------------------------------------------------




(3)   BORROWER QUALIFIES AS AN “OPERATING COMPANY” OR A “REAL ESTATE OPERATING
COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(C) OR (E).

5.26        Transfers.

5.26.1     Generally. Borrower shall not directly or indirectly make, suffer or
permit the occurrence of (a) any Transfer other than a Permitted Transfer, or
(b) any event, or series of events, that results in the individuals who, as of
the date of this Agreement, are members of the Board of Directors of the
Behringer Harvard REIT (the “Incumbent Board”) ceasing for any reason to
constitute at least a majority of such Board of Directors, provided, however,
that if the election, or nomination for election by the Behringer Harvard REIT’s
shareholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, such new director shall, for purposes of this Agreement,
be considered as a member of the Incumbent Board.


5.26.2     TRANSFER AND ASSUMPTION.

(A)           SUBJECT TO OBTAINING LENDER’S PRIOR WRITTEN CONSENT, WHICH MAY BE
WITHHELD IN LENDER’S REASONABLE AND ABSOLUTE DISCRETION, AND SUBJECT TO THE
TERMS AND SATISFACTION OF ALL OF THE CONDITIONS PRECEDENT SET FORTH IN THIS
SECTION 5.26.2, BORROWER SHALL HAVE THE RIGHT TO TRANSFER THE PROPERTY TO
ANOTHER PARTY (THE “TRANSFEREE BORROWER”) AND HAVE THE TRANSFEREE BORROWER
ASSUME ALL OF BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND HAVE
REPLACEMENT GUARANTORS AND INDEMNITORS ASSUME ALL OF THE OBLIGATIONS OF THE
INDEMNITORS AND GUARANTORS OF THE LOAN DOCUMENTS (COLLECTIVELY, A “TRANSFER AND
ASSUMPTION”). BORROWER MAY MAKE A WRITTEN APPLICATION TO LENDER FOR LENDER’S
CONSENT TO THE TRANSFER AND ASSUMPTION, SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPHS (B) AND (C) OF THIS SECTION 5.26.2. TOGETHER WITH SUCH WRITTEN
APPLICATION, BORROWER WILL PAY TO LENDER THE REASONABLE REVIEW FEE THEN REQUIRED
BY LENDER. BORROWER ALSO SHALL PAY ON DEMAND ALL OF THE REASONABLE COSTS AND
EXPENSES INCURRED BY LENDER, INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES,
AND INCLUDING THE FEES AND EXPENSES OF RATING AGENCIES AND OTHER OUTSIDE
ENTITIES, IN CONNECTION WITH CONSIDERING ANY PROPOSED TRANSFER AND ASSUMPTION,
WHETHER OR NOT THE SAME IS PERMITTED OR OCCURS.

(B)   LENDER’S CONSENT, WHICH MAY BE WITHHELD IN LENDER’S REASONABLE DISCRETION,
TO A TRANSFER AND ASSUMPTION SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:

(1)   NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING;

(2)   BORROWER HAS SUBMITTED TO LENDER TRUE, CORRECT AND COMPLETE COPIES OF ANY
AND ALL INFORMATION AND DOCUMENTS OF ANY KIND REQUESTED BY LENDER CONCERNING THE
PROPERTY, TRANSFEREE BORROWER, REPLACEMENT GUARANTORS AND INDEMNITORS AND
BORROWER;

(3)   EVIDENCE SATISFACTORY TO LENDER HAS BEEN PROVIDED SHOWING THAT THE
TRANSFEREE BORROWER AND SUCH OF ITS AFFILIATES AS SHALL BE DESIGNATED BY LENDER
COMPLY AND WILL COMPLY WITH SECTION 5.13 HEREOF, AS THOSE PROVISIONS MAY BE
MODIFIED BY LENDER TAKING INTO ACCOUNT THE OWNERSHIP STRUCTURE OF TRANSFEREE
BORROWER AND ITS AFFILIATES;

51


--------------------------------------------------------------------------------




(4)   IF THE LOAN, BY ITSELF OR TOGETHER WITH OTHER LOANS, HAS BEEN THE SUBJECT
OF A SECONDARY MARKET TRANSACTION, THEN LENDER SHALL HAVE RECEIVED A RATING
COMFORT LETTER FROM THE APPLICABLE RATING AGENCIES;

(5)   IF THE LOAN HAS NOT BEEN THE SUBJECT OF A SECONDARY MARKET TRANSACTION,
THEN LENDER SHALL HAVE DETERMINED THAT NO RATING FOR ANY SECURITIES THAT WOULD
BE ISSUED IN CONNECTION WITH SUCH SECURITIZATION WILL BE DIMINISHED, QUALIFIED,
OR WITHHELD BY REASON OF THE TRANSFER AND ASSUMPTION;

(6)   BORROWER SHALL HAVE PAID ALL OF LENDER’S REASONABLE COSTS AND EXPENSES IN
CONNECTION WITH CONSIDERING THE TRANSFER AND ASSUMPTION, AND SHALL HAVE PAID THE
AMOUNT REQUESTED BY LENDER AS A DEPOSIT AGAINST LENDER’S COSTS AND EXPENSES IN
CONNECTION WITH THE EFFECTING THE TRANSFER AND ASSUMPTION;

(7)   BORROWER, THE TRANSFEREE BORROWER, AND THE REPLACEMENT GUARANTORS AND
INDEMNITORS SHALL HAVE INDICATED IN WRITING IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER THEIR READINESS AND ABILITY TO SATISFY THE CONDITIONS SET
FORTH IN SUBSECTION (C) BELOW;

(8)   THE IDENTITY, EXPERIENCE, AND FINANCIAL CONDITION OF THE TRANSFEREE
BORROWER AND THE REPLACEMENT GUARANTORS AND INDEMNITORS SHALL BE SATISFACTORY TO
LENDER; AND

(9)   THE PROPOSED PROPERTY MANAGER AND PROPOSED MANAGEMENT AGREEMENT SHALL BE
SATISFACTORY TO LENDER AND THE APPLICABLE RATING AGENCIES.

(C)   IF LENDER CONSENTS TO THE TRANSFER AND ASSUMPTION, THE TRANSFEREE BORROWER
AND/OR BORROWER AS THE CASE MAY BE, SHALL IMMEDIATELY DELIVER THE FOLLOWING TO
LENDER:

(1)   BORROWER SHALL DELIVER TO LENDER AN ASSUMPTION FEE IN THE AMOUNT OF EITHER
(I) IN THE CASE OF THE FIRST SUCH TRANSFER AND ASSUMPTION, ONE QUARTER OF ONE
PERCENT (0.25%) OF THE THEN UNPAID PRINCIPAL, OR (II) IN THE CASE OF ANY
SUBSEQUENT TRANSFER AND ASSUMPTION, ONE HALF OF ONE PERCENT (0.50%) OF THE THEN
UNPAID PRINCIPAL;

(2)   BORROWER, TRANSFEREE BORROWER AND THE ORIGINAL AND REPLACEMENT GUARANTORS
AND INDEMNITORS SHALL EXECUTE AND DELIVER TO LENDER ANY AND ALL DOCUMENTS
REQUIRED BY LENDER, IN FORM AND SUBSTANCE REQUIRED BY LENDER, IN LENDER’S SOLE
DISCRETION;

(3)   COUNSEL TO THE TRANSFEREE BORROWER AND REPLACEMENT GUARANTORS AND
INDEMNITORS SHALL DELIVER TO LENDER OPINIONS IN FORM AND SUBSTANCE SATISFACTORY
TO LENDER AS TO SUCH MATTERS AS LENDER SHALL REQUIRE, WHICH MAY INCLUDE OPINIONS
AS TO SUBSTANTIALLY THE SAME MATTERS AND WERE REQUIRED IN CONNECTION WITH THE
ORIGINATION OF THE LOAN (INCLUDING A NEW SUBSTANTIVE NON-CONSOLIDATION OPINION
WITH RESPECT TO THE TRANSFEREE BORROWER);

(4)   BORROWER SHALL CAUSE TO BE DELIVERED TO LENDER, AN ENDORSEMENT (RELATING
TO THE CHANGE IN THE IDENTITY OF THE VESTEE AND EXECUTION AND DELIVERY OF THE
TRANSFER AND ASSUMPTION DOCUMENTS) TO THE TITLE INSURANCE POLICY IN FORM AND
SUBSTANCE ACCEPTABLE TO LENDER, IN LENDER’S REASONABLE DISCRETION (THE
“ENDORSEMENT”); AND

52


--------------------------------------------------------------------------------




(5)   BORROWER SHALL DELIVER TO LENDER A PAYMENT IN THE AMOUNT OF ALL REMAINING
UNPAID COSTS INCURRED BY LENDER IN CONNECTION WITH THE TRANSFER AND ASSUMPTION,
INCLUDING BUT NOT LIMITED TO, LENDER’S REASONABLE ATTORNEYS FEES AND EXPENSES,
ALL RECORDING FEES, AND ALL FEES PAYABLE TO THE TITLE COMPANY FOR THE DELIVERY
TO LENDER OF THE ENDORSEMENT.

(D)   UPON THE CLOSING OF A TRANSFER AND ASSUMPTION, LENDER SHALL RELEASE
BORROWER AND GUARANTOR FROM ALL OBLIGATIONS UNDER THE LOAN DOCUMENTS ARISING
PRIOR TO AND AFTER THE DATE OF THE TRANSFER AND ASSUMPTION (BUT ONLY TO THE
EXTENT THAT SUCH OBLIGATIONS OF BORROWER AND GUARANTOR ARE EXPRESSLY ASSUMED BY
THE TRANSFEREE BORROWER OR REPLACEMENT GUARANTOR, AS THE CASE MAY BE, IN
CONNECTION WITH THE TRANSFER AND ASSUMPTION).

5.27        Liens. Without Lender’s prior written consent, Borrower shall not
create, incur, assume, permit or suffer to exist any Lien on all or any portion
of the Property or any direct or indirect legal or beneficial ownership interest
in Borrower, except Liens in favor of Lender and Permitted Encumbrances, unless
such Lien is bonded or discharged within thirty (30) days after Borrower first
receives notice of such Lien (or such longer period as is permitted under this
Agreement in the event and to the extent the Lien is of a nature which may be
contested by Borrower under the provisions of this Agreement and Borrower is in
fact contesting such Lien in accordance with the express provisions and
conditions set forth in this Agreement). Notwithstanding the foregoing, pledges
of any non-controlling direct or indirect legal or beneficial ownership interest
in Harvard REIT Operating Partnership shall not constitute Liens prohibited
hereunder if the foreclosure thereon would constitute a “Permitted Transfer”
(subject to any applicable notice and other requirements set forth in the
defined term “Permitted Transfer” (if applicable)).

5.28        Dissolution. Borrower shall not (i) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(ii) engage in any business activity not related to the ownership and operation
of the Property or (iii) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of the property or assets
of Borrower except to the extent expressly permitted by the Loan Documents.

5.29        Expenses. Borrower shall reimburse Lender upon receipt of notice for
all reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender or Servicer in connection with the
Loan, including (i) the preparation, negotiation, execution and delivery of the
Loan Documents and the consummation of the transactions contemplated thereby and
all the costs of furnishing all opinions by counsel for Borrower;
(ii) Borrower’s and Lender’s ongoing performance under and compliance with the
Loan Documents, including confirming compliance with environmental and insurance
requirements; (iii) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications of or
under any Loan Document and any other documents or matters requested by Lender;
(iv) filing and recording of any Loan Documents; (v) title insurance, surveys,
inspections and appraisals; (vi) the creation, perfection or protection of
Lender’s Liens in the Property and the Cash Management Accounts (including fees
and expenses for title and lien searches, intangibles taxes, personal property
taxes, mortgage recording taxes, due diligence expenses, travel expenses,
accounting firm fees, costs of appraisals, environmental reports and Lender’s
Consultant, surveys and engineering reports); (vii) enforcing or preserving any
rights in response to third party claims or the prosecuting or

53


--------------------------------------------------------------------------------




defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, the Loan Documents, the Property, or any other
security given for the Loan; (viii) fees charged by Rating Agencies in
connection with any modification of the Loan requested by Borrower and
(ix) enforcing any obligations of or collecting any payments due from Borrower
under any Loan Document or with respect to the Property or in connection with
any refinancing or restructuring of the Loan in the nature of a “work-out”, or
any insolvency or bankruptcy proceedings. Any costs and expenses due and payable
by Borrower hereunder which are not paid by Borrower within ten (10) days after
demand may be paid from any amounts in the Deposit Account, with notice thereof
to Borrower. The obligations and liabilities of Borrower under this Section 5.29
shall survive the Term and the exercise by Lender of any of its rights or
remedies under the Loan Documents, including the acquisition of the Property by
foreclosure or a conveyance in lieu of foreclosure.

5.30        Indemnity. Borrower shall defend, indemnify and hold harmless Lender
and each of its Affiliates and their respective successors and assigns,
including the directors, officers, partners, members, shareholders,
participants, employees, professionals and agents of any of the foregoing
(including any Servicer) and each other Person, if any, who Controls Lender, its
Affiliates or any of the foregoing (each, an “Indemnified Party”), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for an Indemnified Party in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not Lender shall be
designated a party thereto, court costs and costs of appeal at all appellate
levels, investigation and laboratory fees, consultant fees and litigation
expenses), that may be imposed on, incurred by, or asserted against any
Indemnified Party (collectively, the “Indemnified Liabilities”) in any manner,
relating to or arising out of or by reason of the Loan, including: (i) any
breach by Borrower of its obligations under, or any misrepresentation by
Borrower contained in, any Loan Document; (ii) the use or intended use of the
proceeds of the Loan; (iii) any information provided by Borrower; (iv) ownership
of the Mortgage, the Property or any interest therein, or receipt of any Rents;
(v) any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (vi) any use,
nonuse or condition in, on or about the Property or on adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways;
(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property; (viii) the presence, disposal,
escape, seepage, leakage, spillage, discharge, emission, release, or threatened
release of any Hazardous Substance on, from or affecting the Property; (ix) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of or related to such Hazardous Substance; (x) any lawsuit brought
or threatened, settlement reached, or government order relating to such
Hazardous Substance; (xi) any violation of the Environmental Laws which is based
upon or in any way related to such Hazardous Substance, including the costs and
expenses of any Remedial Work; (xii) any failure of the Property to comply with
any Legal Requirement; (xiii) any claim by brokers, finders or similar persons
claiming to be entitled to a commission in connection with any Lease or other
transaction involving the Property or any part thereof, or any liability
asserted against Lender with respect thereto; and (xiv) the claims of any lessee
of any portion of the Property or any Person acting through or under any lessee
or otherwise arising under or as a consequence of any Lease; provided, however,
that Borrower shall not have any obligation to any Indemnified Party

54


--------------------------------------------------------------------------------




hereunder to the extent that it is finally judicially determined that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of such Indemnified Party. Any amounts payable to any
Indemnified Party by reason of the application of this paragraph shall be
payable within 10 days after demand and shall bear interest at the Default Rate
from the date due until paid. The obligations and liabilities of Borrower under
this Section 5.30 shall survive the Term (with respect to any matter occurring
or in existence prior to the end of the Term, and thereafter with respect to
third party claims, suits and actions) and the exercise by Lender of any of its
rights or remedies under the Loan Documents, including the acquisition of the
Property by foreclosure or a conveyance in lieu of foreclosure.

5.31        Patriot Act Compliance.

(A)   BORROWER WILL USE ITS GOOD FAITH AND COMMERCIALLY REASONABLE EFFORTS TO
COMPLY WITH THE PATRIOT ACT (AS DEFINED BELOW) AND ALL APPLICABLE REQUIREMENTS
OF GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER BORROWER AND THE PROPERTY,
INCLUDING THOSE RELATING TO MONEY LAUNDERING AND TERRORISM. LENDER SHALL HAVE
THE RIGHT TO AUDIT BORROWER’S COMPLIANCE WITH THE PATRIOT ACT AND ALL APPLICABLE
REQUIREMENTS OF GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER BORROWER AND
THE PROPERTY, INCLUDING THOSE RELATING TO MONEY LAUNDERING AND TERRORISM. IN THE
EVENT THAT BORROWER FAILS TO COMPLY WITH THE PATRIOT ACT OR ANY SUCH
REQUIREMENTS OF GOVERNMENTAL AUTHORITIES, THEN LENDER MAY, AT ITS OPTION, CAUSE
BORROWER TO COMPLY THEREWITH AND ANY AND ALL REASONABLE COSTS AND EXPENSES
INCURRED BY LENDER IN CONNECTION THEREWITH SHALL BE SECURED BY THE MORTGAGE AND
THE OTHER LOAN DOCUMENTS AND SHALL BE IMMEDIATELY DUE AND PAYABLE. FOR PURPOSES
HEREOF, THE TERM “PATRIOT ACT” MEANS THE UNITING AND STRENGTHENING AMERICA BY
PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM (USA
PATRIOT ACT) ACT OF 2001, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, AND
CORRESPONDING PROVISIONS OF FUTURE LAWS.

(B)   NEITHER BORROWER NOR ANY MEMBER OF BORROWER NOR ANY PARTNER OF ANY SUCH
MEMBER NOR ANY OWNER OF A DIRECT OR INDIRECT INTEREST IN BORROWER (I) IS LISTED
ON ANY GOVERNMENT LISTS (AS DEFINED BELOW), (II) IS A PERSON WHO HAS BEEN
DETERMINED BY COMPETENT AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN
PRESIDENTIAL EXECUTIVE ORDER NO. 13224 (SEPT. 23, 2001) OR ANY OTHER SIMILAR
PROHIBITIONS CONTAINED IN THE RULES AND REGULATIONS OF OFAC (AS DEFINED BELOW)
OR IN ANY ENABLING LEGISLATION OR OTHER PRESIDENTIAL EXECUTIVE ORDERS IN RESPECT
THEREOF, (III) HAS BEEN PREVIOUSLY INDICTED FOR OR CONVICTED OF ANY FELONY
INVOLVING A CRIME OR CRIMES OF MORAL TURPITUDE OR FOR ANY PATRIOT ACT OFFENSE
(AS DEFINED BELOW), OR (IV) IS CURRENTLY UNDER INVESTIGATION BY ANY GOVERNMENTAL
AUTHORITY FOR ALLEGED CRIMINAL ACTIVITY. FOR PURPOSES HEREOF, THE TERM “PATRIOT
ACT OFFENSE” MEANS ANY VIOLATION OF THE CRIMINAL LAWS OF THE UNITED STATES OF
AMERICA OR OF ANY OF THE SEVERAL STATES, OR THAT WOULD BE A CRIMINAL VIOLATION
IF COMMITTED WITHIN THE JURISDICTION OF THE UNITED STATES OF AMERICA OR ANY OF
THE SEVERAL STATES, RELATING TO TERRORISM OR THE LAUNDERING OF MONETARY
INSTRUMENTS, INCLUDING ANY OFFENSE UNDER (1) THE CRIMINAL LAWS AGAINST
TERRORISM; (2) THE CRIMINAL LAWS AGAINST MONEY LAUNDERING, (3) THE BANK SECRECY
ACT, AS AMENDED, (4) THE MONEY LAUNDERING CONTROL ACT OF 1986, AS AMENDED, OR
THE (5) PATRIOT ACT. “PATRIOT ACT OFFENSE” ALSO INCLUDES THE CRIMES OF
CONSPIRACY TO COMMIT, OR AIDING AND ABETTING ANOTHER TO COMMIT, A PATRIOT ACT
OFFENSE. FOR PURPOSES HEREOF, THE TERM “GOVERNMENT LISTS” MEANS (I) THE
SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LISTS MAINTAINED BY OFFICE OF
FOREIGN ASSETS CONTROL (“OFAC”), (II) ANY OTHER LIST OF TERRORISTS,

55


--------------------------------------------------------------------------------




TERRORIST ORGANIZATIONS OR NARCOTICS TRAFFICKERS MAINTAINED PURSUANT TO ANY OF
THE RULES AND REGULATIONS OF OFAC THAT LENDER NOTIFIED BORROWER IN WRITING IS
NOW INCLUDED IN “GOVERNMENTAL LISTS”, OR (III) ANY SIMILAR LISTS MAINTAINED BY
THE UNITED STATES DEPARTMENT OF STATE, THE UNITED STATES DEPARTMENT OF COMMERCE
OR ANY OTHER GOVERNMENT AUTHORITY OR PURSUANT TO ANY EXECUTIVE ORDER OF THE
PRESIDENT OF THE UNITED STATES OF AMERICA THAT LENDER NOTIFIED BORROWER IN
WRITING IS NOW INCLUDED IN “GOVERNMENTAL LISTS”.


5.32        RECIPROCAL OPERATING AGREEMENTS.

With respect to the Reciprocal Operating Agreements, Borrower covenants and
agrees that, until payment in full of the Debt, it will not do, directly or
indirectly, any of the following unless Lender consents thereto in writing:

(1)   WITHOUT LENDER’S PRIOR WRITTEN CONSENT, MATERIALLY AMEND, MODIFY OR
SUPPLEMENT, OR CONSENT TO OR SUFFER THE MATERIAL AMENDMENT, MODIFICATION OR
SUPPLEMENTATION OF THE RECIPROCAL OPERATING AGREEMENTS;

(2)   FAIL TO PAY ALL CHARGES AND OTHER SUMS TO BE PAID BY BORROWER PURSUANT TO
THE TERMS OF THE RECIPROCAL OPERATING AGREEMENTS AS THE SAME SHALL BECOME DUE
AND PAYABLE AND PRIOR TO THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD THEREIN
PROVIDED;

(3)   FAIL TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL OF THE TERMS, COVENANTS
AND CONDITIONS ON THE BORROWER’S PART TO BE COMPLIED WITH PURSUANT TO TERMS OF
THE RECIPROCAL OPERATING AGREEMENTS;

(4)   FAIL TO TAKE ALL ACTIONS AS MAY BE NECESSARY FROM TIME TO TIME TO PRESERVE
AND MAINTAIN THE RECIPROCAL OPERATING AGREEMENTS IN ACCORDANCE WITH APPLICABLE
LAWS, RULES AND REGULATIONS;

(5)   WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, AS DETERMINED IN ITS
REASONABLE DISCRETION, TAKE (AND BORROWER HEREBY ASSIGNS TO LENDER ANY RIGHT IT
MAY HAVE TO TAKE) ANY ACTION TO TERMINATE, SURRENDER, OR ACCEPT ANY TERMINATION
OR SURRENDER OF, THE RECIPROCAL OPERATING AGREEMENTS;

(6)   FAIL TO ENFORCE, IN A COMMERCIALLY REASONABLY MANNER, THE OBLIGATIONS TO
BE PERFORMED BY THE PARTIES TO THE RECIPROCAL OPERATING AGREEMENTS (OTHER THAN
BORROWER);

(7)   FAIL TO PROMPTLY FURNISH TO LENDER ANY NOTICE OF DEFAULT OR OTHER
COMMUNICATION DELIVERED IN CONNECTION WITH THE RECIPROCAL OPERATING AGREEMENTS
BY ANY PARTY TO THE RECIPROCAL OPERATING AGREEMENTS OTHER THAN ROUTINE
CORRESPONDENCE AND INVOICES;

(8)   ASSIGN (OTHER THAN TO LENDER) OR ENCUMBER ITS RIGHTS UNDER THE RECIPROCAL
OPERATING AGREEMENTS OTHER THAN IN CONNECTION WITH A TRANSFER AND ASSUMPTION
PERMITTED UNDER THE LOAN DOCUMENTS; AND

(9)   MAKE ANY ELECTION REGARDING MATERIAL MATTERS UNDER THE RECIPROCAL
OPERATING AGREEMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT
SHALL NOT BE

56


--------------------------------------------------------------------------------




UNREASONABLY WITHHELD, OR GRANT ANY MATERIAL CONSENT UNDER THE RECIPROCAL
OPERATING AGREEMENTS, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


6.             NOTICES AND REPORTING

6.1          Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (a “Notice”) shall be given
in writing and shall be effective for all purposes if either hand delivered with
receipt acknowledged, or by a nationally recognized overnight delivery service
(such as Federal Express), or by certified or registered United States mail,
return receipt requested, postage prepaid, or by facsimile and confirmed by
facsimile answer back, in each case addressed as follows (or to such other
address or Person as a party shall designate from time to time by notice to the
other party):  If to Lender: Greenwich Capital Financial Products, Inc., 600
Steamboat Road, Greenwich, Connecticut 06830, Attention: Mortgage Loan
Department, Telecopier (203) 618-2052, with a copy to: Sidley Austin LLP, One
South Dearborn Street, Chicago, Illinois 60603, Attention: Charles E.
Schrank, Esq., Telecopier: (312) 853-7036; if to Borrower: c/o HPT Management
Services LP, 15601 Dallas Parkway, Suite 600, Addison, Texas 75001, Attention:
Chief Financial Officer, Telecopier: (214) 655-1610. A notice shall be deemed to
have been given:  in the case of hand delivery, at the time of delivery; or in
the case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day; or in the case of overnight delivery, upon the first
attempted delivery on a Business Day; or in the case of facsimile, upon the
confirmation of such facsimile transmission.

6.2          Borrower Notices and Deliveries. Borrower shall (a) give prompt
written notice to Lender of: (i) any litigation, governmental proceedings or
claims or investigations pending or threatened against Borrower or the Property
which might materially adversely affect Borrower’s or the Property’s condition
(financial or otherwise) or business; (ii) any material adverse change in
Borrower’s or the Property’s condition, financial or otherwise, or of the
occurrence of any Default or Event of Default of which Borrower has knowledge;
and (b) furnish and provide to Lender all instruments, documents, boundary
surveys, footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, reasonably
requested, from time to time, by Lender within the possession or reasonable
control of Borrower. In addition, after request by Lender (but no more
frequently than twice in any year), (x) Borrower shall furnish to Lender within
ten days, a certificate addressed to Lender, its successors and assigns
reaffirming (to the best of its knowledge) all representations and warranties of
Borrower set forth in the Loan Documents as of the date requested by Lender or,
to the extent of any changes to any such representations and warranties, so
stating such changes, and (y) Borrower shall use commercially reasonable efforts
to furnish to Lender within 30 days, tenant estoppel certificates addressed to
Lender, its successors and assigns from each tenant at each Property in form and
substance reasonably satisfactory to Lender.

6.3          Financial Reporting.

6.3.1       Bookkeeping. Borrower shall keep on a calendar year basis, in
accordance with GAAP (or federal income tax basis of accounting, consistently
applied), proper and accurate books, records and accounts reflecting all of the
financial affairs of Borrower and all items of income and expense and any
services, Equipment or furnishings provided in

57


--------------------------------------------------------------------------------




connection with the operation of the Property, whether such income or expense is
realized by Borrower, Manager or any Affiliate of Borrower. Lender shall have
the right from time to time during normal business hours upon reasonable notice
to examine such books, records and accounts relating to the Property at the
office of Manager or other Person maintaining them, and to make such copies or
extracts thereof as Lender shall desire. After an Event of Default, Borrower
shall pay any costs incurred by Lender to examine such books, records and
accounts, as Lender shall determine to be necessary or appropriate in the
protection of Lender’s interest.

6.3.2       Annual Reports. Borrower shall furnish to Lender annually, within
120 days after each calendar year, a complete copy of Borrower’s annual
financial statements audited by a “big four” accounting firm or another
reputable independent certified public accountant (accompanied by an unqualified
opinion from such accounting firm or other reputable independent certified
public accountant) reasonably acceptable to Lender, each in accordance with GAAP
(or federal income tax basis of accounting, consistently applied) and containing
balance sheets and statements of profit and loss for Borrower and the Property
in such detail as Lender may request. Each of such financial statements
(x) shall be in form and substance satisfactory to Lender, (y) shall set forth
the financial condition and the income and expenses for the Property for the
immediately preceding calendar year, including statements of annual Net
Operating Income as well as (1) a list of tenants, if any, occupying more than
ten percent (10%) of the rentable space of the Property, (2) a breakdown showing
(a) the year in which each Lease then in effect expires, (b) the percentage of
rentable space covered by such Lease, (c) the percentage of base rent with
respect to which Leases shall expire in each such year, expressed both on a per
year and a cumulative basis and (z) shall be accompanied by an Officer’s
Certificate certifying (1) that such statement is true, correct, complete and
accurate and presents fairly the financial condition of the Property and has
been prepared in accordance with GAAP (or federal income tax basis of
accounting, consistently applied) and (2) whether there exists a Default or
Event of Default, and if so, the nature thereof, the period of time it has
existed and the action then being taken to remedy it.

6.3.3       Monthly/Quarterly Reports. Borrower shall furnish to Lender, within
thirty (30) days after the end of each calendar month during the period prior to
a securitization of the Loan and thereafter within thirty (30) days after the
end of each calendar quarter, the following items: (i) monthly or quarterly (as
applicable) and year-to-date operating statements, noting Net Operating Income
and other information necessary and sufficient under GAAP (or federal income tax
basis of accounting, consistently applied) to fairly represent the financial
position and results of operation of the Property during such calendar month or
calendar quarter (as applicable), all in form satisfactory to Lender; (ii) a
balance sheet for such calendar month or calendar quarter (as applicable);
(iii) a comparison of the budgeted income and expenses and the actual income and
expenses for each month or quarter (as applicable) and year-to-date for the
Property, together with a detailed explanation of any variances of ten percent
(10%) or more between budgeted and actual amounts for such period and
year-to-date; (iv) a statement of the actual Capital Expenses made by Borrower
during each calendar quarter as of the last day of such calendar quarter;
(v) intentionally omitted; (vi) an aged receivables report and (vii) rent rolls
identifying the leased premises, names of all tenants, units leased, monthly
rental and all other charges payable under each Lease, date to which paid, term
of Lease, date of occupancy, date of expiration, material special provisions,
concessions or inducements granted to tenants, and a year-by-year schedule
showing by percentage the rentable area of the Improvements and

58


--------------------------------------------------------------------------------




the total base rent attributable to Leases expiring each year) and a delinquency
report for the Property. Each such statement shall be accompanied by an
Officer’s Certificate certifying that to the best of such officer’s knowledge,
(1) that such items are true, correct, accurate, and complete and fairly present
the financial condition and results of the operations of Borrower and the
Property in accordance with GAAP (or federal income tax basis of accounting,
consistently applied) (subject to normal year-end adjustments) and (2) whether
there exists a Default or Event of Default, and if so, the nature thereof, the
period of time it has existed and the action then being taken to remedy it.

6.3.4       Other Reports. Borrower shall furnish to Lender, within ten
(10) Business Days after request, such further detailed information with respect
to the operation of the Property and the financial affairs of Borrower or
Manager as may be reasonably requested by Lender or any applicable Rating
Agency.

6.3.5       Annual Budget. Borrower shall prepare and submit (or shall cause
Manager to prepare and submit) to Lender within thirty (30) days after a Cash
Trap Period commences and by December 15th of each year thereafter during the
Term until such Cash Trap Period has ended, for approval by Lender, which
approval shall not be unreasonably withheld or delayed, a proposed pro forma
budget for the Property for the succeeding calendar year (the “Annual Budget”,
and each Annual Budget approved by Lender is referred to herein as the “Approved
Annual Budget”)), and, promptly after preparation thereof, any revisions to such
Annual Budget. The Annual Budget shall consist of (i) an operating expense
budget showing, on a month-by-month basis, in reasonable detail, each line item
of the Borrower’s anticipated operating income and operating expenses (on a cash
and accrual basis), including amounts required to establish, maintain and/or
increase any monthly payments required hereunder (and once such Annual Budget
has been approved by Lender, such operating expense budget shall be referred to
herein as the “Approved Operating Budget”), and (ii) a Capital Expense budget
showing, on a month-by-month basis, in reasonable detail, each line item of
anticipated Capital Expenses (and once such Annual Budget has been approved by
Lender, such Capital Expense budget shall be referred to herein as the “Approved
Capital Budget”). Until such time that any Annual Budget has been approved by
Lender, the prior Approved Annual Budget shall apply for all purposes hereunder
(with such adjustments as reasonably determined by Lender (including increases
for any non-discretionary expenses)).


7.             INSURANCE; CASUALTY; AND CONDEMNATION

7.1          Insurance.

7.1.1       Coverage. Borrower, at its sole cost, for the mutual benefit of
Borrower and Lender, shall obtain and maintain during the Term the following
policies of insurance:

(A)   PROPERTY INSURANCE INSURING AGAINST LOSS OR DAMAGE CUSTOMARILY INCLUDED
UNDER SO CALLED “ALL RISK” OR “SPECIAL FORM” POLICIES INCLUDING FIRE, LIGHTNING,
VANDALISM, AND MALICIOUS MISCHIEF, BOILER AND MACHINERY AND, IF REQUIRED BY
LENDER IN ACCORDANCE WITH SUBSECTIONS (B) OR (I) BELOW, FLOOD AND/OR EARTHQUAKE
COVERAGE, AND SUBJECT TO SUBSECTION (J) BELOW, COVERAGE FOR DAMAGE OR
DESTRUCTION CAUSED BY THE ACTS OF “TERRORISTS” (OR SUCH POLICIES SHALL HAVE NO
EXCLUSION FROM COVERAGE WITH RESPECT THERETO) AND SUCH OTHER INSURABLE HAZARDS
AS,

59


--------------------------------------------------------------------------------




UNDER GOOD INSURANCE PRACTICES, FROM TIME TO TIME ARE INSURED AGAINST FOR OTHER
PROPERTY AND BUILDINGS SIMILAR TO THE PREMISES IN NATURE, USE, LOCATION, HEIGHT,
AND TYPE OF CONSTRUCTION. SUCH INSURANCE POLICY SHALL ALSO INSURE FOR ORDINANCE
OF LAW COVERAGE, COSTS OF DEMOLITION AND INCREASED COST OF CONSTRUCTION IN
AMOUNTS SATISFACTORY TO LENDER. EACH SUCH INSURANCE POLICY SHALL (I) BE IN AN
AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE THEN REPLACEMENT COST OF THE
IMPROVEMENTS WITHOUT DEDUCTION FOR PHYSICAL DEPRECIATION AND IN ANY EVENT NOT
LESS THAN SUCH AMOUNT AS IS NECESSARY SO THAT THE INSURER WOULD NOT DEEM
BORROWER A CO-INSURER UNDER SUCH POLICIES, (II) HAVE DEDUCTIBLES NO GREATER THAN
$200,000 PER OCCURRENCE, (III) BE PAID ANNUALLY IN ADVANCE AND (IV) BE ON A
REPLACEMENT COST BASIS AND CONTAIN EITHER NO COINSURANCE OR, IF COINSURANCE, AN
AGREED AMOUNT ENDORSEMENT, AND SHALL COVER, WITHOUT LIMITATION, ALL TENANT
IMPROVEMENTS AND BETTERMENTS THAT BORROWER IS REQUIRED TO INSURE ON A
REPLACEMENT COST BASIS. IF THE INSURANCE REQUIRED UNDER THIS SUBPARAGRAPH IS NOT
OBTAINED BY BLANKET INSURANCE POLICIES, THE INSURANCE POLICY SHALL BE ENDORSED
TO ALSO PROVIDE GUARANTEED BUILDING REPLACEMENT COST TO THE IMPROVEMENTS AND
SUCH TENANT IMPROVEMENTS IN AN AMOUNT TO BE SUBJECT TO THE CONSENT OF LENDER,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. LENDER SHALL BE NAMED
MORTGAGEE AND LOSS PAYEE ON A STANDARD MORTGAGEE ENDORSEMENT.

(B)   FLOOD INSURANCE IF ANY PART OF THE PROPERTY IS LOCATED IN AN AREA NOW OR
HEREAFTER DESIGNATED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS A ZONE “A” &
“V” SPECIAL HAZARD AREA, OR SUCH OTHER SPECIAL HAZARD AREA IF LENDER SO REQUIRES
IN ITS SOLE DISCRETION. SUCH POLICY SHALL (I) BE IN AN AMOUNT EQUAL TO (A) ONE
HUNDRED PERCENT (100%) OF THE FULL REPLACEMENT COST OF THE IMPROVEMENTS ON THE
PROPERTY (WITHOUT ANY DEDUCTION FOR DEPRECIATION) OR (B) SUCH OTHER AMOUNT AS IS
AGREED TO BY LENDER IN WRITING, AND (II) HAVE A MAXIMUM PERMISSIBLE DEDUCTIBLE
OF $3,000.

(C)   PUBLIC LIABILITY INSURANCE, INCLUDING (I) ”COMMERCIAL GENERAL LIABILITY
INSURANCE”, (II) ”OWNED”, “HIRED” AND “NON OWNED AUTO LIABILITY”; AND
(III) UMBRELLA LIABILITY COVERAGE FOR PERSONAL INJURY, BODILY INJURY, DEATH,
ACCIDENT AND PROPERTY DAMAGE, SUCH INSURANCE PROVIDING IN COMBINATION NO LESS
THAN CONTAINING MINIMUM LIMITS PER OCCURRENCE OF $1,000,000 AND $2,000,000 IN
THE AGGREGATE FOR ANY POLICY YEAR WITH NO DEDUCTIBLE OR SELF INSURED RETENTION;
TOGETHER WITH AT LEAST $25,000,000 EXCESS AND/OR UMBRELLA LIABILITY INSURANCE
FOR ANY AND ALL CLAIMS WITH NO DEDUCTIBLE. THE POLICIES DESCRIBED IN THIS
SUBSECTION SHALL ALSO INCLUDE COVERAGE FOR ELEVATORS, ESCALATORS, INDEPENDENT
CONTRACTORS, “CONTRACTUAL LIABILITY” (COVERING, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, BORROWER’S OBLIGATION TO INDEMNIFY LENDER AS REQUIRED UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS), “PRODUCTS” AND “COMPLETED OPERATIONS
LIABILITY” COVERAGE.

(D)   RENTAL LOSS AND/OR BUSINESS INTERRUPTION INSURANCE (I) WITH LENDER BEING
NAMED AS “LENDER LOSS PAYEE”, (II) IN AN AMOUNT EQUAL TO 100% OF THE PROJECTED
RENTS FROM THE PROPERTY DURING THE PERIOD OF RESTORATION; AND (III) CONTAINING
AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT WHICH PROVIDES THAT AFTER THE
PHYSICAL LOSS TO THE PROPERTY HAS BEEN REPAIRED, THE CONTINUED LOSS OF INCOME
WILL BE INSURED UNTIL SUCH INCOME EITHER RETURNS TO THE SAME LEVEL IT WAS AT
PRIOR TO THE LOSS, OR THE EXPIRATION OF EIGHTEEN (18) MONTHS FROM THE DATE THAT
THE PROPERTY IS REPAIRED OR REPLACED AND OPERATIONS ARE RESUMED, WHICHEVER FIRST
OCCURS, AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF SUCH
PERIOD. THE AMOUNT OF SUCH INSURANCE SHALL BE INCREASED FROM TIME TO TIME DURING
THE TERM AS AND WHEN THE ESTIMATED OR ACTUAL RENTS INCREASE.

60


--------------------------------------------------------------------------------


(E)   COMPREHENSIVE BOILER AND MACHINERY INSURANCE COVERING ALL MECHANICAL AND
ELECTRICAL EQUIPMENT AGAINST PHYSICAL DAMAGE, RENT LOSS AND IMPROVEMENTS LOSS
AND COVERING, WITHOUT LIMITATION, ALL TENANT IMPROVEMENTS AND BETTERMENTS THAT
BORROWER IS REQUIRED TO INSURE PURSUANT TO THE LEASES ON A REPLACEMENT COST
BASIS AND IN AN AMOUNT EQUAL TO THE GREATER OF (I) $2,000,000 AND (II) ONE
HUNDRED PERCENT (100%) OF THE FULL REPLACEMENT COST OF THE IMPROVEMENTS ON THE
PROPERTY (WITHOUT ANY DEDUCTION FOR DEPRECIATION).

(F)    WORKER’S COMPENSATION AND DISABILITY INSURANCE WITH RESPECT TO ANY
EMPLOYEES OF BORROWER, AS REQUIRED BY ANY LEGAL REQUIREMENT.

(G)   DURING ANY PERIOD OF REPAIR OR RESTORATION, BUILDER’S “ALL-RISK” INSURANCE
ON THE SO CALLED COMPLETED VALUE BASIS IN AN AMOUNT EQUAL TO NOT LESS THAN THE
FULL INSURABLE VALUE OF THE PROPERTY, AGAINST SUCH RISKS (INCLUDING FIRE AND
EXTENDED COVERAGE AND COLLAPSE OF THE IMPROVEMENTS TO AGREED LIMITS) AS LENDER
MAY REQUEST, IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER.

(H)   COVERAGE TO COMPENSATE FOR ORDINANCE OF LAW, THE COST OF DEMOLITION AND
THE INCREASED COST OF CONSTRUCTION IN AN AMOUNT SATISFACTORY TO LENDER.

(I)    SUCH OTHER INSURANCE (INCLUDING ENVIRONMENTAL LIABILITY INSURANCE,
EARTHQUAKE (BUT ONLY IF A FUTURE SEISMIC STUDY INDICATES A PML IN EXCESS OF
TWENTY PERCENT (20%)) INSURANCE, MINE SUBSIDENCE INSURANCE AND WINDSTORM
INSURANCE) AS MAY FROM TIME TO TIME BE REASONABLY REQUIRED BY LENDER IN ORDER TO
PROTECT ITS INTERESTS.

(J)    NOTWITHSTANDING ANYTHING IN SUBSECTION (A) ABOVE TO THE CONTRARY,
BORROWER SHALL BE REQUIRED TO OBTAIN AND MAINTAIN COVERAGE IN ITS PROPERTY
INSURANCE POLICY (OR BY A SEPARATE POLICY) AGAINST LOSS OR DAMAGE BY TERRORIST
ACTS IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE “FULL REPLACEMENT
COST” OF THE PROPERTY; PROVIDED THAT SUCH COVERAGE IS AVAILABLE. IN THE EVENT
THAT SUCH COVERAGE WITH RESPECT TO TERRORIST ACTS IS NOT INCLUDED AS PART OF THE
“ALL RISK” PROPERTY POLICY REQUIRED BY SUBSECTION (A) ABOVE, BORROWER SHALL,
NEVERTHELESS BE REQUIRED TO OBTAIN COVERAGE FOR TERRORISM (AS STAND ALONE
COVERAGE) IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE “FULL
REPLACEMENT COST” OF THE PROPERTY; PROVIDED THAT SUCH COVERAGE IS AVAILABLE.
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY SUCH STAND-ALONE POLICY
COVERING TERRORIST ACTS, BORROWER SHALL NOT BE REQUIRED TO PAY ANY INSURANCE
PREMIUMS SOLELY WITH RESPECT TO SUCH TERRORISM COVERAGE IN EXCESS OF THE
TERRORISM PREMIUM CAP (HEREINAFTER DEFINED); PROVIDED THAT IF THE INSURANCE
PREMIUMS PAYABLE WITH RESPECT TO SUCH TERRORISM COVERAGE EXCEEDS THE TERRORISM
PREMIUM CAP, LENDER MAY, AT ITS OPTION (1) PURCHASE SUCH STAND-ALONE TERRORISM
POLICY, WITH BORROWER PAYING SUCH PORTION OF THE INSURANCE PREMIUMS WITH RESPECT
THERETO EQUAL TO THE TERRORISM PREMIUM CAP AND THE LENDER PAYING SUCH PORTION OF
THE INSURANCE PREMIUMS IN EXCESS OF THE TERRORISM PREMIUM CAP OR (2) MODIFY THE
DEDUCTIBLE AMOUNTS, POLICY LIMITS AND OTHER REQUIRED POLICY TERMS TO REDUCE THE
INSURANCE PREMIUMS PAYABLE WITH RESPECT TO SUCH STAND-ALONE TERRORISM POLICY TO
THE TERRORISM PREMIUM CAP. AS USED HEREIN, (I) “TERRORISM PREMIUM CAP” MEANS AN
AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE AGGREGATE INSURANCE PREMIUMS
PAYABLE WITH RESPECT TO ALL THE INSURANCE COVERAGE UNDER SECTION 7.1.1(A) ABOVE
FOR THE LAST POLICY YEAR IN WHICH COVERAGE FOR TERRORISM WAS INCLUDED AS PART OF
THE “ALL RISK” PROPERTY POLICY REQUIRED BY SUBSECTION (A) ABOVE, ADJUSTED
ANNUALLY BY A PERCENTAGE EQUAL TO THE INCREASE IN THE CONSUMER PRICE INDEX
(HEREINAFTER DEFINED) AND (II)

61


--------------------------------------------------------------------------------




“CONSUMER PRICE INDEX” MEANS THE CONSUMER PRICE INDEX FOR ALL URBAN CONSUMERS
PUBLISHED BY THE BUREAU OF LABOR STATISTICS OF THE UNITED STATES DEPARTMENT OF
LABOR, NEW YORK METROPOLITAN STATISTICAL AREA, ALL ITEMS (1982-84 = 100), OR ANY
SUCCESSOR INDEX THERETO, APPROXIMATELY ADJUSTED, AND IN THE EVENT THAT THE
CONSUMER PRICE INDEX IS CONVERTED TO A DIFFERENT STANDARD REFERENCE BASE OR
OTHERWISE REVISED, THE DETERMINATION OF ADJUSTMENTS PROVIDED FOR HEREIN SHALL BE
MADE WITH THE USE OF SUCH CONVERSION FACTOR, FORMULA OR TABLE FOR CONVERTING THE
CONSUMER PRICE INDEX AS MAY BE PUBLISHED BY THE BUREAU OF LABOR STATISTICS OR,
IF SAID BUREAU SHALL NOT PUBLISH THE SAME, THEN WITH THE USE OF SUCH CONVERSION
FACTOR, FORMULA OR TABLE AS MAY BE PUBLISHED BY PRENTICE-HALL, INC., OR ANY
OTHER NATIONALLY RECOGNIZED PUBLISHER OF SIMILAR STATISTICAL INFORMATION; AND IF
THE CONSUMER PRICE INDEX CEASES TO BE PUBLISHED, AND THERE IS NO SUCCESSOR
THERETO (I) SUCH OTHER INDEX AS LENDER AND BORROWER SHALL AGREE UPON IN WRITING
OR (II)IF LENDER AND BORROWER CANNOT AGREE ON A SUBSTITUTE INDEX, SUCH OTHER
INDEX, AS REASONABLY SELECTED BY LENDER. BORROWER SHALL OBTAIN THE COVERAGE
REQUIRED UNDER THIS SUBSECTION (J) FROM A CARRIER WHICH OTHERWISE SATISFIES THE
RATING CRITERIA SPECIFIED IN SECTION 7.1.2 BELOW (A “QUALIFIED CARRIER”) OR IN
THE EVENT THAT SUCH COVERAGE IS NOT AVAILABLE FROM A QUALIFIED CARRIER, BORROWER
SHALL OBTAIN SUCH COVERAGE FROM THE HIGHEST RATED INSURANCE COMPANY PROVIDING
SUCH COVERAGE.

                       7.1.2   Policies.   All policies of insurance (the
“Policies”) required pursuant to Section 7.1.1 above shall: (i) be issued by
companies approved by Lender and licensed to do business in the State, with a
claims paying ability rating of “A” or better by S&P (and the equivalent by any
other Rating Agency), and a rating of “A:VIII” or better in the current Best’s
Insurance Reports, provided, however, that for multi-layered Policies, (A) if
there are 4 or fewer insurers providing such Policies, then at least 75% of the
entire amount of the applicable insurance coverage provided under such Policies
shall be issued by insurers having minimum claims paying ability ratings of “A”
or better by S&P (and the equivalent by any other Rating Agency) and no insurer
providing any portion of such coverage shall have a minimum claims paying
ability rating lower than “BBB” by S&P (or lower than the equivalent by any
other Rating Agency), and (B) if there are 5 or more insurers providing such
Policies, then at least 60% of the entire amount of the applicable insurance
coverage provided under such Policies shall be issued by insurers having minimum
claims paying ability ratings of “A” or better by S&P (and the equivalent by any
other Rating Agency) and no insurer providing any portion of such coverage shall
have a minimum claims paying ability rating lower than “BBB” by S&P (or lower
than the equivalent by any other Rating Agency); (ii) name Lender and its
successors and/or assigns as their interest may appear as the mortgagee (in the
case of property insurance), loss payee (in the case of business
interruption/loss of rents coverage) and an additional insured (in the case of
liability insurance); (iii) contain (in the case of property insurance) a
Non-Contributory Standard Mortgagee Clause and a Lender’s Loss Payable
Endorsement, or their equivalents, naming Lender as the person to which all
payments made by such insurance company shall be paid; (iv) contain a waiver of
subrogation against Lender; (v) be assigned and the originals thereof delivered
to Lender; or, in lieu of delivering originals of the Policies, Borrower may, on
an annual basis, deliver Acord evidences of coverages, or the equivalent, as
adequate proof of coverage; provided, however, if at, any time, Lender requests
carrier certification of Policies, Borrower shall deliver such certification
within ten (10) days of Lender’s request therefor; (vi) contain such provisions
as Lender deems reasonably necessary or desirable to protect its interest,
including (A) endorsements providing that neither Borrower, Lender nor any other
party shall be a co-insurer under the Policies, (B) that Lender shall receive at
least thirty (30) days’ prior written notice of any modification, reduction or
cancellation of any

62


--------------------------------------------------------------------------------




of the Policies, (C) an agreement whereby the insurer waives any right to claim
any premiums and commissions against Lender, provided that the policy need not
waive the requirement that the premium be paid in order for a claim to be paid
to the insured and (D) providing that Lender is permitted to make payments to
effect the continuation of such policy upon notice of cancellation due to
non-payment of premiums; (vii) in the event any insurance policy (except for
general public and other liability and workers compensation insurance) shall
contain breach of warranty provisions, such policy shall provide that with
respect to the interest of Lender, such insurance policy shall not be
invalidated by and shall insure Lender regardless of (A) any act, failure to act
or negligence of or violation of warranties, declarations or conditions
contained in such policy by any named insured, (B) the occupancy or use of the
premises for purposes more hazardous than permitted by the terms thereof, or
(C) any foreclosure or other action or proceeding taken by Lender pursuant to
any provision of the Loan Documents; and (viii) be satisfactory in form and
substance to Lender and approved by Lender as to amounts, form, risk coverage,
deductibles, loss payees and insureds. Borrower shall pay the premiums for such
Policies (the “Insurance Premiums”) as the same become due and payable and
furnish to Lender evidence of the renewal of each of the Policies together with
(unless such Insurance Premiums have been paid by Lender pursuant to Section 3.3
hereof) receipts for or other evidence of the payment of the Insurance Premiums
reasonably satisfactory to Lender. If Borrower does not furnish such evidence
and receipts at least thirty (30) days prior to the expiration of any expiring
Policy, then Lender may, but shall not be obligated to, procure such insurance
and pay the Insurance Premiums therefor, and Borrower shall reimburse Lender for
the cost of such Insurance Premiums promptly on demand, with interest accruing
at the Default Rate. Borrower shall deliver to Lender a certified copy of each
Policy within thirty (30) days after its effective date. Within thirty (30) days
after request by Lender, Borrower shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested by Lender, taking
into consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices, and the like.

       7.2   Casualty.

                       7.2.1   Notice; Restoration.   If the Property is damaged
or destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt notice thereof to Lender. Following the occurrence of
a Casualty, Borrower, regardless of whether insurance proceeds are available
(unless Lender has breached its obligation (if any) to make such insurance
proceeds available pursuant to Section 7.4.1), shall promptly proceed to
restore, repair, replace or rebuild the Property in accordance with Legal
Requirements to be of at least equal value and of substantially the same
character as prior to such damage or destruction.

                       7.2.2   Settlement of Proceeds.   If a Casualty covered
by any of the Policies (an “Insured Casualty”) occurs where the loss does not
exceed $2,000,000, provided no Event of Default has occurred and is continuing,
Borrower may settle and adjust any claim without the prior consent of Lender;
provided such adjustment is carried out in a competent and timely manner, and
Borrower is hereby authorized to collect and receipt for the insurance proceeds
(the “Proceeds”). In the event of an Insured Casualty where the loss exceeds
$2,000,000 (a “Significant Casualty”), Borrower may settle and adjust any claim
with the prior written consent of Lender (which consent shall not be
unreasonably withheld or delayed) unless either (i) an Event of Default has
occurred and is continuing or (ii) the loss equals or exceeds $5,000,000, in

63


--------------------------------------------------------------------------------




which either such case Lender may, in its sole discretion, settle and adjust any
claim without the consent of Borrower and agree with the insurer(s) on the
amount to be paid on the loss, and the Proceeds shall be due and payable solely
to Lender and held by Lender in the Casualty/Condemnation Subaccount and
disbursed in accordance herewith. If Borrower or any party other than Lender is
a payee on any check representing Proceeds with respect to a Significant
Casualty, Borrower shall immediately endorse, and cause all such third parties
to endorse, such check payable to the order of Lender. Borrower hereby
irrevocably appoints Lender as its attorney-in-fact, coupled with an interest,
to endorse such check payable to the order of Lender.  The expenses incurred by
Lender in the settlement, adjustment and collection of the Proceeds shall become
part of the Debt and shall be reimbursed by Borrower to Lender upon demand.
Notwithstanding anything to the contrary contained herein, if in connection with
a Casualty any insurance carrier makes a payment under a property insurance
Policy that Borrower proposes be treated as business or rental interruption
insurance, then, notwithstanding any designation (or lack of designation) by the
insurance carrier as to the purpose of such payment, as between Lender and
Borrower, such payment shall not be treated as business or rental interruption
insurance proceeds unless Borrower has demonstrated to Lender’s satisfaction
that the remaining net Proceeds that will be received from the property
insurance carriers are sufficient to pay one hundred percent (100%) of the cost
of fully restoring the Improvements or, if such net Proceeds are to be applied
to repay the Debt in accordance with the terms hereof, that such remaining net
Proceeds will be sufficient to pay the Debt in full.

       7.3   Condemnation.

                       7.3.1   Notice; Restoration.   Borrower shall promptly
give Lender notice of the actual or threatened commencement of any condemnation
or eminent domain proceeding affecting the Property (a “Condemnation”) and shall
deliver to Lender copies of any and all papers served in connection with such
Condemnation. Following the occurrence of a Condemnation, Borrower, regardless
of whether an Award is available (unless Lender has breached its obligation (if
any) to make such Award available pursuant to Section 7.4.1), shall promptly
proceed to restore, repair, replace or rebuild the Property in accordance with
Legal Requirements to the extent practicable to be of at least equal value and
of substantially the same character (and to have the same utility) as prior to
such Condemnation.

                       7.3.2   Collection of Award.   If a Condemnation occurs
where the award or payment in respect thereof (an “Award”) does not exceed
$2,000,000 or which results in the taking of five percent (5%) or less of the
Property, provided no Event of Default has occurred and is continuing, Borrower
may make any compromise, adjustment or settlement in connection with such
Condemnation with the prior written consent of Lender, not to be unreasonably
withheld, provided such adjustment is carried out in a competent and timely
manner, and Borrower is hereby authorized to collect and receipt for the Award.
In the event of a Condemnation where the Award is in excess of $2,000,000 or
which results in the taking of more than five percent (5%) of the Property,
Lender is hereby irrevocably appointed as Borrower’s attorney-in-fact, coupled
with an interest, with exclusive power to collect, receive and retain such Award
and to make any compromise, adjustment or settlement in connection with such
Condemnation with the prior consent of Borrower (unless an Event of Default is
continuing, in which case, Borrower’s prior consent shall not be required), not
to be unreasonably withheld (which shall be deemed consented to if Borrower
fails to respond to any request for consent

64


--------------------------------------------------------------------------------




therefor within 10 days’ of request). Notwithstanding any Condemnation (or any
transfer made in lieu of or in anticipation of such Condemnation), Borrower
shall continue to pay the Debt at the time and in the manner provided for in the
Loan Documents, and the Debt shall not be reduced unless and until any Award
shall have been actually received and applied by Lender to expenses of
collecting the Award and to discharge of the Debt. Lender shall not be limited
to the interest paid on the Award by the condemning authority but shall be
entitled to receive out of the Award interest at the rate or rates provided in
the Note. If the Property is sold, through foreclosure or otherwise, prior to
the receipt by Lender of such Award, Lender shall have the right, whether or not
a deficiency judgment on the Note shall be recoverable or shall have been
sought, recovered or denied, to receive all or a portion of the Award sufficient
to pay the Debt. Borrower shall cause any Award that is payable to Borrower to
be paid directly to Lender. Lender shall hold such Award in the
Casualty/Condemnation Subaccount and disburse such Award in accordance with the
terms hereof.

       7.4   Application of Proceeds or Award.

                       7.4.1   Application to Restoration.   If an Insured
Casualty or Condemnation occurs where (i) the loss is in an aggregate amount
less than twenty five percent (25%) of the unpaid Principal; (ii) in the
reasonable judgment of Lender, the Property can be restored within twelve (12)
months after all applicable restoration permits have been obtained, and prior to
six (6) months before the Stated Maturity Date and prior to the expiration of
the rental or business interruption insurance with respect thereto, to the
Property’s pre-existing condition and utility as existed immediately prior to
such Insured Casualty or Condemnation and to an economic unit not less valuable
and not less useful than the same was immediately prior to the Insured Casualty
or Condemnation, and after such restoration will adequately secure the Debt;
(iii) less than (x) thirty percent (30%), in the case of an Insured Casualty or
(y) fifteen percent (15%), in the case of a Condemnation, of the rentable area
of the Improvements has been damaged, destroyed or rendered unusable as a result
of such Insured Casualty or Condemnation; (iv) Leases demising in the aggregate
at least sixty-five percent (65%) of the total rentable space in the Property
and in effect as of the date of the occurrence of such Insured Casualty or
Condemnation remain in full force and effect during and after the completion of
the Restoration (hereinafter defined); and (v) no Event of Default shall have
occurred and be then continuing, then the Proceeds or the Award, as the case may
be (after reimbursement of any expenses incurred by Lender), shall be applied to
pay for or reimburse Borrower for the cost of restoring, repairing, replacing or
rebuilding the Property (the “Restoration”), in the manner set forth herein.
Borrower shall commence and diligently prosecute such Restoration.
Notwithstanding the foregoing, in no event shall Lender be obligated to apply
the Proceeds or Award to reimburse Borrower for the cost of Restoration unless,
in addition to satisfaction of the foregoing conditions, both (x) Borrower shall
pay (and if required by Lender, Borrower shall deposit with Lender in advance)
all costs of such Restoration in excess of the net amount of the Proceeds or the
Award made available pursuant to the terms hereof; and (y) Lender shall have
received evidence reasonably satisfactory to it that during the period of the
Restoration, the Rents will be at least equal to the sum of the operating
expenses and Debt Service, as reasonably determined by Lender.

                       7.4.2   Application to Debt.   Except as provided in
Section 7.4.1 above, any Proceeds and/or Award may, at the option of Lender in
its discretion, be applied to the payment

65


--------------------------------------------------------------------------------




of (i) accrued but unpaid interest on the Note, (ii) the unpaid Principal and
(iii) other charges due under the Note and/or any of the other Loan Documents,
or applied to reimburse Borrower for the cost of any Restoration, in the manner
set forth in Section 7.4.3 below. Any such prepayment of the Loan shall be
without any Yield Maintenance Premium, unless an Event of Default has occurred
and is continuing at the time the Proceeds are received from the insurance
company or the Award is received from the condemning authority, as the case may
be, in which event Borrower shall pay to Lender an additional amount equal to
the Yield Maintenance Premium, if any, that may be required with respect to the
amount of the Proceeds or Award applied to the unpaid Principal. Notwithstanding
anything to the contrary contained herein, if any Proceeds or Award are not
required to be made available for a Restoration and are retained and applied by
Lender toward the payment of the Debt, Borrower may prepay the entire
outstanding Principal without payment of any Yield Maintenance Premium provided
that (x) such prepayment is made within 90 days after Lender applies such
Proceeds or Award to the Debt and (y) together with such prepayment, Borrower
pays to Lender all accrued and unpaid interest and all other sums payable under
the Loan Documents.

                       7.4.3   Procedure for Application to Restoration.   If
Borrower is entitled to reimbursement out of the Proceeds or an Award held by
Lender, such Proceeds or Award shall be disbursed from time to time from the
Casualty/Condemnation Subaccount upon Lender being furnished with (i) evidence
satisfactory to Lender of the estimated cost of completion of the Restoration,
(ii) a fixed price or guaranteed maximum cost construction contract for
Restoration satisfactory to Lender, (iii) prior to the commencement of
Restoration, all immediately available funds in addition to the Proceeds or
Award that in Lender’s judgment are required to complete the proposed
Restoration (or such additional funds are irrevocably committed to the
satisfaction of Lender by or on behalf of Borrower for that purpose), (iv) such
architect’s certificates, waivers of lien, contractor’s sworn statements, title
insurance endorsements, bonds, plats of survey, permits, approvals, licenses and
such other documents and items as Lender may reasonably require and approve in
Lender’s discretion, and (v) all plans and specifications for such Restoration,
such plans and specifications to be approved by Lender in writing prior to
commencement of any work. Lender may, at Borrower’s expense, retain a consultant
to review and approve all requests for disbursements, which approval shall also
be a condition precedent to any disbursement. No payment made prior to the final
completion of the Restoration shall exceed ninety percent (90%) of the value of
the work performed from time to time; funds other than the Proceeds or Award
shall be disbursed prior to disbursement of such Proceeds or Award; and at all
times, the undisbursed balance of such Proceeds or Award remaining in the hands
of Lender, together with funds deposited for that purpose or irrevocably
committed to the satisfaction of Lender by or on behalf of Borrower for that
purpose, shall be at least sufficient in the reasonable judgment of Lender to
pay for the cost of completion of the Restoration, free and clear of all Liens
or claims for Lien. Provided no Default or Event of Default then exists, any
surplus that remains out of the Proceeds held by Lender after payment of such
costs of Restoration shall be paid to Borrower. Any surplus that remains out of
the Award received by Lender after payment of such costs of Restoration shall,
in the discretion of Lender, be retained by Lender and applied to payment of the
Debt or returned to Borrower.

66


--------------------------------------------------------------------------------




8.             DEFAULTS

       8.1   Events of Default.   An “Event of Default” shall exist with respect
to the Loan if any of the following shall occur:

(A)   ANY PORTION OF THE DEBT IS NOT PAID WHEN DUE OR ANY OTHER AMOUNT UNDER
SECTION 3.11(A)(I) THROUGH (VIII) HEREOF IS NOT PAID IN FULL ON EACH PAYMENT
DATE (PROVIDED, HOWEVER, IF ADEQUATE FUNDS ARE AVAILABLE IN THE DEPOSIT ACCOUNT
FOR SUCH PAYMENTS, THE FAILURE BY THE DEPOSIT BANK TO ALLOCATE SUCH FUNDS INTO
THE APPROPRIATE SUBACCOUNTS SHALL NOT CONSTITUTE AN EVENT OF DEFAULT);

(B)   ANY OF THE TAXES ARE NOT PAID WHEN DUE (UNLESS LENDER IS PAYING SUCH TAXES
PURSUANT TO SECTION 3.3 HEREOF), SUBJECT TO BORROWER’S RIGHT TO CONTEST TAXES IN
ACCORDANCE WITH SECTION 5.2 HEREOF;

(C)   THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT, OR ARE NOT DELIVERED
TO LENDER PURSUANT TO SECTION 7.1.2(V) WITHIN TEN (10) DAYS AFTER REQUEST;

(D)   (I) A TRANSFER OTHER THAN A PERMITTED TRANSFER OCCURS, OR (II) ANY EVENT,
OR SERIES OF EVENTS, OCCURS THAT RESULTS IN THE INDIVIDUALS WHO, AS OF THE DATE
OF THIS AGREEMENT, ARE MEMBERS OF THE INCUMBENT BOARD OF THE BEHRINGER HARVARD
REIT CEASING FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF SUCH BOARD OF
DIRECTORS, PROVIDED, HOWEVER, THAT IF THE ELECTION, OR NOMINATION FOR ELECTION
BY THE BEHRINGER HARVARD REIT’S SHAREHOLDERS, OF ANY NEW DIRECTOR WAS APPROVED
BY A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT BOARD, SUCH NEW DIRECTOR
SHALL, FOR PURPOSES OF THIS AGREEMENT, BE CONSIDERED AS A MEMBER OF THE
INCUMBENT BOARD;

(E)   ANY REPRESENTATION OR WARRANTY MADE BY BORROWER OR GUARANTOR OR IN ANY
LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER
INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED BY BORROWER OR GUARANTOR IN
CONNECTION WITH ANY LOAN DOCUMENT, SHALL BE FALSE OR MISLEADING IN ANY MATERIAL
RESPECT AS OF THE DATE THE REPRESENTATION OR WARRANTY WAS MADE;

(F)    BORROWER OR GUARANTOR SHALL (I) MAKE AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, OR (II) GENERALLY NOT BE PAYING ITS DEBTS AS THEY BECOME DUE;

(G)   A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR BORROWER OR
GUARANTOR; OR BORROWER OR GUARANTOR SHALL BE ADJUDICATED A BANKRUPT OR
INSOLVENT; OR ANY PETITION FOR BANKRUPTCY, REORGANIZATION OR ARRANGEMENT
PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR FEDERAL OR STATE LAW, SHALL
BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED IN BY, BORROWER OR
GUARANTOR, AS THE CASE MAY BE; OR ANY PROCEEDING FOR THE DISSOLUTION OR
LIQUIDATION OF BORROWER OR GUARANTOR SHALL BE INSTITUTED; PROVIDED, HOWEVER, IF
SUCH APPOINTMENT, ADJUDICATION, PETITION OR PROCEEDING WAS INVOLUNTARY AND NOT
CONSENTED TO BY BORROWER OR GUARANTOR, AS THE CASE MAY BE, ONLY UPON THE SAME
NOT BEING DISCHARGED, STAYED OR DISMISSED WITHIN SIXTY (60) DAYS;

(H)   BORROWER BREACHES ANY COVENANT CONTAINED IN SECTIONS 5.12.1 (A) - (F),
5.13, 5.15, 5.25, 5.27 OR 5.28 HEREOF;

67


--------------------------------------------------------------------------------




(I)    EXCEPT AS EXPRESSLY PERMITTED HEREUNDER, THE ALTERATION, IMPROVEMENT,
DEMOLITION OR REMOVAL OF ALL OR ANY PORTION OF THE IMPROVEMENTS WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER (IF SUCH CONSENT IS REQUIRED PURSUANT TO THE
TERMS OF THIS AGREEMENT);

(J)    AN EVENT OF DEFAULT AS DEFINED OR DESCRIBED ELSEWHERE IN THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT OCCURS;

(K)   A DEFAULT OCCURS UNDER ANY TERM, COVENANT OR PROVISION SET FORTH HEREIN OR
IN ANY OTHER LOAN DOCUMENT WHICH SPECIFICALLY CONTAINS A NOTICE REQUIREMENT OR
GRACE PERIOD AND SUCH NOTICE HAS BEEN GIVEN AND SUCH GRACE PERIOD HAS EXPIRED;

(L)    ANY OF THE ASSUMPTIONS CONTAINED IN ANY SUBSTANTIVE NON-CONSOLIDATION
OPINION, DELIVERED TO LENDER BY BORROWER’S COUNSEL IN CONNECTION WITH THE LOAN
OR OTHERWISE HEREUNDER, WERE NOT TRUE AND CORRECT AS OF THE DATE OF SUCH OPINION
OR THEREAFTER BECAME UNTRUE OR INCORRECT;

(M)  BORROWER DIRECTLY OR INDIRECTLY CREATES, INCURS OR ASSUMES ANY INDEBTEDNESS
OTHER THAN (I) THE DEBT AND (II) UNSECURED TRADE PAYABLES INCURRED IN THE
ORDINARY COURSE OF BUSINESS RELATING TO THE OWNERSHIP AND OPERATION OF THE
PROPERTY WHICH DO NOT EXCEED, AT ANY TIME, A MAXIMUM AMOUNT OF TWO PERCENT (2%)
OF THE ORIGINAL AMOUNT OF THE PRINCIPAL; PROVIDED, HOWEVER, SUCH TWO PERCENT
(2%) LIMITATION SHALL NOT APPLY TO (I) ANY ASSET MANAGEMENT OR PROPERTY
MANAGEMENT FEE PAYABLE PURSUANT TO THE TERMS OF THE MANAGEMENT AGREEMENT OR
(II) ANY AMOUNTS THAT ARE PAYABLE OUT OF THE CAPITAL RESERVE SUBACCOUNT, THE
ROLLOVER RESERVE SUBACCOUNT OR ANY OTHER RESERVES ESTABLISHED UNDER THIS
AGREEMENT; OR

(N)   A DEFAULT SHALL BE CONTINUING UNDER ANY OF THE OTHER TERMS, COVENANTS OR
CONDITIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT NOT OTHERWISE SPECIFIED
IN THIS SECTION 8.1, FOR TEN (10) DAYS AFTER NOTICE TO BORROWER (AND GUARANTOR,
IF APPLICABLE) FROM LENDER, IN THE CASE OF ANY DEFAULT WHICH CAN BE CURED BY THE
PAYMENT OF A SUM OF MONEY, OR FOR THIRTY (30) DAYS AFTER NOTICE FROM LENDER IN
THE CASE OF ANY OTHER DEFAULT; PROVIDED, HOWEVER, THAT IF SUCH NON-MONETARY
DEFAULT IS SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY
(30)-DAY PERIOD, AND BORROWER (OR GUARANTOR, IF APPLICABLE) SHALL HAVE COMMENCED
TO CURE SUCH DEFAULT WITHIN SUCH THIRTY (30)-DAY PERIOD AND THEREAFTER
DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE THE SAME, SUCH THIRTY (30)-DAY
PERIOD SHALL BE EXTENDED FOR AN ADDITIONAL PERIOD OF TIME AS IS REASONABLY
NECESSARY FOR BORROWER (OR GUARANTOR, IF APPLICABLE) IN THE EXERCISE OF DUE
DILIGENCE TO CURE SUCH DEFAULT, SUCH ADDITIONAL PERIOD NOT TO EXCEED SIXTY (60)
DAYS; IT BEING FURTHER ACKNOWLEDGED THAT: (A) A DEFAULT UNDER SECTION 6(C) OF
THE GUARANTY MAY BE CURED BY DELIVERY TO LENDER OF CASH OR AN ACCEPTABLE LETTER
OF CREDIT, IN EITHER CASE IN AN AMOUNT EQUAL TO THE GUARANTY LIMIT AMOUNT,
(B) IF AN ACCEPTABLE LETTER OF CREDIT IS DELIVERED PURSUANT TO THE FOREGOING
CLAUSE (A), LENDER SHALL HAVE THE RIGHT TO DRAW UPON SUCH ACCEPTABLE LETTER OF
CREDIT IN THE FULL AMOUNT THEREOF UPON EITHER (1) THE OCCURRENCE OF ANY EVENT OF
DEFAULT, OR (2) IF LENDER RECEIVES A NOTICE STATING THAT THE ACCEPTABLE LETTER
OF CREDIT WILL NOT BE RENEWED (AS PROVIDED FOR IN SUCH ACCEPTABLE LETTER OF
CREDIT) AND A REPLACEMENT FOR SUCH ACCEPTABLE LETTER OF CREDIT CONFORMING WITH
THE REQUIREMENTS OF AN

68


--------------------------------------------------------------------------------




ACCEPTABLE LETTER OF CREDIT SHALL NOT HAVE BEEN PROVIDED AT LEAST THIRTY (30)
DAYS PRIOR TO THE DATE ON WHICH THE APPLICABLE ACCEPTABLE LETTER OF CREDIT IS
SCHEDULED TO EXPIRE OR SUCH ACCEPTABLE LETTER OF CREDIT IS TO EXPIRE WITHIN
THIRTY (30) DAYS AND AN EXTENSION OR RENEWAL OF SUCH ACCEPTABLE LETTER OF CREDIT
CONFORMING WITH THE REQUIREMENTS OF AN ACCEPTABLE LETTER OF CREDIT SHALL NOT
HAVE BEEN PROVIDED; (C) ANY CASH DELIVERED PURSUANT TO THE FOREGOING CLAUSE
(A) (IF AN EVENT OF DEFAULT HAS OCCURRED) AND THE PROCEEDS OF ANY DRAW UNDER AN
ACCEPTABLE LETTER OF CREDIT PURSUANT TO THE FOREGOING CLAUSE (B)(1) SHALL BE
ALLOCATED TO THE DEBT, IN SUCH ORDER AND IN SUCH MANNER AS LENDER SHALL ELECT IN
ITS SOLE AND ABSOLUTE DISCRETION, INCLUDING (IF THE LOAN HAS BEEN ACCELERATED)
TO MAKE A PREPAYMENT OF PRINCIPAL (TOGETHER WITH THE APPLICABLE YIELD
MAINTENANCE PREMIUM APPLICABLE THERETO); (D) ANY CASH DELIVERED PURSUANT TO THE
FOREGOING CLAUSE (A) (IF NO EVENT OF DEFAULT HAS OCCURRED) AND THE PROCEEDS OF
ANY DRAW UNDER AN ACCEPTABLE LETTER OF CREDIT PURSUANT TO THE FOREGOING CLAUSE
(B)(2) SHALL BE DEPOSITED BY LENDER INTO THE SUBACCOUNT CONTEMPLATED UNDER
SECTION 3.2.2, THE TAX AND INSURANCE SUBACCOUNT, THE CAPITAL RESERVE SUBACCOUNT
AND THE ROLLOVER RESERVE SUBACCOUNT, IN THE RESPECTIVE AMOUNTS CONTEMPLATED
UNDER SECTION 3, AND SHALL BE GOVERNED BY THE PROVISIONS OF SECTIONS 3.3.2, 3.3,
3.4 AND 3.5, AS APPLICABLE, AS WELL AS THE OTHER TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND (E) BORROWER SHALL PAY ANY FEES OR
OTHER AMOUNTS CHARGED BY ANY ISSUING BANK WITH RESPECT TO ANY SUCH DRAW AND
SHALL PROMPTLY PAY TO LENDER ALL COSTS AND EXPENSES OF LENDER INCURRED IN
CONNECTION WITH ANY SUCH DRAW, INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES.

8.2          Remedies.

                       8.2.1   Acceleration.   Upon the occurrence and during
the continuance of an Event of Default (other than an Event of Default described
in paragraph (f) or (g) of Section 8.1 above) and at any time and from time to
time thereafter during the continuance of such Event of Default, in addition to
any other rights or remedies available to it pursuant to the Loan Documents or
at law or in equity, Lender may take such action, without notice or demand, that
Lender deems advisable to protect and enforce its rights against Borrower and in
and to the Property; including declaring the Debt to be immediately due and
payable (including unpaid interest), Default Rate interest, Late Payment
Charges, Yield Maintenance Premium and any other amounts owing by Borrower),
without notice or demand; and upon any Event of Default described in paragraph
(f) or (g) of Section 8.1 above, the Debt (including unpaid interest, Default
Rate interest, Late Payment Charges, Yield Maintenance Premium and any other
amounts owing by Borrower) shall immediately and automatically become due and
payable, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained in any Loan Document to the contrary
notwithstanding.

                       8.2.2   Remedies Cumulative.   Upon the occurrence and
during the continuance of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under the Loan Documents or at law or in equity may be exercised by
Lender at any time and from time to time, whether or not all or any of the Debt
shall be declared, or be automatically, due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents. Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth in the
Loan Documents. Without limiting the generality of the foregoing, Borrower
agrees that if an Event of Default is continuing, (i) to the extent permitted by
applicable law, Lender is not subject to any “one

69


--------------------------------------------------------------------------------




action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property, the
Mortgage has been foreclosed, the Property has been sold and/or otherwise
realized upon in satisfaction of the Debt or the Debt has been paid in full. To
the extent permitted by applicable law, nothing contained in any Loan Document
shall be construed as requiring Lender to resort to any particular Property or
any portion of the Property for the satisfaction of any of the Debt in
preference or priority to any other portion, and Lender may seek satisfaction
out of the entire Property or any part thereof, in its discretion.

                       8.2.3   Severance.   During the continuance of an Event
of Default, Lender shall have the right from time to time to sever the Note and
the other Loan Documents into one or more separate notes, mortgages and other
security documents in such denominations and priorities of payment and liens as
Lender shall determine in its discretion for purposes of evidencing and
enforcing its rights and remedies. Borrower shall execute and deliver to Lender
from time to time, promptly after the request of Lender, a severance agreement
and such other documents as Lender shall request in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect such severance, Borrower ratifying all that such attorney shall do by
virtue thereof.

                       8.2.4   Delay.   No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default, or the granting of any
indulgence or compromise by Lender shall impair any such remedy, right or power
hereunder or be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default shall not be construed to
be a waiver of any subsequent Default or Event of Default or to impair any
remedy, right or power consequent thereon. Notwithstanding any other provision
of this Agreement, Lender reserves the right to seek a deficiency judgment or
preserve a deficiency claim in connection with the foreclosure of the Mortgage
to the extent necessary to foreclose on all or any portion of the Property, the
Rents, the Cash Management Accounts or any other collateral.

                       8.2.5   Lender’s Right to Perform.   If Borrower fails to
perform any covenant or obligation contained herein and such failure shall
continue for a period of five (5) Business Days after Borrower’s receipt of
written notice thereof from Lender, without in any way limiting Lender’s right
to exercise any of its rights, powers or remedies as provided hereunder, or
under any of the other Loan Documents, Lender may, but shall have no obligation
to, perform, or cause performance of, such covenant or obligation, and all
costs, expenses, liabilities, penalties and fines of Lender incurred or paid in
connection therewith shall be payable by Borrower to Lender upon demand and if
not paid shall be added to the Debt (and to the extent permitted under
applicable laws, secured by

70


--------------------------------------------------------------------------------




the Mortgage and other Loan Documents) and shall bear interest thereafter at the
Default Rate. Notwithstanding the foregoing, Lender shall have no obligation to
send notice to Borrower of any such failure. Additionally, during the
continuance of an Event of Default, Lender shall have the right, but not the
obligation, to make any Protective Advance (hereinafter defined) (provided,
however, that Lender will only make such Protective Advance from its own funds
if there are insufficient funds in the Cash Management Accounts), and the same
shall be added to the Debt (and to the extent permitted under applicable laws,
secured by the Mortgage and other Loan Documents) and shall bear interest
thereafter at the Default Rate. As used herein, “Protective Advance” means all
sums advanced for the purpose of payment of real estate taxes (including special
payments in lieu of real estate taxes), maintenance costs, insurance premiums,
operating expenses, trade payables or other items with respect to the Property
(including capital items) reasonably necessary to protect the Property or any
other security given for the Loan or to preserve any of Lender’s rights or
remedies under the Loan Documents.


9.     SPECIAL PROVISIONS

       9.1   Sale of Note and Secondary Market Transaction.

                       9.1.1   General; Borrower Cooperation.   Lender shall
have the right at any time and from time to time (i) to sell or otherwise
transfer the Loan or any portion thereof or the Loan Documents or any interest
therein to one or more investors, (ii) to sell participation interests in the
Loan to one or more investors or (iii) to securitize the Loan or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities (the “Securities”) secured by or
evidencing ownership interests in the Note and the Mortgage (each such sale,
assignment, participation and/or securitization is referred to herein as a
“Secondary Market Transaction”). In connection with any Secondary Market
Transaction, Borrower shall use all reasonable efforts and cooperate fully and
in good faith with Lender and otherwise assist Lender in satisfying the market
standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
such Secondary Market Transactions, including: (a) to (i) to provide such
financial and other information with respect to the Property, Borrower and its
Affiliates, Manager and any tenants of the Property, (ii)  provide business
plans and budgets relating to the Property and (iii)  perform or permit or cause
to be performed or permitted such site inspection, appraisals, surveys, market
studies, environmental reviews and reports, engineering reports and other due
diligence investigations of the Property, as may be reasonably requested from
time to time by Lender or the Rating Agencies or as may be necessary or
appropriate in connection with a Secondary Market Transaction or Exchange Act
requirements (the items provided to Lender pursuant to clauses (i) and (ii) of
this paragraph (a) being called the “Provided Information”), together, if
customary, with appropriate verification of and/or consents to the Provided
Information through letters of auditors or opinions of counsel of independent
attorneys acceptable to Lender and the Rating Agencies; (b) at Borrower’s
expense, cause counsel to render opinions as to non-consolidation (which may be
an update of an existing non-consolidation opinion) and any other opinion
customary in securitization transactions with respect to the Property, Borrower
and its Affiliates, which counsel and opinions shall be reasonably satisfactory
to Lender and the Rating Agencies; (c) make such representations and warranties
as of the closing date of any Secondary Market Transaction with respect to the
Property, Borrower and the Loan Documents as are customarily provided in such
transactions and as may be reasonably requested by Lender or the Rating Agencies
and consistent with the facts covered by such representations and warranties as
they exist on the date thereof, including the representations and warranties
made in the Loan Documents; (d) provide current certificates of good standing
and qualification with respect to Borrower and Guarantor from appropriate
Governmental Authorities; and (e) execute such amendments to the Loan Documents
and Borrower’s organizational documents, as may be requested by Lender or the
Rating Agencies or otherwise to effect a Secondary Market

71


--------------------------------------------------------------------------------




Transaction, provided that nothing contained in this subsection (e) shall result
in changes to Loan terms adverse to Borrower or require Borrower to incur any
additional liabilities. Borrower’s cooperation obligations set forth herein
shall continue until the Loan has been paid in full.

                       9.1.2   Use of Information.   Borrower understands that
all or any portion of the Provided Information and any other information and/or
materials delivered by or on behalf of Borrower, Guarantor or any of their
respective Affiliates may be included in disclosure documents in connection with
a Secondary Market Transaction, including a prospectus or private placement
memorandum (each, a “Disclosure Document”) and may also be included in filings
with the Securities and Exchange Commission pursuant to the Securities Act of
1933, as amended (the “Securities Act”), or the Securities and Exchange Act of
1934, as amended (the “Exchange Act”), or provided or made available to
investors or prospective investors in the Securities, the Rating Agencies, and
service providers or other parties relating to the Secondary Market Transaction.
If the Disclosure Document is required to be revised, Borrower shall cooperate
with Lender in updating the Provided Information or such other information
and/or materials for inclusion or summary in the Disclosure Document or for
other use reasonably required in connection with a Secondary Market Transaction
by providing all current information pertaining to Borrower, Manager and the
Property necessary to keep the Disclosure Document accurate and complete in all
material respects with respect to such matters.

9.1.3   Borrower Obligations Regarding Disclosure Documents.   In connection
with a Disclosure Document, Borrower shall: (a) if requested by Lender, certify
in writing that Borrower has carefully examined those portions of such
Disclosure Document, pertaining to Borrower, the Property, Manager and the Loan,
and that such portions do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made, in
the light of the circumstances under which they were made, not misleading; and
(b) indemnify (in a separate instrument of indemnity, if so requested by Lender)
(i) any underwriter, syndicate member or placement agent (collectively, the
“Underwriters”) retained by Lender or its issuing company affiliate (the
“Issuer”) in connection with a Secondary Market Transaction, (ii) Lender and
(iii) the Issuer that is named in the Disclosure Document or registration
statement relating to a Secondary Market Transaction (the “Registration
Statement”), and each of the Issuer’s directors, each of its officers who have
signed the Registration Statement and each person or entity who controls the
Issuer or the Lender within the meaning of Section 15 of the Securities Act or
Section 30 of the Exchange Act (collectively within (iii), the “GCM Group”), and
each of its directors and each person who controls each of the Underwriters,
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the “Underwriter Group”) for any losses, claims,
damages or liabilities (the “Liabilities”) to which Lender, the GCM Group or the
Underwriter Group may become subject (including reimbursing all of them for any
legal or other expenses actually incurred in connection with investigating or
defending the Liabilities) insofar as the Liabilities arise out of or are based
upon any untrue statement of any material fact contained in any of the Provided
Information or in any of the applicable portions of such sections of the
Disclosure Document applicable to Borrower, Manager, the Property or the Loan,
or arise out of or are based upon the omission to state therein a material fact
required to be stated in the applicable portions of such sections or necessary
in order to make the statements in the applicable portions of such sections in
light of the circumstances under which they were made, not misleading; provided,
however, that Borrower shall not be required to indemnify Lender for any
Liabilities

72


--------------------------------------------------------------------------------




relating to untrue statements or omissions which Borrower identified to Lender
in writing at the time of Borrower’s examination of such Disclosure Document or
which Borrower identified to Lender in writing at least three (3) Business Days
prior to Lender’s delivery of such Disclosure Document to any third party in
connection with any Secondary Market Transaction, or (ii) any information or
document not provided to or certified by Borrower. Notwithstanding anything to
the contrary contained in this Section 9.1.3, nothing contained herein shall
impose liability upon Borrower for any losses, claims, damages or liability
arising out of or based upon an untrue statement of any material fact contained
in any statement, report or document provided to Lender on behalf of Borrower by
a party who is not an Affiliate of Borrower (a “Third Party Report”), unless
Borrower had actual knowledge at the time Borrower provided such statement,
report or document to Lender that such Third Party Report contains such untrue
statement.

                       9.1.4   Borrower Indemnity Regarding Filings.   In
connection with filings under the Exchange Act, Borrower shall (i) indemnify
Lender, the GCM Group and the Underwriter Group for any Liabilities to which
Lender, the GCM Group or the Underwriter Group may become subject insofar as the
Liabilities arise out of or are based upon the omission to state in the Provided
Information a material fact required to be stated in the Provided Information in
order to make the statements in the Provided Information, in light of the
circumstances under which they were made not misleading and (ii) reimburse
Lender, the GCM Group or the Underwriter Group for any legal or other expenses
actually incurred by Lender, GCM Group or the Underwriter Group in connection
with defending or investigating the Liabilities. Notwithstanding anything to the
contrary contained in this Section 9.1.4, nothing contained herein shall impose
liability upon Borrower for any Liabilities arising out of or based upon an
untrue statement of any material fact contained in any Third Party Report,
unless Borrower had actual knowledge at the time Borrower provided such
statement, report or document to Lender that such Third Party Report contains
such untrue statement.

                       9.1.5   Indemnification Procedure.   Promptly after
receipt by an indemnified party under Section 9.1.3 above or Section 9.1.4 above
of notice of the commencement of any action for which a claim for
indemnification is to be made against Borrower, such indemnified party shall
notify Borrower in writing of such commencement, but the omission to so notify
Borrower will not relieve Borrower from any liability that it may have to any
indemnified party hereunder except to the extent that failure to notify causes
prejudice to Borrower. If any action is brought against any indemnified party,
and it notifies Borrower of the commencement thereof, Borrower will be entitled,
jointly with any other indemnifying party, to participate therein and, to the
extent that it (or they) may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice of commencement,
to assume the defense thereof with counsel satisfactory to such indemnified
party in its discretion. After notice from Borrower to such indemnified party
under this Section 9.1.5, Borrower shall not be responsible for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both Borrower and an
indemnified party, and any indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to Borrower,
then the indemnified party or parties shall have the right to select separate
counsel to assert such legal defenses and to otherwise participate in the
defense of such action on behalf of such indemnified party or parties. Borrower
shall not be liable for the expenses of more than one separate counsel

73


--------------------------------------------------------------------------------




unless there are legal defenses available to it that are different from or
additional to those available to another indemnified party.

                       9.1.6   Contribution.   In order to provide for just and
equitable contribution in circumstances in which the indemnity agreement
provided for in Section 9.1.3 above or Section 9.1.4 above is for any reason
held to be unenforceable by an indemnified party in respect of any Liabilities
(or action in respect thereof) referred to therein which would otherwise be
indemnifiable under Section 9.1.3 above or Section 9.1.4 above, Borrower shall
contribute to the amount paid or payable by the indemnified party as a result of
such Liabilities (or action in respect thereof); provided, however, that no
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person not guilty of such fraudulent misrepresentation.  In determining the
amount of contribution to which the respective parties are entitled, the
following factors shall be considered:  (i) the GCM Group’s and Borrower’s
relative knowledge and access to information concerning the matter with respect
to which the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrower hereby agree that it may not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.

                       9.1.7   Severance of Loan.   Lender shall have the right,
at any time (whether prior to, in connection with, or after any Secondary Market
Transaction), with respect to all or any portion of the Loan, to modify, split
and/or sever all or any portion of the Loan as hereinafter provided. Without
limiting the foregoing, Lender may (i) cause the Note and the Mortgage to be
split into a first and second mortgage loan, (ii) create one more senior and
subordinate notes (i.e., an A/B or A/B/C structure), (iii) create multiple
components of the Note or Notes (and allocate or reallocate the principal
balance of the Loan among such components) or (iv) otherwise sever the Loan into
two (2) or more loans secured by mortgages and by a pledge of partnership or
membership interests (directly or indirectly) in Borrower (i.e., a senior
loan/mezzanine loan structure), in each such case, in whatever proportion and
whatever priority Lender determines; provided, however, in each such instance
the outstanding principal balance of all the Notes evidencing the Loan (or
components of such Notes) immediately after the effective date of such
modification equals the outstanding principal balance of the Loan immediately
prior to such modification and the weighted average of the interest rates for
all such Notes (or components of such Notes) immediately after the effective
date of such modification equals the interest rate of the original Note
immediately prior to such modification and no such modification shall have a
significant adverse economic effect on Borrower. If requested by Lender,
Borrower (and Borrower’s constituent members, if applicable, and Guarantor)
shall execute within seven (7) Business Days after such request, such
documentation as Lender may reasonably request to evidence and/or effectuate any
such modification or severance.

       9.2   Costs and Expenses.   Notwithstanding anything to the contrary
contained in this Article 9, Borrower shall not be required to incur
out-of-pocket expenses in the performance of its obligations under Sections
9.1.1 (other than with respect to the delivery or update of non-consolidation
opinions), 9.1.2 and 9.1.7.]

       9.3   Mezzanine Loan.   Lender agrees to permit owner(s) of direct or
indirect equity interests in Borrower (the “Mezzanine Borrower”, provided
however that in no event shall any

74


--------------------------------------------------------------------------------




entity required hereunder to be a Special Purpose Bankruptcy Remote Entity be a
Mezzanine Borrower) to obtain a mezzanine loan (the “Mezzanine Loan”) the
proceeds of which may be used solely to make a capital contribution to Borrower
and in turn used by Borrower to pay Approved Leasing Expenses incurred with
respect to Leases entered into after the date hereof, subject to satisfaction of
the following conditions (provided that no more than one Mezzanine Loan shall be
permitted during the term of the Loan):

(A)   NO EVENT OF DEFAULT SHALL EXIST;

(B)   THE MEZZANINE LOAN MAY BE SECURED BY A PLEDGE BY MEZZANINE BORROWER OF
SUCH MEZZANINE BORROWER’S DIRECT OR INDIRECT EQUITY INTEREST IN BORROWER, BUT
NOT BY THE PROPERTY OR ANY ASSETS OF BORROWER OR OF ANY OTHER ENTITY REQUIRED
HEREUNDER TO BE A SINGLE PURPOSE BANKRUPTCY REMOTE ENTITY, AND NEITHER BORROWER
NOR ANY OTHER ENTITY REQUIRED HEREUNDER TO BE A SPECIAL PURPOSE BANKRUPTCY
REMOTE ENTITY SHALL IN ANY WAY BE OBLIGATED IN CONNECTION WITH THE MEZZANINE
LOAN (EXCEPT FOR NON-MONETARY OBLIGATIONS REASONABLY ACCEPTABLE TO LENDER THAT
ARE CUSTOMARY IN CONNECTION WITH MEZZANINE LOANS INVOLVING SECURITIZED SENIOR
LOANS);

(C)   IF A SECONDARY MARKET TRANSACTION HAS OCCURRED, BORROWER SHALL HAVE
OBTAINED (AND DELIVERED TO LENDER) A RATING COMFORT LETTER WITH RESPECT TO THE
PROPOSED MEZZANINE LOAN;

(D)   THE MEZZANINE LOAN LENDER (THE “MEZZANINE LENDER”) SHALL BE AN ACCEPTABLE
MEZZANINE LENDER;

(E)   THE  MEZZANINE LENDER SHALL, UPON LENDER’S REQUEST, EXECUTE A
SUBORDINATION AND STANDSTILL INTERCREDITOR AGREEMENT (THE “INTERCREDITOR
AGREEMENT”) IN FORM APPROVED BY LENDER, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED SO LONG AS THE INTERCREDITOR AGREEMENT IS
OTHERWISE IN CONFORMANCE WITH RATING AGENCY APPROVED FORMS FOR INTERCREDITOR
AGREEMENTS;

(F)    THE NET OPERATING INCOME OF THE PROPERTY, AS REASONABLY DETERMINED BY
LENDER FOR THE 12 MONTH PERIOD THEN MOST RECENTLY ENDED, IS SUFFICIENT TO
SATISFY AN AGGREGATE PROJECTED DEBT SERVICE COVERAGE RATIO (BASED ON THE
AGGREGATE OF THE DEBT SERVICE ON THE LOAN AND THE MEZZANINE LOAN) OF AT LEAST
1.00:1.00;

(G)   LENDER SHALL HAVE APPROVED (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED) THE LOAN DOCUMENTS EVIDENCING AND SECURING THE MEZZANINE
LOAN;

(H)   THE MATURITY OF THE MEZZANINE LOAN SHALL BE NO EARLIER THAN THE MATURITY
DATE;

(I)    THE PROPERTY VALUE, AS DETERMINED BY LENDER BASED ON A FIRREA APPRAISAL
DATED NOT MORE THAN SIX (6) MONTHS PRIOR TO THE DATE OF THE MEZZANINE LOAN AND
OTHERWISE REASONABLY ACCEPTABLE TO LENDER, PREPARED, AT BORROWER’S EXPENSE, ON
BEHALF OF LENDER BY AN APPRAISER REASONABLY APPROVED BY LENDER WHICH IS A MEMBER
OF THE APPRAISAL INSTITUTE WITH SUBSTANTIAL EXPERIENCE IN APPRAISING PROPERTIES
SIMILAR TO THE PROPERTY, IS SUFFICIENT TO SATISFY AN AGGREGATE LOAN-TO-VALUE
RATIO (BASED ON THE AGGREGATE BALANCES OF THE LOAN AND THE MEZZANINE LOAN) NOT
IN EXCESS OF 80%;

75


--------------------------------------------------------------------------------




(J)    MEZZANINE LOAN PAYMENTS SHALL BE MADE SOLELY FROM EXCESS PROPERTY CASH
FLOW DISTRIBUTED BY THE BORROWER TO ITS OWNERS AFTER PAYMENT OF ALL DEBT SERVICE
AND RESERVE PAYMENTS UNDER THE LOAN AND OPERATING EXPENSES FOR THE PROPERTY OR
FROM OTHER FUNDS OF MEZZANINE BORROWER; AND

(K)   BORROWER SHALL ENTER INTO SUCH AMENDMENTS OR SUPPLEMENTS TO THE LOAN
DOCUMENTS AS LENDER MAY REQUIRE IN ORDER TO ESTABLISH A HARD LOCK BOX AND CASH
MANAGEMENT ARRANGEMENT WHEREBY (OR MODIFY THE EXISTING ARRANGEMENT SO THAT)
PROPERTY CASH FLOW IS DEPOSITED AND APPLIED, THROUGH LENDER-CONTROLLED ACCOUNTS,
FIRST TO DEBT SERVICE AND RESERVES REQUIRED UNDER THE LOAN, THEN TO FUND
OPERATING EXPENSES, PRIOR TO ANY DISTRIBUTIONS OF EXCESS PROPERTY CASH FLOW TO
THE BORROWER’S OWNERS FOR PAYMENTS UPON THE MEZZANINE LOAN.


BORROWER SHALL PAY OR REIMBURSE TO LENDER ALL RATING AGENCY FEES AND ALL
REASONABLE COSTS AND EXPENSES INCURRED BY LENDER, INCLUDING FEES AND EXPENSES OF
LENDER’S COUNSEL, IN CONNECTION WITH THE REVIEW AND DOCUMENTATION CONCERNING THE
MEZZANINE LOAN REGARDLESS OF WHETHER SUCH MEZZANINE LOAN IS CLOSED.

       9.4   Letters of Credit.   Each of the letters of credit delivered by
Borrower under this Agreement (each, a “Letter of Credit”; collectively, the
“Letters of Credit”) shall be additional security for the payment of the Debt.
In the event Lender transfers any Letter of Credit to any successor or assignee
of Lender, and the issuer of the Letter of Credit charges a fee in connection
with such transfer, Borrower shall pay or reimburse Lender for such transfer
fee.


10.  MISCELLANEOUS

10.1   Exculpation.   (a) Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Loan Documents by any action or proceeding wherein
a money judgment shall be sought against Borrower, except that Lender may bring
a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest and rights under the Loan Documents, or in the Property, the Rents
or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender shall not sue for, seek or demand any
deficiency judgment against Borrower in any such action or proceeding under or
by reason of or under or in connection with any Loan Document. The provisions of
this Section 10.1 shall not, however, (i) constitute a waiver, release or
impairment of any obligation evidenced or secured by any Loan Document;
(ii) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Mortgage; (iii) affect the
validity or enforceability of any of the Loan Documents or any guaranty made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(iv) impair the right of Lender to obtain the appointment of a receiver;
(v) impair the enforcement of the Assignment of Leases; (vi) constitute a
prohibition against Lender to commence any other appropriate action or
proceeding in order for Lender to fully realize the security granted by the
Mortgage or to exercise its remedies

76


--------------------------------------------------------------------------------




against the Property; or (vii) constitute a waiver of the right of Lender to
enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any loss, damage, cost, expense, liability, claim or
other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) (collectively, “Lender’s Losses”) arising out of or in
connection with the following (all such liability and obligation of Borrower for
any or all of the following being referred to herein as “Borrower’s Recourse
Liabilities”): (1) fraud or intentional misrepresentation by Borrower, or
Guarantor in connection with obtaining the Loan; (2) physical waste of the
Property or any portion thereof (other than acts committed by a third party
non-affiliated property manager), or after an Event of Default the removal or
disposal of any portion of the Property (other than acts committed by a third
party non-affiliated property manager); (3) any Proceeds paid by reason of any
Insured Casualty or any Award received in connection with a Condemnation or
other sums or payments attributable to the Property not applied in accordance
with the provisions of the Loan Documents (other than acts committed by a third
party non-affiliated property manager) (except to the extent that Borrower did
not have the legal right, because of a bankruptcy, receivership or similar
judicial proceeding, to direct disbursement of such sums or payments); (4) all
Rents of the Property received or collected by or on behalf of Borrower after an
Event of Default and not applied to payment of Principal and interest due under
the Note, and to the payment of actual and reasonable operating expenses of the
Property, as they become due or payable (other than acts committed by a third
party non-affiliated property manager) (except to the extent that such
application of such funds is prevented by bankruptcy,  receivership, or similar
judicial proceeding in which Borrower is legally prevented from directing the
disbursement of such sums); (5) misappropriation (including failure to turn over
to Lender on demand following an Event of Default) of tenant security deposits
and Rents collected in advance, or of funds held by Borrower for the benefit of
another party (other than acts committed by a third party non-affiliated
property manager); (6) the failure to pay Taxes, provided that Borrower shall
not be liable (A) to the extent funds to pay such amounts are available in the
Tax and Insurance Subaccount and Lender failed to pay same or has elected not to
pay the same pursuant to Section 3.3 or (B) Rents are insufficient to yield
sufficient funds to pay such amounts; (7) the breach of any representation,
warranty, covenant or indemnification in any Loan Document concerning
Environmental Laws or Hazardous Substances, including, without limitation,
Sections 4.21 and 5.8, and clauses (viii) through (xi) of Section 5.30; (8) the
breach of the covenants set forth in Section 5.13 (other than a breach of any of
the covenants described in clauses (x) and (xxi) (with respect to unsecured
trade payables) set forth in the definition of “Special Purpose Bankruptcy
Remote Entity” on Schedule 5, if the same occurs as a result of the economic
performance of the Property); (9) the breach of any representation, warranty,
covenant or indemnification by Borrower or Borrower Member under the LC Security
Deposit Cooperation Agreement; and/or (10) Borrower or Guarantor or any of their
direct or indirect Affiliates taking any action or making any omission intended
or reasonably likely to hinder, delay, impair or prevent Lender in or from
enforcing any and all of its rights and remedies under or pursuant to the Loan
Documents or at law or in equity (unless the same is brought in good faith and
is determined in favor of Borrower or Guarantor pursuant to a final,
non-appealable judgment of a court of competent jurisdiction).

77


--------------------------------------------------------------------------------




(B) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY OF THE
LOAN DOCUMENTS, (A) LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT WHICH
LENDER MAY HAVE UNDER SECTION 506(A), 506(B), 1111(B) OR ANY OTHER PROVISIONS OF
THE U.S. BANKRUPTCY CODE TO FILE A CLAIM FOR THE FULL AMOUNT OF THE DEBT OR TO
REQUIRE THAT ALL COLLATERAL SHALL CONTINUE TO SECURE ALL OF THE DEBT IN
ACCORDANCE WITH THE LOAN DOCUMENTS, AND (B) LENDER’S AGREEMENT NOT TO PURSUE
PERSONAL LIABILITY OF BORROWER AS SET FORTH ABOVE SHALL BECOME NULL AND VOID AND
SHALL BE OF NO FURTHER FORCE AND EFFECT, AND THE DEBT SHALL BE FULLY RECOURSE TO
THE BORROWER IN AN AMOUNT EQUAL TO THE GREATER OF (X) LENDER’S LOSSES ARISING
OUT OF OR IN CONNECTION WITH THE FOLLOWING MATTERS OR (Y) AN AMOUNT EQUAL TO THE
UNPAID BALANCE OF THE DEBT, IN THE EVENT THAT ONE OR MORE OF THE FOLLOWING
OCCURS (EACH, A “SPRINGING RECOURSE EVENT”): (I) AN EVENT OF DEFAULT DESCRIBED
IN SECTION 8.1(D) SHALL HAVE OCCURRED; (II) THE OCCURRENCE OF ANY CONDITION OR
EVENT DESCRIBED IN EITHER SECTION 8.1(F)(I) (WITH RESPECT TO BORROWER ONLY) OR
SECTION 8.1(G) (WITH RESPECT TO BORROWER ONLY) (EACH, AN “INSOLVENCY ACTION”)
AND, WITH RESPECT TO SUCH INSOLVENCY ACTION DESCRIBED IN SECTION 8.1(G), EITHER
BORROWER, GUARANTOR OR ANY PERSON OWNING AN INTEREST (DIRECTLY OR INDIRECTLY) IN
BORROWER OR GUARANTOR CONSENTS TO, AIDS, SOLICITS, SUPPORTS, OR OTHERWISE
COOPERATES OR COLLUDES TO CAUSE SUCH INSOLVENCY ACTION OR FAILS TO CONTEST SUCH
INSOLVENCY ACTION, EXCEPT IN THE EVENT THAT ANY SUCH PARTY HAS A FIDUCIARY OR
LEGAL DUTY TO TAKE SUCH ACTION; (III) ANY INVOLUNTARY BANKRUPTCY PROCEEDING IS
BROUGHT BY BORROWER OR GUARANTOR OR ANY OF THEIR RESPECTIVE AFFILIATES AGAINST
ANY OF THEM; OR (IV) IF SUBSEQUENT TO THE COMMENCEMENT OF ANY VOLUNTARY
BANKRUPTCY PROCEEDING WITH RESPECT TO BORROWER, ANY INVOLUNTARY BANKRUPTCY
PROCEEDING IS BROUGHT BY LENDER AGAINST BORROWER AND BORROWER OR GUARANTOR FILES
ANY MOTION CONTESTING THE SAME.

       10.2   Brokers and Financial Advisors.   Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the Loan other than NorthMarq
Capital, Inc. (“Broker”), whose fee shall be paid by Borrower. Borrower shall
indemnify and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses (including attorneys’ fees, whether incurred in
connection with enforcing this indemnity or defending claims of third parties)
of any kind in any way relating to or arising from a claim by any Person
(including Broker) that such Person acted on behalf of Borrower in connection
with the transactions contemplated herein. The provisions of this Section 10.2
shall survive the expiration and termination of this Agreement and the repayment
of the Debt.

       10.3   Retention of Servicer.   Lender reserves the right to retain the
Servicer to act as its agent hereunder with such powers as are specifically
delegated to the Servicer by Lender, whether pursuant to the terms of this
Agreement, any pooling and servicing agreement or similar agreement entered into
as a result of a Secondary Market Transaction, the Deposit Account Agreement or
otherwise, together with such other powers as are reasonably incidental thereto.
Borrower shall pay any reasonable fees and expenses of the Servicer in
connection with a release of the Property, assumption or modification of the
Loan, enforcement of the Loan Documents or any other action taken by Servicer
hereunder on behalf of Lender, to the extent such actions are permitted to be
taken pursuant to the terms of the Loan Documents, but only to the extent that
Borrower is expressly required to pay such expenses pursuant to the terms of
this Agreement. Notwithstanding anything to the contrary contained herein, to
the extent any matter described in this Agreement requires the consent or
approval of the special servicer under the pooling and servicing agreement (or
other similar agreement) entered into in connection with a

78


--------------------------------------------------------------------------------




Securitization, such special servicer shall be afforded a consent period for
such matter equal to the greater of (i) the period of time given to Lender
hereunder within which to consent or approve such matter, or (ii) 15 Business
Days (to the extent such 15 Business Day period is required under the terms of
such pooling and servicing agreement).

       10.4   Survival.   This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as any of the Debt is unpaid or such longer period if expressly set
forth in this Agreement. All Borrower’s covenants and agreements in this
Agreement shall inure to the benefit of the respective legal representatives,
successors and assigns of Lender.

       10.5   Lender’s Discretion.   Whenever pursuant to this Agreement or any
other Loan Document, Lender exercises any right given to it to approve or
disapprove, or consent or withhold consent, or any arrangement or term is to be
satisfactory to Lender or is to be in Lender’s discretion, the decision of
Lender to approve or disapprove, to consent or withhold consent, or to decide
whether arrangements or terms are satisfactory or not satisfactory, or
acceptable or unacceptable or in Lender’s discretion shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

       10.6   Governing Law.

(A)   THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
VALIDITY AND THE ENFORCEABILITY OF ALL LOAN DOCUMENTS AND THE DEBT. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO §
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

79


--------------------------------------------------------------------------------




(B)   ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN NEW YORK COUNTY, NEW YORK  AND BORROWER WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT CT CORPORATION SYSTEM, 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011 AS
ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND
ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS
UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE OF BORROWER
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER (UNLESS LOCAL LAW
REQUIRES ANOTHER METHOD OF SERVICE), IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY
CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM
TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK,
NEW YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.

       10.7   Modification, Waiver in Writing.   No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to or
demand on Borrower shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances. Neither any failure nor any
delay on the part of Lender in insisting upon strict performance of any term,
condition, covenant or agreement, or exercising any right, power, remedy or
privilege hereunder, or under any other Loan Document, shall operate as or
constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under any Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under the Loan Documents, or to declare an
Event of Default for failure to effect prompt payment of any such other amount.

       10.8   Trial by Jury.   BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR

80


--------------------------------------------------------------------------------


ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EITHER
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER.

10.9        Headings/Exhibits. The Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose. The Exhibits attached hereto, are
hereby incorporated by reference as a part of the Agreement with the same force
and effect as if set forth in the body hereof.

10.10      Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

10.11      Preferences. Upon the occurrence and continuance of an Event of
Default, Lender shall have the continuing and exclusive right to apply any and
all payments by Borrower to any portion of the Debt. To the extent Borrower
makes a payment to Lender, or Lender receives proceeds of any collateral, which
is in whole or part subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
Debt or part thereof intended to be satisfied shall be revived and continue in
full force and effect, as if such payment or proceeds had not been received by
Lender. This provision shall survive the expiration or termination of this
Agreement and the repayment of the Debt.

10.12      Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or any other Loan Document specifically and expressly requires the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which no Loan
Document specifically and expressly requires the giving of notice by Lender to
Borrower.

10.13      Remedies of Borrower. If a claim or adjudication is made that Lender
or any of its agents, including Servicer, has acted unreasonably or unreasonably
delayed acting in any case where by law or under any Loan Document, Lender or
any such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents, including
Servicer, shall be liable for any monetary damages, and Borrower’s sole remedy
shall be to commence an action seeking injunctive relief or declaratory
judgment. Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.
Borrower specifically waives any claim against Lender and its

81


--------------------------------------------------------------------------------




agents, including Servicer, with respect to actions taken by Lender or its
agents on Borrower’s behalf.

10.14      Prior Agreements. This Agreement and the other Loan Documents contain
the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements,
understandings and negotiations among or between such parties, whether oral or
written, are superseded by the terms of this Agreement and the other Loan
Documents.

10.15      Offsets, Counterclaims and Defenses. Borrower hereby waives the right
to assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against Borrower by Lender or its agents, including Servicer,
or otherwise offset any obligations to make payments required under the Loan
Documents. Any assignee of Lender’s interest in and to the Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which
Borrower may otherwise have against any assignor of such documents, and no such
offset, counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon such documents, and
any such right to interpose or assert any such offset, counterclaim or defense
in any such action or proceeding is hereby expressly waived by Borrower.

10.16      Publicity. All news releases, publicity or advertising by Borrower or
its Affiliates through any media intended to reach the general public, which
refers to the Loan Documents, the Loan, Lender or any member of the GCM Group, a
Loan purchaser, the Servicer or the trustee in a Secondary Market Transaction,
shall be subject to the prior written approval of Lender; provided however, that
Lender’s consent shall not be required by Borrower, Borrower’s Affiliates, or
any broker dealer or investor representative related to the marketing or sale of
any investment fund or investment trust managed by Borrower’s Affiliates which
disclosure is required under the Securities Act of 1933 or 1934 or to any
potential purchaser of an interest in the Property. Lender shall have the right
to issue any of the foregoing without Borrower’s approval.

10.17      No Usury. Borrower and Lender intend at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under state law) and that this Section 10.17 shall
control every other agreement in the Loan Documents. If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under the Note or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Debt, or if Lender’s
exercise of the option to accelerate the maturity of the Loan or any prepayment
by Borrower results in Borrower having paid any interest in excess of that
permitted by applicable law, then it is Borrower’s and Lender’s express intent
that all excess amounts theretofore collected by Lender shall be credited
against the unpaid Principal and all other Debt (or, if the Debt has been or
would thereby be paid in full, refunded to Borrower), and the provisions of the
Loan Documents immediately be deemed reformed and the amounts thereafter
collectible thereunder reduced, without the necessity of the execution of any
new document, so as to comply with applicable law, but so as to permit the
recovery of the fullest amount otherwise called for thereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of the Loan
shall, to the extent permitted by applicable law, be

82


--------------------------------------------------------------------------------




amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Debt does not exceed the maximum lawful rate from time to time in effect
and applicable to the Debt for so long as the Debt is outstanding.
Notwithstanding anything to the contrary contained in any Loan Document, it is
not the intention of Lender to accelerate the maturity of any interest that has
not accrued at the time of such acceleration or to collect unearned interest at
the time of such acceleration.

10.18      Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and any of the other Loan Documents,
the provisions of this Agreement shall control. The parties hereto acknowledge
that each is represented by separate counsel in connection with the negotiation
and drafting of the Loan Documents and that the Loan Documents shall not be
subject to the principle of construing their meaning against the party that
drafted them.

10.19      No Third Party Beneficiaries. The Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in any Loan Document shall
be deemed to confer upon anyone other than the Lender and Borrower any right to
insist upon or to enforce the performance or observance of any of the
obligations contained therein.

10.20      Assignment. The Loan, the Note, the Loan Documents and/or Lender’s
rights, title, obligations and interests therein may be assigned by Lender and
any of its successors and assigns to any Person at any time in its discretion,
in whole or in part, whether by operation of law (pursuant to a merger or other
successor in interest) or otherwise. Upon such assignment, all references to
Lender in this Loan Agreement and in any Loan Document shall be deemed to refer
to such assignee or successor in interest and such assignee or successor in
interest shall thereafter stand in the place of Lender. Borrower may not assign
its rights, title, interests or obligations under this Loan Agreement or under
any of the Loan Documents.

10.21      Set-Off. In addition to any rights and remedies of Lender provided by
this Loan Agreement and by law, Lender shall have the right, without prior
notice to Borrower, any such notice being expressly waived by Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Lender or any Affiliate thereof to or
for the credit or the account of Borrower. Lender agrees promptly to notify
Borrower after any such set-off and application made by Lender; provided that
the failure to give such notice shall not affect the validity of such set-off
and application.

10.22      Certain Additional Rights of Lender. Notwithstanding anything to the
contrary which may be contained in this Agreement, Lender shall have:

(i)            the right to routinely consult with Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower, provided, however, that such consultations shall not
include discussions of environmental

83


--------------------------------------------------------------------------------




compliance programs or disposal of hazardous substances. Consultation meetings
(which may be held by teleconference) should occur on a regular basis (no less
frequently than quarterly) with Lender having the right to call special meetings
at any reasonable times upon reasonable notice;

(ii)           the right, in accordance with the terms of this Agreement, to
examine the books and records of Borrower at any time upon reasonable notice;

(iii)          the right, in accordance with the terms of this Agreement, to
receive monthly, quarterly and year-end financial reports, including balance
sheets, statements of income, shareholder’s equity and cash flow, a management
report and schedules of outstanding indebtedness;

(iv)          the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to restrict financing to be
obtained with respect to the Property so long as any portion of the Debt remains
outstanding;

(v)           the right, without restricting any other right of Lender under
this Agreement or the other Loan Documents (including any similar right), to
restrict, upon the occurrence of an Event of Default, Borrower’s payments of
management, consulting, director or similar fees to Affiliates of Borrower from
the Rents;

(vi)          the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to approve any operating budget
and/or capital budget of Borrower;

(vii)         the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to approve any acquisition by
Borrower of any other significant property (other than personal property
required for the day to day operation of the Property); and

(viii)        the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to restrict the transfer of
interests in Borrower held by its members, and the right to restrict the
transfer of interests in such member, except for any transfer that is a
Permitted Transfer.

The rights described above may be exercised directly or indirectly by any Person
that owns substantially all of the ownership interests in Lender.

10.23      Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

10.24      Yield Maintenance Premium. Borrower acknowledges that (a) Lender is
making the Loan in consideration of the receipt by Lender of all interest and
other benefits intended to be conferred by the Loan Documents and (b) if
payments of Principal are made to

84


--------------------------------------------------------------------------------




Lender prior to the Stated Maturity Date, for any reason whatsoever, whether
voluntary, as a result of Lender’s acceleration of the Loan after an Event of
Default, by operation of law or otherwise, Lender will not receive all such
interest and other benefits and may, in addition, incur costs. For these
reasons, and to induce Lender to make the Loan, Borrower agrees that, except as
expressly provided in Section 2.2.3, Section 2.3.2, Section 2.3.4 and
Section 7.4.2 hereof, all prepayments, if any, whether voluntary or involuntary,
will be accompanied by the Yield Maintenance Premium. Such Yield Maintenance
Premium shall be required whether payment is made by Borrower, by a Person on
behalf of Borrower, or by the purchaser at any foreclosure sale, and may be
included in any bid by Lender at such sale. Borrower further acknowledges that
(A) it is a knowledgeable real estate developer and/or investor; (B) it fully
understands the effect of the provisions of this Section 10.24, as well as the
other provisions of the Loan Documents; (C) the making of the Loan by Lender at
the Interest Rate and other terms set forth in the Loan Documents are sufficient
consideration for Borrower’s obligation to pay a Yield Maintenance Premium (if
required); and (D) Lender would not make the Loan on the terms set forth herein
without the inclusion of such provisions. Borrower also acknowledges that the
provisions of this Agreement limiting the right of prepayment and providing for
the payment of the Yield Maintenance Premium and other charges specified herein
were independently negotiated and bargained for, and constitute a specific
material part of the consideration given by Borrower to Lender for the making of
the Loan except as expressly permitted hereunder. BY EXECUTING THIS AGREEMENT,
BORROWER HEREBY EXPRESSLY ACKNOWLEDGES AND UNDERSTANDS THAT, PURSUANT TO THE
TERMS OF THIS AGREEMENT, BORROWER HAS AGREED THAT IT DOES NOT HAVE THE RIGHT TO
PREPAY THE LOAN IN WHOLE OR IN PART WITHOUT PREMIUM EXCEPT AS OTHERWISE PROVIDED
HEREIN, AND THAT BORROWER SHALL BE LIABLE FOR THE PAYMENT OF THE YIELD
MAINTENANCE PREMIUM TO THE EXTENT PROVIDED HEREIN IF BORROWER PREPAYS THE LOAN
FOLLOWING THE OCCURRENCE OF AN ACCELERATION OF THE LOAN. BORROWER HEREBY FURTHER
EXPRESSLY ACKNOWLEDGES AND UNDERSTANDS THAT LENDER HAS MADE THE LOAN EVIDENCED
HEREBY IN RELIANCE ON THE FOREGOING AGREEMENTS AND WAIVERS OF BORROWER, THAT
LENDER WOULD NOT HAVE MADE THIS LOAN WITHOUT SUCH AGREEMENTS AND WAIVERS OF
BORROWER, AND THAT THE MAKING OF THE LOAN AT THE INTEREST RATE AND FOR THE TERMS
SET FORTH HEREIN CONSTITUTES ADEQUATE CONSIDERATION, GIVEN WEIGHT BY THE
UNDERSIGNED, FOR SUCH AGREEMENTS AND WAIVER.

[Remainder of page intentionally left blank. Signature
counterparts follow on next page(s).]

85


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

BEHRINGER HARVARD SOUTH RIVERSIDE, LLC,

 

a Delaware limited liability company

 

By:

 

 

 

Gerald J. Reihsen, III, Secretary

 

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


Schedule 1

Required Repairs

Work required to remedy the following violations at the Property reflected in
the Zoning and Site Requirements Summary prepared by The Planning & Zoning
Resource Corporation (PZR Site Number: 51041) and delivered to Lender in
connection with the Loan:

1.                                       Violation # 031023: Recharge, Date, and
Tag Fire Extinguishers (17th & 18th Floor Fire Extinguishers Tags Expired).

2.                                       Violation # 101015: Repair Interior
Walls or Ceilings (Minor Damage to Lobby of Building next to Bank).

3.                                       Violation # 001040: Warning: Check
Zoning Compliance.

4.                                       Violation # 002011: Submit Plans
prepared by Architect for Alterations to 23rd Floor for construction field
offices.

5.                                       Violation # 002051: Stop Work until
Permit is obtained.

6.                                       Violation # 002052: Fine for work
without a Permit.

7.                                       Violation # 252010: Submit Plans and
obtain Permits for Ventilation.

8.                                       Violation # 101015: Repair Interior
Wall or Ceilings (Hole in Interior Wall Stairway at 31st Floor).

Work required to remedy the following matters at the Property reflected on the
estoppel letter dated May 16, 2006 from Chicago Union Station Company and
delivered to Lender in connection with the Loan:

1.                                       Installation of surface drain to handle
water that collects at the Adams Street and Chicago River entrance.

2.                                       Leaks in the plaza located above the
common area between McDonalds and the Corner Bakery.

3.                                       Leaks along the length of the Canal
Street sidewalk from Adams Street to Jackson Street.

4.                                       Leaks onto the North concourse and
platform areas in the planters and plaza area on the Adams Street side.

5.                                       Leaks into the stairwell serving the
Food Court and the 444 corridor from the loading dock drive under the 444
building.


--------------------------------------------------------------------------------


Schedule 2

Exceptions to Representations and Warranties

Exceptions to Section 4.12 (Contracts):

The following contracts are not terminable on one (1) month’s notice or less but
are instead terminable as follows:

1.

 

Type of Service: Building Automation (EMS)

 

 

Term: 1/04 - 12/06

 

 

Monthly Cost: $2,801

 

 

Cancellation Provision: None — if cancelled, balance of annual amount is due

2.

 

Type of Service: DSL Service

 

 

Term: Month to month

 

 

Monthly Cost: $470

 

 

Cancellation Provision: May be cancelled on 60 days notice

3.

 

Type of Service: Bottled Water Service

 

 

Term: 6/05 - 6/06

 

 

Monthly Cost: $228

 

 

Cancellation Provision: May be cancelled on 60 days notice

 


--------------------------------------------------------------------------------


Schedule 3

Rent Roll

(see attached)

 


--------------------------------------------------------------------------------


Schedule 4

Organization of Borrower

(see attached)

 


--------------------------------------------------------------------------------


Schedule 5

Definition of Special Purpose Bankruptcy Remote Entity

A “Special Purpose Bankruptcy Remote Entity” means (x) a limited liability
company that is a Single Member Bankruptcy Remote LLC or (y) a corporation,
limited partnership or limited liability company which at all times since its
formation and at all times thereafter (i) was and will be organized solely for
the purpose of (A) owning the Property or (B) acting as a general partner of the
limited partnership that owns the Property or member of the limited liability
company that owns the Property; (ii) has not engaged and will not engage in any
business unrelated to (A) the ownership of the Property, (B) acting as general
partner of the limited partnership that owns the Property or (C) acting as a
member of the limited liability company that owns the Property, as applicable;
(iii) has not had and will not have any assets other than those related to the
Property or its partnership or member interest in the limited partnership or
limited liability company that owns the Property, as applicable; (iv) has not
engaged, sought or consented to and will not engage in, seek or consent to any
dissolution, winding up, liquidation, consolidation, merger, asset sale (except
as expressly permitted by this Agreement), transfer of partnership or membership
interests or the like, or amendment of its limited partnership agreement,
articles of incorporation, articles of organization, certificate of formation or
operating agreement (as applicable); (v) if such entity is a limited
partnership, has and will have, as its only general partners, Special Purpose
Bankruptcy Remote Entities that are corporations or that are Single Member
Bankruptcy Remote LLCs; (vi) if such entity is a corporation or a Single Member
Bankruptcy Remote LLC, has and will have at least two (2) Independent Directors,
and has not caused or allowed and will not cause or allow the board of directors
or board of managers, as applicable, of such entity to take any action requiring
the unanimous affirmative vote of one hundred percent (100%) of the members of
its board of directors or board of managers, as applicable, unless all of the
directors or managers, as applicable, and all Independent Directors shall have
participated in such vote; (vii) if such entity is a limited liability company,
has and will have at least one member that has been and will be a Special
Purpose Bankruptcy Remote Entity that has been and will be a corporation or a
Single Member Bankruptcy Remote LLC and such corporation or such Single Member
Bankruptcy Remote LLC is the managing member of such limited liability company;
(viii) if such entity is a limited liability company, has and will have articles
of organization, a certificate of formation and/or an operating agreement, as
applicable, providing that (A) such entity will dissolve only upon the
bankruptcy of the managing member, (B) the vote of a majority-in-interest of the
remaining members is sufficient to continue the life of the limited liability
company in the event of such bankruptcy of the managing member and (C) if the
vote of a majority-in-interest of the remaining members to continue the life of
the limited liability company following the bankruptcy of the managing member is
not obtained, the limited liability company may not liquidate the Property
without the consent of the applicable Rating Agencies for as long as the Loan is
outstanding; (ix) has not, and without the unanimous consent of all of its
partners, directors or members (including all Independent Directors), as
applicable, will not, with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest (A) file a
bankruptcy, insolvency or reorganization petition or otherwise institute
insolvency proceedings or otherwise seek any relief under any laws relating to
the relief from debts or the protection of debtors generally, (B) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for such entity or for all or
any portion of such


--------------------------------------------------------------------------------




entity’s properties, (C) make any assignment for the benefit of such entity’s
creditors or (D) take any action that might cause such entity to become
insolvent; (x) has remained and will remain solvent and has maintained and will
maintain adequate capital in light of its contemplated business operations;
(xi) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity; (xii) has maintained and will
maintain its accounts, books and records separate from any other Person,
provided, however, that the financial statements of such Person may be included
in the consolidated financial statements of another Person in accordance with
GAAP, provided that in each case, such financial statements identify such Person
as a separate member of such consolidated group and include an express statement
to the effect that the assets of such Person are not available to satisfy the
claims of creditors of such other Person, and will file its own tax returns, and
provided further, however, that if such entity is a so-called “disregarded
entity” under applicable law for tax purposes, and such entity is required or
permitted to be included in a consolidated return of another entity, then such
entity may be included in the consolidated return of such other entity;
(xiii) has maintained and will maintain its books, records, resolutions and
agreements as official records; (xiv) has not commingled and will not commingle
its funds or assets with those of any other Person; (xv) has held and will hold
its assets in its own name; (xvi) has conducted and will conduct its business in
its name or under the trade name of the Property, (xvii) subject to the proviso
in clause (xii) above, has maintained and will maintain its financial
statements, accounting records and other entity documents separate from any
other Person; (xviii) has paid and will pay its own liabilities, including the
salaries of its own employees, out of its own funds and assets; (xix) has
observed and will observe all partnership, corporate or limited liability
company formalities, as applicable; (xx) subject to sub clause (xxx) below, has
maintained and will maintain an arm’s-length relationship with its Affiliates;
(xxi) (a) if such entity owns the Property, has and will have no indebtedness
other than the Loan and Permitted Indebtedness (subject to the provisions of
Section 5.22 of this Loan Agreement), or (b) if such entity acts as the general
partner of a limited partnership which owns the Property, has and will have no
indebtedness (in addition to such liability as it has by virtue of its status as
general partner) other than unsecured trade payables in the ordinary course of
business relating to acting as general partner of the limited partnership which
owns the Property which (1) do not exceed, at any time, $10,000 and (2) are paid
within thirty (30) days of the date incurred, or (c) if such entity acts as a
managing member of a limited liability company which owns the Property, has and
will have no indebtedness other than unsecured trade payables in the ordinary
course of business relating to acting as a member of the limited liability
company which owns the Property which (1) do not exceed, at any time, $10,000
and (2) are paid within thirty (30) days of the date incurred; (xxii) except, if
applicable, by virtue of its status as a general partner of another Person, has
not and will not assume or guarantee or become obligated for the debts of any
other Person or hold out its credit as being available to satisfy the
obligations of any other Person except for the Loan; (xxiii) has not and will
not acquire obligations or securities of its partners, members or shareholders;
(xxiv) has allocated and will allocate fairly and reasonably shared expenses,
including shared office space, and uses separate stationery, invoices and
checks; (xxv) except in connection with the Loan, has not pledged and will not
pledge its assets for the benefit of any other Person; (xxvi) has held itself
out and identified itself and will hold itself out and identify itself as a
separate and distinct entity under its own name and not as a division or part of
any other Person; (xxvii) has maintained and will maintain its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any other Person; (xxviii) has not
made

2


--------------------------------------------------------------------------------




and will not make loans to any Person; (xxix) has not identified and will not
identify its partners, members or shareholders, or any Affiliate of any of them,
as a division or part of it; (xxx) except for the Management Agreement, has not
entered into or been a party to, and will not enter into or be a party to, any
transaction with its partners, members, shareholders or Affiliates except in the
ordinary course of its business and on terms which are intrinsically fair and
are no less favorable to it than would be obtained in a comparable arm’s-length
transaction with an unrelated third party; (xxxi) has and will have no
obligation to indemnify its partners, officers, directors, members or Special
Members, as the case may be, or has such an obligation that is fully
subordinated to the Debt and will not constitute a claim against it if cash flow
in excess of the amount required to pay the Debt is insufficient to pay such
obligation; and (xxxii) to the fullest extent permitted under applicable law
will consider the interests of its creditors in connection with all corporate,
partnership or limited liability actions, as applicable.

“Independent Director” means (x) in the case of a Single Member Bankruptcy
Remote LLC: a natural person selected by Borrower and reasonably satisfactory to
Lender who shall not have been at the time of such individual’s appointment as
an Independent Director of the Single Member Bankruptcy Remote LLC, does not
thereafter become while serving as an Independent Director (except pursuant to
an express provision in the Single Member Bankruptcy Remote LLC’s limited
liability company agreement providing for the Independent Director to become a
Special Member (defined below) upon the sole member of such Single Member
Bankruptcy Remote LLC ceasing to be a member in such Single Member Bankruptcy
Remote LLC) and shall not have been at any time during the preceding five years
(i) a shareholder/partner/member of, or an officer or employee of, Borrower or
any of its shareholders, subsidiaries or Affiliates, (ii) a director of any
shareholder, subsidiary or Affiliate of Borrower, (iii) a customer of, or
supplier to, Borrower or any of its shareholders, subsidiaries or Affiliates,
(iv) a Person who Controls any such shareholder, supplier or customer, or (v) a
member of the immediate family of any such shareholder/ director/partner/member,
officer, employee, supplier or customer or of any director of Borrower (other
than as an Independent Director); and (y) in the case of a corporation, an
individual selected by Borrower and reasonably satisfactory to Lender who shall
not have been at the time of such individual’s appointment as a director, does
not thereafter become while serving as an Independent Director and shall not
have been at any time during the preceding five years (i) a
shareholder/partner/member of, or an officer, employee, consultant, agent or
advisor of, Borrower or any of its shareholders, subsidiaries, members or
Affiliates, (ii) a director of any shareholder, subsidiary, member, or Affiliate
of Borrower other than Borrower’s general partner or managing member, (iii) a
customer of, or supplier to, Borrower or any of its shareholders, subsidiaries
or Affiliates that derives more than ten percent (10%) of its purchases or
income from its activities with Borrower or any Affiliate of Borrower, (iv) a
Person who Controls any such shareholder, supplier or customer, or (v) a member
of the immediate family (including a grandchild or sibling) of any such
shareholder/director/partner/member, officer, employee, supplier or customer or
of any other director of Borrower’s general partner or managing member. A
natural person who otherwise satisfies the foregoing definition of Independent
Director except for being the independent director, manager or special member of
a “special purpose entity” affiliated with the Borrower that does not own a
direct or indirect equity interest in the Borrower shall not be disqualified
from serving as an Independent Director if such individual is at the time of
initial appointment, or at any time while serving as an Independent Director, an
Independent Director of a “special purpose entity” affiliated with the Borrower
(other than any entity that owns a direct or indirect equity interest in the
Borrower).

3


--------------------------------------------------------------------------------




“Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter (i) complies with the following clauses of
the definition of Special Purpose Bankruptcy Remote Entity above: (i), (ii),
(iii), (iv), (ix), (x), (xi) and (xiii) through (xxxii); (ii) has maintained and
will maintain its accounts, books and records separate from any other person;
(iii) has and will have an operating agreement which provides that the business
and affairs of such Single Member Bankruptcy Remote LLC shall be managed by its
sole member (the “Sole Member”), and at all times there shall be at least two
duly appointed Independent Directors, and the Sole Member will not, without the
written consent of both of its Independent Directors (1) take any action
affecting its status as a “Special Purpose Bankruptcy Remote Entity” (as set
forth in this Schedule 5) or (2) take any other “Material Action” (which for
purposes hereof means any action to consolidate or merge such Single Member
Bankruptcy Remote LLC with or into any Person, or sell all or substantially all
of the assets of such Single Member Bankruptcy Remote LLC other than in
connection with a permitted defeasance, a Transfer and Assumption effected in
accordance with Section 5.26.2 of this Loan Agreement or payment in full of the
Loan in accordance with the terms of the Loan Documents, or to institute
proceedings to have such Single Member Bankruptcy Remote LLC be adjudicated
bankrupt or insolvent, or consent to the institution of bankruptcy or insolvency
proceedings against such Single Member Bankruptcy Remote LLC or file a petition
seeking, or consent to, reorganization or relief with respect to such Single
Member Bankruptcy Remote LLC under any applicable federal or state law relating
to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of such Single
Member Bankruptcy Remote LLC or a substantial part of its property, or make any
assignment for the benefit of creditors of such Single Member Bankruptcy Remote
LLC, or admit in writing such Single Member Bankruptcy Remote LLC’s inability to
pay its debts generally as they become due, or take action in furtherance of any
such action, or, to the fullest extent permitted by law, dissolve or liquidate
such Single Member Bankruptcy Remote LLC); (iv) has and will have an operating
agreement which provides that, as long as any portion of the Debt remains
outstanding, (A) upon the occurrence of any event that causes Sole Member to
cease to be a member of such Single Member Bankruptcy Remote LLC (other than
(x) upon an assignment by Sole Member of all of its limited liability company
interest in such Single Member Bankruptcy Remote LLC and the admission of the
transferee, if permitted pursuant to the organizational documents of such Single
Member Bankruptcy Remote LLC and the Loan Documents, or (y) the resignation of
Sole Member and the admission of an additional member of such Single Member
Bankruptcy Remote LLC, if permitted pursuant to the organizational documents of
such Single Member Bankruptcy Remote LLC and the Loan Documents), the person
acting as an Independent Director of such Single Member Bankruptcy Remote LLC
shall, without any action of any Person and simultaneously with Sole Member
ceasing to be a member of such Single Member Bankruptcy Remote LLC,
automatically be admitted as the sole member of such Single Member Bankruptcy
Remote LLC (the “Special Member”) and shall preserve and continue the existence
of such Single Member Bankruptcy Remote LLC without dissolution, (B) no Special
Member may resign or transfer its rights as Special Member unless (x) a
successor Special Member has been admitted to such Single Member Bankruptcy
Remote LLC as a Special Member, and (y) such successor Special Member has also
accepted its appointment as an Independent Director and (C) except as expressly
permitted pursuant to the terms of this Agreement, Sole Member may not resign
and no additional member shall be admitted to such Single Member Bankruptcy
Remote LLC; (v) has

4


--------------------------------------------------------------------------------




and will have an operating agreement which provides that, as long as any portion
of the Debt remains outstanding, (A) such Single Member Bankruptcy Remote LLC
shall be dissolved, and its affairs shall be would up only upon the first to
occur of the following: (x) the termination of the legal existence of the last
remaining member of such Single Member Bankruptcy Remote LLC or the occurrence
of any other event which terminates the continued membership of the last
remaining member of such Single Member Bankruptcy Remote LLC in such Single
Member Bankruptcy Remote LLC unless the business of such Single Member
Bankruptcy Remote LLC is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the “Act”) or (y) the
entry of a decree of judicial dissolution under Section 18-802 of the Act;
(B) upon the occurrence of any event that causes the last remaining member of
such Single Member Bankruptcy Remote LLC to cease to be a member of such Single
Member Bankruptcy Remote LLC or that causes Sole Member to cease to be a member
of such Single Member Bankruptcy Remote LLC (other than (x) upon an assignment
by Sole Member of all of its limited liability company interest in such Single
Member Bankruptcy Remote LLC and the admission of the transferee, if permitted
pursuant to the organizational documents of such Single Member Bankruptcy Remote
LLC and the Loan Documents, or (y) the resignation of Sole Member and the
admission of an additional member of such Single Member Bankruptcy Remote LLC,
if permitted pursuant to the organizational documents of such Single Member
Bankruptcy Remote LLC and the Loan Documents), to the fullest extent permitted
by law, the personal representative of such member shall be authorized to, and
shall, within 90 days after the occurrence of the event that terminated the
continued membership of such member in such Single Member Bankruptcy Remote LLC,
agree in writing to continue the existence of such Single Member Bankruptcy
Remote LLC and to the admission of the personal representative or its nominee or
designee, as the case may be, as a substitute member of such Single Member
Bankruptcy Remote LLC, effective as of the occurrence of the event that
terminated the continued membership of such member in such Single Member
Bankruptcy Remote LLC; (C) the bankruptcy of Sole Member or a Special Member
shall not cause such member or Special Member, respectively, to cease to be a
member of such Single Member Bankruptcy Remote LLC and upon the occurrence of
such an event, the business of such Single Member Bankruptcy Remote LLC shall
continue without dissolution; (D) in the event of dissolution of such Single
Member Bankruptcy Remote LLC, such Single Member Bankruptcy Remote LLC shall
conduct only such activities as are necessary to wind up its affairs (including
the sale of the assets of such Single Member Bankruptcy Remote LLC in an orderly
manner), and the assets of such Single Member Bankruptcy Remote LLC shall be
applied in the manner, and in the order of priority, set forth in Section 18-804
of the Act; and (E) to the fullest extent permitted by law, each of Sole Member
and the Special Member shall irrevocably waive any right or power that they
might have to cause such Single Member Bankruptcy Remote LLC or any of its
assets to be partitioned, to cause the appointment of a receiver for all or any
portion of the assets of such Single Member Bankruptcy Remote LLC, to compel any
sale of all or any portion of the assets of such Single Member Bankruptcy Remote
LLC pursuant to any applicable law or to file a complaint or to institute any
proceeding at law or in equity to cause the dissolution, liquidation, winding up
or termination of such Single Member Bankruptcy Remote LLC.

 

5


--------------------------------------------------------------------------------


Schedule 6

Intentionally Omitted

(see attached)

 


--------------------------------------------------------------------------------


Schedule 7

Scheduled Rent Abatement Periods and Scheduled Rent Abatements

(see attached)

 


--------------------------------------------------------------------------------


Schedule 8

TI/LC Holdback Reserve Information

(see attached)

 


--------------------------------------------------------------------------------